Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 1 of 116 Page ID #:9




 1 BOIES SCHILLER FLEXNER LLP
   K. LUAN TRAN (SBN 193808)
 2 725 South Figueroa Street, 31st Floor
   Los Angeles, CA 90017
 3 Telephone: (213) 629-9040
   Facsimile: (213) 629-9022
 4 ltran@bsfllp.com

 5 MAXWELL V. PRITT (SBN 253155)
   1999 Harrison Street, Suite 900
 6 Oakland, CA 94612
   Telephone: (510) 874-1000
 7 Facsimile: (510) 874-1460
   mpritt@bsfllp.com
 8
   Attorneys for IRA KLEIMAN, as Personal
 9 Representative of the Estate of David Kleiman,
   and W&K INFO DEFENSE RESEARCH, LLC
10

11                               UNITED STATES DISTRICT COURT

12                           CENTRAL DISTRICT OF CALIFORNIA

13                                    WESTERN DIVISION

14

15 IN RE SUBPOENA TO JOSEPH                     Misc. Case No. 2:19-mc-00083
   VAUGHN PERLING
16                                              Underlying Litigation:
   IRA KLEIMAN, as the personal                 Case No. 9:18-cv-80176-BB
17 representative of the Estate of David        United States District Court
   Kleiman, and W&K Info Defense                Southern District of Florida
18 Research, LLC,
                                                [DISCOVERY MATTER]
19                 Plaintiffs,
                                                DECLARATION OF MAXWELL V.
20         v.                                   PRITT IN SUPPORT OF MOTION TO
                                                COMPEL COMPLIANCE WITH
21 CRAIG WRIGHT,                                SUBPOENA

22                 Defendant.
23

24

25

26

27

28

     DECLARATION OF MAXWELL V. PRITT
Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 2 of 116 Page ID #:10




 1 I, Maxwell V. Pritt, declare as follows:

 2          1.     I am a partner at the law firm of Boies Schiller Flexner LLP, representing

 3 movants Ira Kleiman, as Personal Representative of the Estate of David Kleiman, and W&K

 4 Info Defense Research, LLC (“Movants”). I have personal knowledge of the matters set forth

 5 in this declaration, or am informed and believe them to be true, and if called upon as a witness

 6 could and would testify competently to the matters herein.

 7          2.     I respectfully submit this declaration in support of Movants’ Motion to Compel

 8 Compliance With Subpoena and Memorandum of Points and Authorities in Support.

 9          3.     Attached as Exhibit 1 is a true and correct copy of the subpoena issued by the

10 United States District Court for the Southern District of Florida on February 25, 2019 to

11 Joseph Vaughn Perling in connection with the case Kleiman v. Wright, No. 9:18-cv-80176

12 (S.D. Fla.) (the “Subpoena”).

13          4.     Attached as Exhibit 2 is a true and correct copy of the Second Amended

14 Complaint filed in the United States District Court for the Southern District of Florida against

15 Craig Wright, Kleiman v. Wright, No. 9:18-cv-80176-BB (S.D. Fla. Jan. 14, 2019), ECF No.

16 83.

17          5.     Attached as Exhibit 3 is a true and correct copy of the Order On Motion To

18 Dismiss, filed in the United States District Court for the Southern District of Florida, Kleiman

19 v. Wright, No. 9:18-cv-80176-BB (S.D. Fla. Dec. 27, 2018), ECF No. 68.

20          6.     Attached as Exhibit 4 is a true and correct copy of the Affidavit of Service for

21 the Subpoena.

22          7.     Attached as Exhibit 5 is a true and correct copy of a May 23, 2019 letter to Mr.

23 Vaughn Perling requesting that he (or any counsel he may have retained) respond to the

24 Subpoena by June 3, 2019.

25          8.     Attached as Exhibit 6 is a true and correct copy of the Certified Mail Receipt

26 dated May 23, 2019.

27 ///

28 ///

                                   -1-
     DECLARATION OF MAXWELL V. PRITT
Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 3 of 116 Page ID #:11




 1         I declare under penalty of perjury under the laws of the United States of America that

 2 the foregoing is true and correct. Executed on this 5th day of June, 2019, in Oakland,

 3 California.

 4
                                   /s/ Maxwell V. Pritt
 5                                 Maxwell V. Pritt
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -2-
     DECLARATION OF MAXWELL V. PRITT
Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 4 of 116 Page ID #:12




                   EXHIBIT 1




                                   EXHIBIT 1
                                    PAGE 3
           Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 5 of 116 Page ID #:13
 A O 8 8 B ( R e v. 0 2/ 1 4) S u b p o e n a t o Pr o d u c e D o c u m e nts, I nf or m ati o n, or   O bj e cts or t o P er mit I ns p e cti o n of Pr e mis es i n a Ci vil A ctio n


                                                             U    NI T E D              ST        ATES             D     I S T RI C T C O U R T
                                                                                                             f or t h e
                                                                                  _ _ _S_o_ut_ _h er
                                                                                                  _ _n_ Distri
                                                                                                         Districtct ofof Fl_ _ori
                                                                                                                               _ _d_a_ _ _ _ _
                                    Ir a Kl ei m a n et al.
                                                                                                                   )
                                               Pl ai ntiff                                                         )
                                                   v.                                                              )           Ci vil A cti o n N o.              9: 1 8- c v- 8 0 1 7 6
                                         Cr ai g Wri g ht                                                          )
                                                                                                                   )
                                             D ef e n d a nt                                                       )

                                    S U B P O E N A T O P R O D U C E D O C U M E N T S, I N F O R M A TI O N, O R O B J E C T S
                                        O R T O P E R MI T I N S P E C TI O N O F P R E MI S E S I N A CI VI L A C TI O N

 T o:                                                                                        J o e s e p h V a u g h n P erli n g
                                                                             4 9 0 8 C A L L E R O B L E D A, A G O U R A HI L L S, C A
                                                                                  ( N a m e of p ers o n t o w h o m t his s u b p o e n a is dir e ct e d)

           ✔’Pr o d u cti o n: Y O U A R E C O M M A N D E D t o pr o d u c e at t h e ti m e, d at e, a n d pl a c e s et f ort h b el o w t h e f oll o wi n g
 d o c u m e nts, el e ctr o ni c all y st or e d i nf or m ati o n, or o bj e cts, a n d t o p er mit i ns p e cti o n, c o p yi n g, t esti n g, or s a m pli n g of t h e
 m at eri al: S c h e d ul e A



   Pl a c e: B oi e s S c hill er Fl e x n er L L P, 7 2 5 S                                                                    D at e a n d Ti m e:
                Fi g u er o a St, L o s A n g el e s, C A 9 0 0 1 7                                                                                          0 3/ 2 7/ 2 0 1 9 1 0: 0 0 a m

        ✔’ I ns p e cti o n of Pr e mis es: Y O U A R E C O M M A N D E D t o p er mit e ntr y o nt o t h e d esi g n at e d pr e mis es, l a n d, or
 ot h er pr o p ert y p oss ess e d or c o ntr oll e d b y y o u at t h e ti m e, d at e, a n d l o c ati o n s et f ort h b el o w, s o t h at t h e r e q u esti n g p art y
 m a y i ns p e ct, m e as ur e, s ur v e y, p h ot o gr a p h, t est, or s a m pl e t h e pr o p ert y or a n y d esi g n at e d o bj e ct or o p er ati o n o n it.

   Pl a c e:                                                                                                                   D at e a n d Ti m e:



              T h e f oll o wi n g pr o visi o ns of F e d. R. Ci v. P. 4 5 ar e att a c h e d – R ul e 4 5( c), r el ati n g t o t h e pl a c e of c o m pli a n c e;
 R ul e 4 5( d), r el ati n g t o y o ur pr ot e cti o n as a p ers o n s u bj e ct t o a s u b p o e n a; a n d R ul e 4 5( e) a n d ( g), r el ati n g t o y o ur d ut y t o
 r es p o n d t o t his s u b p o e n a a n d t h e p ote nti al c o ns e q u e n c es of n ot d oi n g s o.

 D at e:            0 2/ 2 5/ 2 0 1 9

                                                    CLER K OF C O URT
                                                                                                                                     OR
                                                                                                                                                                         / s/ K yl e W. R o c h e
                                                                 Si g n at ur e of Cl er k or D e p ut y Cl er k                                                          Att or n e y’s si g n at ur e


 T h e n a m e, a d dr ess, e- m ail a d dr ess, a n d t el e p h o n e n u m b er of t h e att or n e y r e pr es e nti n g ( n a m e of p art y) Ir a Kl ei m a n, a s t h e
p.r. of t h e e st at e of D a v e Kl ei m a n a n d W & K I nf o D ef e n s e R e s e ar c h             , w h o iss u es or r e q u ests t his s u b p o e n a, ar e:
 K yl e W. R o c h e, 3 3 3 M ai n Str e et, Ar m o n k, N Y 1 0 5 0 4; kr o c h e @ b sfll p. c o m; 9 1 4- 7 4 9- 8 3 2 4

                                             N oti c e t o t h e p e rs o n w h o iss u es o r r e q u ests t his s u b p o e n a
 If t his s u b p o e n a c o m m a n ds t h e pr o d u cti o n of d o c u m e nts, el e ctr o ni c all y st or e d i nf or m ati o n, or t a n gi bl e t hi n gs or t h e
 i ns p e cti o n of pr e mis es b ef or e tri al, a n oti c e a n d a c o p y of t h e s u b p o e n a m ust b e s er v e d o n e a c h p art y i n t his c as e b ef or e
 it is s er v e d o n t h e p ers o n t o w h o m it is dir e ct e d. F e d. R. Ci v. P. 4 5( a)( 4).
                                                                                                          EXHIBIT 1
                                                                                                           PAGE 4
          Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 6 of 116 Page ID #:14
A O 8 8 B ( R e v. 0 2/ 1 4) S u b p o e n a t o Pr o d u c e D o c u m e nts, I nf or m ati o n, or O bj e cts or t o P er mit I ns p e cti o n of Pr e mis es i n a Ci vil A ct i o n ( P a g e 2)

Ci vil A cti o n N o.             9: 1 8- c v- 8 0 1 7 6


                                                                            P R O O F O F S E R VI C E
                               ( T his s e cti o n s h o ul d n ot b e fil e d wit h t h e c o urt u nl ess r e q uir e d b y F e d. R. Ci v. P. 4 5.)

                I r e c ei v e d t his s u b p o e n a f or ( n a m e of i n di vi d u al a n d titl e, if a n y)
o n ( d at e)                                            .

                ✔’   I s er v e d t h e s u b p o e n a b y d eli v eri n g a c o p y t o t h e n a m e d p ers o n as f oll o ws:


                                                                                                                                  o n ( d at e)                                                  ; or

              ✔’     I r et ur n e d t h e s u b p o e n a u n e x e c ut e d b e c a us e:
                                                                                                                                                                                                                   .

                U nl ess t h e s u b p o e n a w as iss u e d o n b e h alf of t h e U nit e d St at es, or o n e of its offi c ers or a g e nts, I h a v e als o
                t e n d er e d t o t h e wit n ess t h e f e es f or o n e d a y’s att e n d a n c e, a n d t h e mil e a g e all o w e d b y l a w, i n t h e a m o u nt of
                $                                                      .

M y f e es ar e $                                                       f or tr a v el a n d $                                            f or s er vi c es, f or a t ot al of $                        0. 0 0     .


                I d e cl ar e u n d er p e n alt y of p erj ur y t h at t his i nf or m ati o n is tr u e.


D at e:
                                                                                                                                              S er v er’s si g n at ur e



                                                                                                                                           Pri nt e d n a m e a n d titl e




                                                                                                                                               S er v er’s a d dr ess

A d diti o n al i nf or m ati o n r e g ar di n g att e m pt e d s er vi c e, et c.:




                                                                                                     EXHIBIT 1
             Pri nt                                     S a v e A s...                          A d d Att a c h m e nt                                                                                  R e s et
                                                                                                      PAGE 5
         Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 7 of 116 Page ID #:15
A O 8 8 B ( R e v. 0 2/ 1 4) S u b p o e n a t o Pr o d u c e D o c u m e nts, I nf or m ati o n, or O bj e cts or t o P er mit I ns p e cti o n of Pr e mis es i n a Ci vil A ct i o n( P a g e 3)

                                         F e d e r al R ul e of Ci vil P r o c e d u r e 4 5 ( c), ( d), ( e), a n d ( g) ( Eff e cti v e 1 2/ 1/ 1 3)
( c) Pl a c e of C o m pli a n c e.                                                                                         (ii) dis cl osi n g a n u nr et ai n e d e x p ert’s o pi ni o n or i nf or m ati o n t h at d o es
                                                                                                                    n ot d es cri b e s p e cifi c o c c urr e n c es i n dis p ut e a n d r es ults fr o m t h e e x p ert’s
  ( 1) F or a Tri al, H e ari n g, or D e p ositi o n. A s u b p o e n a m a y c o m m a n d a                      st u d y t h at w as n ot r e q u est e d b y a p art y.
p ers o n t o att e n d a tri al, h e ari n g, or d e p ositi o n o nl y as f oll o ws:                                 ( C) S p e cif yi n g C o n diti o ns as a n Alt er n ati v e. I n t h e cir c u mst a n c es
    ( A) wit hi n 1 0 0 mil es of w h er e t h e p ers o n r esi d es, is e m pl o y e d, or                        d es cri b e d i n R ul e 4 5( d)( 3)( B), t h e c o urt m a y, i nst e a d of q u as hi n g or
r e g ul arl y tr a ns a cts b usi n ess i n p ers o n; or                                                          m o dif yi n g a s u b p o e n a, or d er a p p e ar a n c e or pr o d u cti o n u n d er s p e cifi e d
    ( B) wit hi n t h e st at e w h er e t h e p ers o n r esi d es, is e m pl o y e d, or r e g ul arl y           c o n diti o ns if t h e s er vi n g p art y:
tr a ns a cts b usi n ess i n p ers o n, if t h e p ers o n                                                                 (i) s h o ws a s u bst a nti al n e e d f or t h e t esti m o n y or m at eri al t h at c a n n ot b e
        (i) is a p art y or a p art y’s offi c er; or                                                               ot h er wis e m et wit h o ut u n d u e h ar ds hi p; a n d
        (ii) is c o m m a n d e d t o att e n d a tri al a n d w o ul d n ot i n c ur s u bst a nti al                      (ii) e ns ur es t h at t h e s u b p o e n a e d p erso n will b e r e as o n a bl y c o m p e ns at e d.
e x p e ns e.
                                                                                                                    ( e) D uti es i n R es p o n di n g t o a S u b p o e n a.
  ( 2) F or Ot h er Dis c o v er y. A s u b p o e n a m a y c o m m a n d:
    ( A) pr o d u cti o n of d o c u m e nts, el e ctr o nic all y st or e d i nf or m ati o n, or                    ( 1) Pr o d u ci n g D o c u m e nts or El e ctr o ni c all y St or e d I nf or m ati o n. T h es e
t a n gi bl e t hi n gs at a pl a c e wit hi n 1 0 0 mil es of w h er e t h e p ers o n r esi d es, is              pr o c e d ur es a p pl y t o pr o d u ci n g d o c u m e nts or el e ctr o ni c all y st or e d
e m pl o y e d, or r e g ul arl y tr a ns a cts b usi n ess i n p ers o n; a n d                                    i nf or m ati o n:
    ( B) i ns p e cti o n of pr e mis es at t h e pr e mis es t o b e i ns p e ct e d.                                  ( A) D o c u m e nts. A p ers o n r es p o n di n g t o a s u b p o e n a t o pr o d u c e d o c u m e nts
                                                                                                                    m ust pr o d u c e t h e m as t h e y ar e k e pt i n t h e or di n ar y c o urs e of b usi n ess or
( d) P r ot e cti n g a P e rs o n S u bj e ct t o a S u b p o e n a; E nf o r c e m e nt.                          m ust or g a ni z e a n d l a b el t h e m t o c orr es p o n d t o t h e c at e g ori es i n t h e d e m a n d.
                                                                                                                        ( B) F or m f or Pr o d u ci n g El e ctr o ni c all y St or e d I nf or m ati o n N ot S p e cifi e d.
   ( 1) A v oi di n g U n d u e B ur d e n or E x p e ns e; S a n cti o ns. A p art y or att or n e y               If a s u b p o e n a d o es n ot s p e cif y a f or m f or pr o d u ci n g el e ctr o ni c all y st or e d
r es p o nsi bl e f or iss ui n g a n d s er vi n g a s u b p o e n a m ust t a k e r e as o n a bl e st e ps       i nf or m ati o n, t h e p ers o n r es p o n di n g m ust pr o d u c e it i n a f or m or f or ms i n
t o a v oi d i m p osi n g u n d u e b ur d e n or e x p e ns e o n a p ers o n s u bj e ct t o t h e               w hi c h it is or di n aril y m ai n t ai n e d or i n a r e as o n a bl y us a bl e f or m or f or ms.
s u b p o e n a. T h e c o urt f or t h e distri ct w h er e c o m pli a n c e is r e q uir e d m ust                   ( C) El e ctr o ni c all y St or e d I nf or m ati o n Pr o d u c e d i n O nl y O n e F or m. T h e
e nf or c e t his d ut y a n d i m p os e a n a p pr o pri at e s a n cti o n — w hi c h m a y i n cl u d e         p ers o n r es p o n di n g n e e d n ot pr o d u c e t h e s a m e el e ctr o ni c all y st or e d
l ost e ar ni n gs a n d r e as o n a bl e att or n e y’s f e es — o n a p art y or att or n e y w h o              i nf or m ati o n i n m or e t h a n o n e f or m.
f ails t o c o m pl y.                                                                                                  ( D) I n a c c essi bl e El e ctr o ni c all y St or e d I nf or m ati o n. T h e p ers o n
                                                                                                                    r es p o n di n g n e e d n ot pr o vi d e dis c o v er y of el e ctr o ni c all y st or e d i nf or m ati o n
  ( 2) C o m m a n d t o Pr o d u c e M at eri als or P er mit I ns p e cti o n.                                    fr o m s o ur c es t h at t h e p ers o n i d e ntifi es as n ot r e as o n a bl y a c c essi bl e b e c a us e
    ( A) A p p e ar a n c e N ot R e q uir e d. A p ers o n c o m m a n d e d t o pr o d u c e                      of u n d u e b ur d e n or c ost. O n m oti o n t o c o m p el dis c o v er y or f or a pr ot e cti v e
d o c u m e nts, el e ctr o ni c all y st or e d i nf or m ati o n, or t a n gi bl e t hi n gs, or t o              or d er, t h e p ers o n r es p o n di n g m ust s h o w t h at t h e i nf or m ati o n is n ot
p er mit t h e i ns p e cti o n of pr e mis es, n e e d n ot a p p e ar i n p ers o n at t h e pl a c e of          r e as o n a bl y a c c essi bl e b e c a us e of u n d u e b urd e n or c ost. If t h at s h o wi n g is
pr o d u cti o n or i ns p e cti o n u nl ess als o c o m m a n d e d t o a p p e ar f or a d e p ositi o n,        m a d e, t h e c o urt m a y n o n et h el ess or d er dis c o v er y fr o m s u c h s o ur c es if t h e
h e ari n g, or tri al.                                                                                             r e q u esti n g p art y s h o ws g o o d c a us e, c o nsi d eri n g t h e li mit ati o ns of R ul e
    ( B) O bj e cti o ns. A p ers o n c o m m a n d e d t o pr o d u c e d o c u m e nts or t a n gi bl e           2 6( b)( 2)( C). T h e c o urt m a y s p e cif y c o n diti o ns f or t h e dis c o v er y.
t hi n gs or t o p er mit i ns p e cti o n m a y s er ve o n t h e p art y or att or n e y d esi g n at e d
i n t h e s u b p o e n a a writt e n o bj e cti o n t o i ns p e cti n g, c o p yi n g, t esti n g, or             ( 2) Cl ai mi n g Pri vil e g e or Pr ot e cti o n.
s a m pli n g a n y or all of t h e m at eri als or t o i ns p e cti n g t h e pr e mis es — or t o                   ( A) I nf or m ati o n Wit h h el d. A p ers o n wit h h ol di n g s u b p o e n a e d i nf or m ati o n
pr o d u ci n g el e ctr o ni c all y st or e d i nf or m a ti o n i n t h e f or m or f or ms r e q u est e d.     u n d er a cl ai m t h at it is pri vil e g e d or s u bj e ct t o pr ot e cti o n as tri al- pr e p ar ati o n
T h e o bj e cti o n m ust b e s er v e d b ef or e t h e e arli er of t h e ti m e s p e cifi e d f or             m at eri al m ust:
c o m pli a n c e or 1 4 d a ys aft er t h e s u b p o e n a is s er v e d. If a n o bj e cti o n is m a d e,             (i) e x pr essl y ma k e t h e cl ai m; a n d
t h e f oll o wi n g r ul es a p pl y:                                                                                    (ii) d es cri b e t h e n at ur e of t h e wit h h el d d o c u m e nts, c o m m u ni c ati o ns, or
        (i) At a n y ti m e, o n n oti c e t o t h e c o m m a n d e d p ers o n, t h e s er vi n g p art y         t a n gi bl e t hi n gs i n a m a n n er t h at, wit h o ut r e v e ali n g i nf or m ati o n its elf
m a y m o v e t h e c o urt f or t h e distri ct w h er e c o m pli a n c e is r e q uir e d f or a n               pri vil e g e d or pr ot e ct e d, will e n a bl e t h e p arti es t o ass ess t h e cl ai m.
or d er c o m p elli n g pr o d u cti o n or i ns p e cti o n.                                                        ( B) I nf or m ati o n Pr o d u c e d. If i nf or m ati o n pr o d u c e d i n r es p o ns e t o a
        (ii) T h es e a cts m a y b e r e q uir e d o nl y as dir e ct e d i n t h e or d er, a n d t h e           s u b p o e n a is s u bj e ct t o a cl ai m of pri vil e g e or of pr ot e cti o n as
or d er m ust pr ot e ct a p ers o n w h o is n eit h er a p art y n or a p art y’s offi c er fr o m                tri al- pr e p ar ati o n m at eri al, t h e p ers o n m a ki n g t h e cl ai m m a y n otif y a n y p art y
si g nifi c a nt e x p e ns e r es ulti n g fr o m c o m pli a n c e.                                               t h at r e c ei v e d t h e i nf or m ati o n of t h e clai m a n d t h e b asis f or it. Aft er b ei n g
                                                                                                                    n otifi e d, a p art y m ust pr o m ptl y r et u r n, s e q u est er, or d estr o y t h e s p e cifi e d
  ( 3) Q u as hi n g or M o dif yi n g a S u b p o e n a.                                                           i nf or m ati o n a n d a n y c o pi es it h as; m ust n ot us e or dis cl os e t h e i nf or m ati o n
    ( A) W h e n R e q uir e d. O n ti m el y m oti o n, t h e c o ur t f or t h e distri ct w h er e               u ntil t h e cl ai m is r es ol v e d ; m ust t a k e r e as o n a bl e st e ps t o r etri e v e t h e
c o m pli a n c e is r e q uir e d m ust q u as h or m o dif y a s u b p o e n a t h at:                            i nf or m ati o n if t h e p art y dis cl os e d it b ef or e b ei n g n otifi e d; a n d m a y pr o m ptl y
         (i) f ails t o all o w a r e as o n a bl e ti m e t o c o m pl y;                                          pr es e nt t h e i nf or m ati o n u n d er s e al t o t h e c o urt f or t h e distri ct w h er e
        (ii) r e q uir es a p ers o n t o c o m pl y b e y o n d t h e g e o gr a p hi c al li mits                 c o m pli a n c e is r e q uir e d f or a d et er mi n ati o n of t h e cl ai m. T h e p ers o n w h o
s p e cifi e d i n R ul e 4 5( c);                                                                                  pr o d u c e d t h e i nf or m ati o n m ust pr es er v e t h e i nf or m ati o n u ntil t h e cl ai m is
        (iii) r e q uir es dis cl os ur e of pri vil e g e d or ot h er pr ot e ct e d m att er, if n o             r es ol v e d.
e x c e pti o n or w ai v er a p pli es; or
        (i v) s u bj e cts a p ers o n t o u n d u e b ur d e n.                                                    ( g) C o nt e m pt.
   ( B) W h e n P er mitt e d. T o pr ot e ct a p ers o n s u bj e ct t o or aff e ct e d b y a                     T h e c o urt f or t h e distri ct w h er e c o m p li a n c e is r e q uir e d — a n d als o, aft er a
s u b p o e n a, t h e c o urt f or t h e distri ct w h er e c o m pli a n c e is r e q uir e d m a y, o n          m oti o n is tr a nsf err e d, t h e iss ui n g c o urt — m a y h ol d i n c o nt e m pt a p ers o n
m oti o n, q u as h or m o dif y t h e s u b p o e n a if it r e q uir es:                                          w h o, h a vi n g b e e n s er v e d, f ails wit h o ut a d e q u at e e x c us e t o o b e y t h e
          (i) dis cl osi n g a tr a d e s e cr et or ot h er c o nfi d e nti al r es e ar c h,                      s u b p o e n a or a n or d er r el at e d t o it.
d e v el o p m e nt, or c o m m er ci al i nf or m ati o n; or



                                                         F or a c c ess t o s u b p o e n a m at eri als, s e e F e d. R. Ci v. P. 4 5( a) C o m mitt e e N ot e ( 2 0 1 3).




                                                                                                         EXHIBIT 1
                                                                                                          PAGE 6
Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 8 of 116 Page ID #:16




               S C HE D ULE A




                                   EXHIBIT 1
                                    PAGE 7
Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 9 of 116 Page ID #:17



                                          U NI T E D S T A T E S DI S T RI C T C O U R T
                                           S O U T H E R N DI S RI C T O F F L O RI D A

 I R A K L EI M A N, as t h e p ers o n al r e pr es e nt ati v e            C as e N o. 9: 1 8 -c v -8 0 1 7 6 -B B
 of t h e Est at e of D a vi d Kl ei m a n, a n d W & K
 I nf o D ef e ns e R es e ar c h, L L C                                     T h e H o n or a bl e B et h Bl o o m

            Pl ai ntiffs,                                                    T h e H o n or a bl e Br u c e E. R ei n h art

 v.                                                                           P L AI N TI F F S’ S U B P O E N A F O R J O S E P H
                                                                                            V A U G H N P E R LI N G
 C R AI G W RI G H T

             D ef e n d a nt


            Y O U A R E H E R E B Y C O M M A N D E D, p urs u a nt t o F e d. R. Ci v. P. 4 5, t o pr o d u c e t h e

 d o c u m e nts a n d t hi n gs d esi g n at e d h er ei n f or i ns p e cti o n at B oi es S c hill er Fl e x n er L L P, 7 2 5 S

 Fi g u er o a St, L os A n g el es, C A 9 0 0 1 7, or s u c h ot h er pl a c e as is m ut u all y a gr e e d u p o n b et w e e n Y o u

 a n d c o u ns el f or Pl ai ntiffs, wit hi n 3 0 d a ys of s er vi c e, as pr o vi d e d u n d er t h e F e d er al R ul es of Ci vil

 Pr o c e d ur e.    T his s u b p o e n a f or d o c u m e nts, i n cl u di n g e a c h i n di vi d u al R e q u est f or D o c u m e nts

 ( c oll e cti v el y, t h e “ R e q u ests ”), s h all b e r e a d a n d i nt er pr et e d i n a c c or d a n c e wit h t h e d efi niti o ns a n d

 i nstr u cti o ns i d e ntifi e d b el o w.

                                          D E FI NI TI O N S A N D I N S T R U C TI O N S

            Pl ai ntiffs i n c or p or at e b y r ef er e n c e all t h e i nstr u cti o ns, d efi niti o ns, a n d r ul es c o nt ai n e d i n

 t h e F e d er al R ul es of Ci vil Pr o c e d ur e, a n d f or p ur p os es of t his S u b p o e n a, t h e f oll o wi n g

 i nstr u cti o ns a n d d efi niti o ns s h all a p pl y:

            1.          T h e si n g ul ar of e a c h w or d s h all b e c o nstr u e d t o i n cl u d e its pl ur al a n d vi c e- v ers a,

 a n d t h e r o ot w or d a n d all d eri v ati o ns ( e. g. , “i n g, ” “ e d ”) s h all b e c o nstr u e d t o i n cl u d e e a c h ot h er.

 T he     w or ds “ a n d ” as w ell as “ or ” s h all b e c o nstr u e d b ot h c o nj u n cti v el y a n d disj u n cti v el y.

            2.           If t h e r e q u est e d d o c u m e nts ar e m ai nt ai n e d i n a fil e, t h e fil e f ol d er is i n cl u d e d i n

 t h e r e q u est f or pr o d u cti o n of t h os e d o c u m e nts.




                                                                   EXHIBIT 1
                                                                    PAGE 8
Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 10 of 116 Page ID #:18




             3.          T h e t er m “ Cr ai g Wri g ht ” a n d/ or “ D ef e n d a nt ” s h all m e a n D ef e n d a nt C r ai g Wri g ht

  a n d a n y P ers o n or Tr ust ( as d efi n e d h er ei n) of w hi c h ( a) Cr ai g Wri g ht is a n o w n er, s h ar e h ol d er,

  m e m b er, m a n a g er, dir e ct or, offi c er, tr ust e e, e m pl o y e e, or b e n efi ci ar y of ( “ C S W

  P ers o ns/ Tr usts ”), or t h at ( b) is c o ntr oll e d b y Cr ai g Wri g ht or a n y C S W P ers o ns/ Tr usts.

             4.         “ P ers o n ” or “ p ers o ns ” s h all m e a n e a c h a n d e v er y i n di vi d u al, c or p or ati o n,

  p art n ers hi p, j oi nt v e nt ur e, s o ci al or p oliti c al or g a ni z ati o n, or a n y ot h er e ntit y, i n c or p or at e d or

  u ni n c or p or at e d, or e n c o m p ass e d wit hi n t h e us u al a n d c ust o m ar y m e a ni n g of “ p ers o n ” or

  “ p ers o ns. ”

             5.         T h e t er m “tr ust ” s h all i n cl u d e a n y arr a n g e m e nt, e ntit y, v e hi cl e, a gr e e m e nt, d e e d,

  or r el ati o ns hi p, i n a n y j uris di cti o n, w h er e t h e p ers o n wit h titl e or c o ntr ol o v er pr o p ert y h as d uti es

  t o d e al wit h it f or a n ot h er’s b e n efit. D u e t o v ari a n c es i n v ari o us j uris di cti o ns’ l a ws, t his

  d efi niti o n s h o ul d n ot b e gi v e n a n o v erl y f or m alisti c c o nstr u cti o n, b ut a li b er al o n e. It s h o ul d

  i n cl u d e a n y arr a n g e m e nt b e ari n g a si mil arit y t o a “tr ust, ” a n d a n y s u c h arr a n g e m e nt y o u ( or

  ot h ers) h a v e a ct u all y r ef err e d t o as a “tr ust. ”

             6.         T h e t er m “ c o n c er ni n g ” m e a ns “r el ati n g t o, ” “r ef erri n g t o, ” “ d es cri bi n g, ”

  “ e vi d e n ci n g ” or “ c o nstit uti n g. ”

             7.         T h e t er ms “ d o c u m e nt ” or “ d o c u m e nts ” s h all m e a n a n y writt e n, t y p e writt e n,

  h a n d writt e n, pri nt e d, gr a p hi c, p h ot o gr a p hi c, el e ctr o ni c or r e c or d e d m at eri als, i n cl u di n g, b ut n ot

  li mit e d t o t h e f oll o wi n g: c orr es p o n d e n c e a n d dr afts of c orr es p o n d e n c e; e- m ails; S M S m ess a g es;

  W h ats a p p m ess a g es; Si g n al m ess a g es; T witt er D Ms; F a c e b o o k m ess a g es; a n y ot h er f or m of

  m ess a g es or c o m m u ni c ati o ns; n ot es or s u m m ari es of c o n v ers ati o ns; f or ms; s c h e d ul es or

  w or ks h e ets; m e m or a n d a; r e p orts; c o m m e nts; w or ks h e ets; pl a ns; mi n ut es; n ot es; n oti c es or

  n otifi c ati o ns; fi n di n gs; br o c h ur es; cir c ul ars; b ull eti ns; a d v ertis e m e nts; r e c or ds; s u m m ari es or



                                                                         2
                                                                    EXHIBIT 1
                                                                     PAGE 9
Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 11 of 116 Page ID #:19



  ot h er r e p orts of c o nf er e n c es, m e eti n gs, visits, s ur v e ys, dis c ussi o ns, i ns p e cti o ns, a n d

  e x a mi n ati o ns; j o ur n als; l o gs; l e d g ers; b al a n c e s h e ets; pr ofit a n d l oss st at e m e nts; p ur c h as e or d ers;

  q u ot ati o ns; esti m at es; i n v oi c es; bi ds; r e c ei pts; pl e d g e c o m mit m e nts; a c k n o wl e d g m e nts; cr e dit

  m e m or a n d a; c o ntr a ct or l e as e off ers or pr o p os als; i n c o m e t a x r et ur ns; c h e c k st u bs (fr o nt a n d

  b a c k); s al es v o u c h ers or r e c or ds; e x e c ut e d or pr o p os e d a gr e e m e nts; c o ntr a cts; d e e ds; fr a n c his e

  a gr e e m e nts; li c e ns es; l e as es; i ns ur a n c e p oli ci es a n d ri d ers or o pti o ns; pr o p os als; di ari es; d es k

  c al e n d ars; a p p oi nt m e nt b o o ks; e v al u ati o ns; a p pli c ati o ns; t el e p h o n e c all b o o ks, n ot es or r e c or ds;

  affi d a vits, d e p ositi o n tr a ns cri pts, st at e m e nts or s u m m ari es or e x c er pts t h er e of; st e n o gr a p hi c

  n ot es; fi n a n ci al d at a; n e ws p a p er or m a g a zi n e arti cl es; p a m p hl ets; b o o ks; t e xts; n ot e b o o ks;

  m a g a zi n es; m a n u als; p u bli c ati o ns; n ot e p a ds; t a b ul ati o ns; d at a c o m pil ati o ns; c al c ul ati o ns; or

  c o m p ut ati o ns; s c h e d ul es; dr afts; c h arts a n d m a ps; f or e c asts a n d pr oj e cti o ns; f e asi bilit y st u di e s;

  dr a wi n gs, d esi g ns, pl a ns, s p e cifi c ati o ns; gr a p hs, bl u e pri nts, s k et c h es, or di a gr a ms; pri nt o uts or

  ot h er st or e d i nf or m ati o n fr o m c o m p ut ers or ot h er i nf or m ati o n r et e nti o n or pr o c essi n g s yst e ms;

  h ar d dri v es, U S B dri v es, dis ks, C D’s, D V D’s, t a p es, vi d e ot a p es; p h ot o gr a p hi c m att er or s o u n d

  r e pr o d u cti o n m att er h o w e v er pr o d u c e d, r e pr o d u c e d or st or e d; c o m p ut er d at a of a n y ki n d

  w h ats o e v er; a n y e x hi bits, att a c h m e nts, or s c h e d ul es t o or wit h t h e f or e g oi n g; a n y dr afts of t h e

  f or e g oi n g; a n y of t h e f or e g oi n g t h at e xist i n a f or m b y w hi c h t h e y ar e pr ot e ct e d b y c o m p ut er

  e n cr y pti o n; a n y c o pi es or d u pli c at es of t h e f or e g oi n g t h at ar e diff er e nt b e c a us e of m ar gi n al or

  h a n d writt e n n ot ati o ns, or b e c a us e of a n y m ar ki n gs t h er e o n; t h e i n cl usi o n of s p e cifi c e x a m pl es

  wit hi n a n y i n di vi d u al r e q u est d o es n ot li mit t h e d efi niti o n pr o vi d e d h er ei n a n d s h o ul d b e vi e w e d

  as m er el y as e x a m pl es m e a nt t o f a cilit at e pr o d u cti o n.

             8.         “ C o p y ” w h e n us e d i n r ef er e n c e t o a d o c u m e nt m e a ns a n y c ol or, or bl a c k a n d

  w hit e f a csi mil e r e pr o d u cti o n of a d o c u m e nt, r e g ar dl ess of w h et h er t h at f a csi mil e r e pr o d u cti o n is




                                                                        3
                                                                  EXHIBIT 1
                                                                  PAGE 10
Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 12 of 116 Page ID #:20



  m a d e b y m e a ns of c ar b o n p a p ers, pr ess ur e s e nsiti v e p a p er, x er o gr a p h y or a n y ot h er m e a ns of

  pr o c ess.

               9.       “ C o m m u ni c ati o n ” a n d “ c o m m u ni c at e ” s h all m e a n a n y r e c or d ati o n, e x c h a n g e or

  tr ansf er of i nf or m ati o n, w h et h er i n writi n g, a u di o, or al or ot h er f or m, i n cl u di n g, b ut n ot li mit e d

  t o, m e m or a n d a or n ot es, t el e p h o n e c o n v ers ati o ns a n d m e eti n gs, l ett ers, t el e gr a p hi c a n d t el e x

  c o m m u ni c ati o ns, e m ail c o m m u ni c ati o ns, S M S m ess a g es, T witt er D Ms, F a c e b o o k m ess a g es,

  W h ats a p p m ess a g es, Si g n al m ess a g es, a n y ot h er f or m of m ess a g es or c o m m u ni c ati o ns, bl o gs,

  v oi c e m ails, a n d i n cl u d es all i nf or m ati o n r el ati n g t o all or al or writt e n c o m m u ni c ati o ns a n d

  “ d o c u m e nts ” ( as h er ei n a b o v e d efi n e d), w h et h er or n ot s u c h d o c u m e nt, or i nf or m ati o n c o nt ai n e d

  h er ei n w as tr a ns mitt e d b y its a ut h or t o a n y ot h er p ers o n; t h e i n cl usi o n of s p e cifi c e x a m pl es

  wit hi n a n y i n di vi d u al r e q u est d o es n ot li mit t h e d efi niti o n pr o vi d e d h er ei n a n d s h o ul d b e vi e w e d

  as m er el y as e x a m pl es m e a nt t o f a cilit at e pr o d u cti o n.

               1 0.     A dr aft of a n o n-i d e nti c al c o p y is c o nsi d er e d a s e p ar at e d o c u m e nt.

               1 1.     T h e t er ms “ el e ctr o ni c all y st or e d i nf or m ati o n ” a n d “ E SI ” ar e d efi n e d t o b e

  s y n o n y m o us i n m e a ni n g a n d e q u al i n s c o p e t o t h e us a g e of “ el e ctr o ni c all y st or e d i nf or m ati o n ” i n

  F e d. R. Ci v. P. 3 4( a)( 1)( A).         “ E SI ” i n cl u d es d at a o n all s er v ers, i n cl u di n g I P a d dr ess es, M A C

  a d dr ess es, a cti v e d at a, ar c hi v e d d at a, d el et e d d at a, a n d l e g a c y d at a, as w ell as d at a o n r e m o v a bl e

  el e ctr o ni c m e di a a n d i n a n y ot h er l o c ati o n w h er e d o c u m e nts r el e v a nt t o t h e R e q u ests m a y b e

  f o u n d.

               1 2.     “ P ers o n ” or “ p ers o ns ” s h all          m e a n e a c h a n d e v er y i n di vi d u al, c or p or ati o n,

  p art n ers hi p, j oi nt v e nt ur e, s o ci al or p oliti c al or g a ni z ati o n, or a n y ot h er e ntit y, i n c or p or at e d or

  u ni n c or p or at e d, or e n c o m p ass e d      wit hi n t h e us u al a n d c ust o m ar y           m e a ni n g of “ p ers o n ” or

  “ p ers o ns. ”




                                                                         4
                                                                   EXHIBIT 1
                                                                   PAGE 11
Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 13 of 116 Page ID #:21



             1 3.       “ A g e nt ” s h all m e a n: a n y a g e nt, e m pl o y e e, offi c er, dir e ct or, att or n e y, i n d e p e n d e nt

  c o ntr a ct or or a n y ot h er p ers o n a cti n g at t h e dir e cti o n of or o n t h e b e h alf of a n ot h er.

             1 4.       “ D at e ” s h all m e a n t h e e x a ct d a y, m o nt h a n d y e ar if as c ert ai n a bl e or, if n ot, t h e b est

  a p pr o xi m ati o n, i n cl u di n g r el ati o ns hi p t o ot h er e v e nts.

             1 5.       T h e t er m “ m at eri als ” s h all m e a n ( 1) t h e el e m e nts, c o nstit u e nts, or s u bst a n c es of

  w hi c h s o m et hi n g is c o m p os e d or c a n b e m a d e; s o m et hi n g ( as d at a) t h at m a y b e w or k e d i nt o a m or e

  fi nis h e d f or m ( 2) a p p ar at us n e c ess ar y f or d oi n g or m a ki n g s o m et hi n g; ( 3) T h e s u bst a n c e or

  s u bst a n c es o ut of w hi c h a t hi n g is or c a n b e m a d e; a n d/ or ( 4) T o ols or a p p ar at us f or t h e

  p erf or m a n c e of a gi v e n t as k.

             1 6.       T h e t er ms “ Y o u ” a n d “ Y o ur ” s h all m e a n a n d r ef er t o J os e p h V a u g h n P erli n g.

             1 7.       T h e t er m “i n cl u di n g ” s h all b e c o nstr u e d as “i n cl u di n g, b ut n ot li mit e d t o. ”

             1 8.       W h e n r ef erri n g t o a p ers o n, “t o i d e ntif y ” m e a ns t o gi v e, t o t h e e xt e nt k n o w n, t h e

  p ers o n’s f ull n a m e a n d pr es e nt or l ast k n o w n a d dr ess.

             1 9.       T h e t er m “ cr y pt o c urr e n c y ” s h all m e a n a n y di git al c urr e n c y i n w hi c h e n cr y pti o n

  t e c h ni q u es ar e us e d t o r e g ul at e t h e g e n er ati o n of u nits of c urr e n c y a nd v erif y t h e tr a nsf er of f u n ds,

  o p er ati n g i n d e p e n d e ntl y of a c e ntr al b a n k. It s h all i n cl u d e, b ut n ot b e li mit e d t o, Bit c oi n, Bit c oi n

  C as h, a n y ot h er “f or k e d ” Bit c oi n ass et, a n d Et h er e u m’s Et h ers.

             2 0.       T h e t er m “tr ust ” s h all i n cl u d e a n y arr a n g e m e nt, e ntit y, v e h i cl e, a gr e e m e nt, d e e d, or

  r el ati o ns hi p, i n a n y j uris di cti o n, w h er e t h e p ers o n wit h titl e or c o ntr ol o v er pr o p ert y h as d uti es t o

  d e al wit h it f or a n ot h er’s b e n efit. D u e t o v ari a n c es i n v ari o us j uris di cti o ns’ l a ws, t his d efi niti o n

  s h o ul d n ot b e gi v e n a n o v er l y f or m ulisti c c o nstr u cti o n, b ut a li b er al o n e. It s h o ul d i n cl u d e a n y

  arr a n g e m e nt b e ari n g a si mil arit y t o a “tr ust, ” a n d a n y s u c h arr a n g e m e nt y o u ( or ot h ers) h a v e

  a ct u all y r ef err e d t o as a “tr ust. ”




                                                                          5
                                                                   EXHIBIT 1
                                                                   PAGE 12
Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 14 of 116 Page ID #:22



              2 1.      T h e t er m “ S at os hi N a k a m ot o ” s h all r ef er t o a n y o n e, or gr o u p of p e o pl e, g oi n g b y

  t h e n a m e, us er n a m e, ps e u d o n y m, or m o ni k er of S at os hi N a k a m ot o or a n y p art of r ef er e n c e t o t h at

  n a m e; t his i n cl u d es, b ut is n ot li mit e d t o, a n y c o m m u ni c ati o ns t o or fr o m t h e f oll o wi n g e m ail

  a c c o u nts: s at os hi n @ g m x. c o m , s at os hi @ vist o m ail. c o m , an d s at os hi @ a n o n y m o uss p e e c h. c o m .

              2 2.      A n y r ef er e n c e t o a p ers o n t h at is a b usi n ess e ntit y a n d is n ot ot h er wis e d efi n e d

  i n cl u d es t h at p ers o n’s pr e d e c ess ors (i n cl u di n g a n y pr e- e xisti n g p ers o n t h at at a n y ti m e b e c a m e

  p art of t h at e ntit y aft er m er g er or a c q uisiti o n), s u c c ess ors, p ar e nts, di visi o ns, s u bsi di ari es,

  affili at es, fr a n c his ors a n d fr a n c his e es; e a c h ot h er p ers o n, dir e ctl y or i n dir e ctl y o w n e d or

  c o ntr oll e d b y a n y of t h e m; e a c h p art n ers hi p or j oi nt v e nt ur e t o w hi c h a n y of t h e m is a p art y; all

  pr es e nt a n d f or m er dir e ct ors, offi c ers, e m pl o y e es, a g e nts, c o ns ult a nts, c o ntr olli n g s h ar e h ol d ers

  ( a n d a n y e ntit y o w n e d b y a n y s u c h c o ntr olli n g s h ar e h ol d er), a n d att or n e ys of a n y of t h e m; a n d

  a n y ot h er p ers o n a cti n g f or or o n b e h alf of a n y of t h e m.

              2 3.      U nl ess w or ds or t er ms h a v e b e e n gi v e n a s p e cifi c d efi niti o n h er ei n, e a c h w or d or

  t er m us e d h er ei n s h all b e gi v e n its us u al a n d c ust o m ar y di cti o n ar y d efi niti o n, e x c e pt w h er e s u c h

  w or ds h a v e a us u al c ust o m a n d us a g e d efi niti o n i n y o ur tr a d e or i n d ustr y, i n w hi c h c as e t h e y

  s h all b e i nt er pr et e d i n a c c or d a n c e wit h s u c h us u al c ust o m a n d us a g e d efi niti o n of w hi c h y o u ar e

  a w ar e.

              2 4.      P urs u a nt t o R ul e 4 5( e)( 1)( a) of t h e F e d er al R ul es of Ci vil Pr o c e d ur e, d o c u m e nts

  s h all b e pr o d u c e d eit h er ( a) as t h e y ar e k e pt i n t h e us u al c o urs e of b usi n ess (i n w hi c h c as e t h e y

  s h all b e pr o d u c e d i n s u c h f as hi o n as t o i d e ntif y t h e d e p art m e nt, br a n c h or offi c e i n w h os e

  p oss essi o n it w as l o c at e d a n d, w h er e a p pli c a bl e, t h e n at ur al p ers o n i n w h os e p oss essi o n it w as

  f o u n d or t h e s er v er or c e ntr al fil e i n w hi c h it w as f o u n d, a n d t h e a d dr ess of e a c h d o c u m e nt’s

  c ust o di a n(s)), or ( b) s e gr e g at e d as r es p o nsi v e t o a s p e cifi c R e q u est e n u m er at e d i n t h es e

  R e q u ests, wit h s u c h s p e cifi c R e q u est i d e ntifi e d.


                                                                          6
                                                                  EXHIBIT 1
                                                                  PAGE 13
Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 15 of 116 Page ID #:23



             2 5.       If y o u fil e a ti m el y o bj e cti o n t o a n y p orti o n of a R e q u est, d efi niti o n, or

  i nstr u cti o n, pr o vi d e a r es p o ns e t o t h e r e m ai ni n g p orti o n.

             2 6.       T h e r el e v a nt p eri o d f or t h es e r e q u ests is J a n u ar y 1, 2 0 0 6 t o t h e ti m e of t h e

  r es p o ns e t o t his s u b p o e n a. If a n y d o c u m e nt is u n d at e d a n d t h e d at e of its pr e p ar ati o n c a n n ot b e

  d et er mi n e d, t h e d o c u m e nt s h all b e pr o d u c e d if ot h er wis e r es p o nsi v e t o a n y of t h e R e q u ests.

             2 7.       T h e t er ms d efi n e d a b o v e a n d us e d i n e a c h of t h e R e q u ests s h o ul d b e c o nstr u e d

  br o a dl y t o t h e f ull est e xt e nt of t h eir m e a ni n g i n a g o o d-f ait h eff ort t o c o m pl y wit h t h e F e d er al

  R ul es of Ci vil Pr o c e d ur e.




                                                                         7
                                                                  EXHIBIT 1
                                                                  PAGE 14
Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 16 of 116 Page ID #:24



                                               D O C U M E N TS T O B E P R O D U C E D

              R E Q U E S T 1.                  All d o c u m e nts a n d c o m m u ni c ati o ns r el at e d t o y o ur i n v ol v e m e nt

  wit h       t he         O ct o b er         3 0,      2015          L as        V e g as       Bit c oi n       p a n el.             ( See

  htt ps:// w w w. y o ut u b e. c o m/ w at c h ? v = L d v Q T wj V mr E ).

              R E Q U E S T 2.                  All d o c u m e nts, a gr e e m e nts, a n d c o m m u ni c ati o ns r el at e d t o, or wit h,

  Cr ai g Wri g ht, or a n y c o m p a n y, tr ust, a c c o u nt, or f u n d h e h a d/ h as a r el ati o ns hi p wit h or o w n ers hi p

  i nt er est i n.

              R E Q U E S T 3.                  All d o c u m e nts, a gr e e m e nts, a n d c o m m u ni c ati o ns r el at e d t o, or wit h,

  D a vi d Kl ei m a n, or a n y c o m p a n y, tr ust, a c c o u nt, or f u n d h e h a d/ h as a r el ati o ns hi p wit h or

  o w n ers hi p i nt er est i n.

              R E Q U E S T 4.                  All d o c u m e nts, a gr e e m e nts, a n d c o m m u ni c ati o ns r el ati n g t o, or

  wit h, W & K I nf o D ef e ns e R es e ar c h, L L C.

              R E Q U E S T 5.                  All d o c u m e nts, a gr e e m e nts, a n d c o m m u ni c ati o ns r el ati n g t o, or

  wit h, U y e n N g u y e n; t his i n cl u d es, b ut is n ot li mit e d t o, a n y c o m m u ni c ati o ns t o or fr o m t h e

  f oll o wi n g       e m ail       a c c o u nts:      ut. n g @ h ot wir e p e. c o m ;     t h u c u y e n 2 7 9 @ g m ail. c o m,      and

  u y e n. n g u y e nt @ y a h o o. c o m .

              R E Q U E S T 6.                  All d o c u m e nts, a gr e e m e nts, a n d c o m m u ni c ati o ns r el ati n g t o, or

  wit h, a n y o n e g oi n g b y t h e n a m e, us er n a m e, ps e u d o n y m, or m o ni k er of S at os hi N a k a m ot o; t his

  i n cl u d es, b ut is n ot li mit e d t o, a n y c o m m u ni c ati o ns t o or fr o m t h e f oll o wi n g e m ail a c c o u nts:

  s at os hi n @ g m x. c o m , s at os hi @ vist o m ail. c o m , an d s at os hi @ a n o n y m o uss p e e c h. c o m .

              R E Q U E S T 7.                  All d o c u m e nts, c o m m u ni c ati o ns, a n d a gr e e m e nts t h at r el at e i n a n y

  w a y t o a “ T uli p Tr ust ” or “ GI S C R Tr ust. ”

              R E Q U E S T 8.                  All d o c u m e nts, c o m m u ni c ati o ns, a n d a gr e e m e nts t h at r el at e t o a n y

  of t h e f oll o wi n g e ntiti es: D e M or g a n Lt d, C oi n- E x c h Pt y. Lt d, H ot wir e Pr e e m pti v e I nt elli g e n c e Pt y


                                                                         8
                                                                   EXHIBIT 1
                                                                   PAGE 15
Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 17 of 116 Page ID #:25



  Lt d, Cl o u d cr oft Pt y Lt d, Cr ai g           Wri g ht R & D,     W & K I nf or m ati o n D ef e ns e R es e ar c h L L C, a n y

  P ers o n wit h “ W & K ” i n its n a m e, Wri g ht F a mil y Tr ust, D esi g n b y H u m a n Lt d., P a n o pti cr y pt Pt y

  Lt d, D e n ari u z S G, T uli p Tr a di n g Lt d., P er m a n e nt S u c c ess Li mit e d, I nt e g yrs, a n d t h e Gl o b al

  I nstit ut e f or C y b ers e c urit y a n d R es e ar c h ( “ GI S C R ”).

              R E Q U E S T 9.                 All d o c u m e nts, a gr e e m e nts, a n d c o m m u ni c ati o ns c o n c er ni n g t h e

  mi ni n g of bit c oi ns b et w e e n J a n u ar y 1, 2 0 0 9 a n d A pril, 2 0 1 3.

              R E Q U E S T 1 0.               All d o c u m e nts, c o m m u ni c ati o ns, a n d a gr e e m e nts c o n c er ni n g a n y

  i n- p ers o n m e eti n g i n v ol vi n g y o u a n d a n d at l e ast o n e of eit h er Cr ai g            Wri g ht, U y e n N g u y e n,

  R a m o n a W atts, L y n n Wri g ht, or D a vi d Kl ei m a n.

              R E Q U E S T 1 1.               All d o c u m e nts, a gr e e m e nts, a n d c o m m u ni c ati o ns c o n c er ni n g

  Bit c oi n w all ets b eli e v e d t o b e o w n e d a n d / or u n d er t h e c o ntr ol of S at os hi N a k a m ot o.

              R E Q U E S T 1 2.               All d o c u m e nts a n d c o m m u ni c ati o ns c o n c er ni n g t h e i d e ntit y of

  S at os hi N a k a m ot o.

              R E Q U E S T 1 3.               All d o c u m e nts, c o m m u ni c ati o ns, a n d a gr e e m e nts t h at r el at e t o Sil k

  R o a d.

              R E Q U E S T 1 4.               All d o c u m e nts, c o m m u ni c ati o ns, a n d a gr e e m e nts t h at r el at e t o

  Li b ert y R es er v e.

              R E Q U E S T 1 5.               All d o c u m e nts, c o m m u ni c ati o ns, a n d a gr e e m e nts t h at r el at e t o M t.

  G o x.

              R E Q U E S T 1 6.               All d o c u m e nts c o m m u ni c ati o ns a n d a gr e e m e nts t h at r el at e t o t h e

  Pr o m et h e us Pr oj e ct.

              R E Q U E S T 1 7.               All d o c u m e nts, a gr e e m e nts, a n d c o m m u ni c ati o ns r el at e d t o, or wit h,

  Mi c h el e S e v e n ( a/ k/ a Bit c oi n b ell e).




                                                                        9
                                                                  EXHIBIT 1
                                                                  PAGE 16
Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 18 of 116 Page ID #:26



              R E Q U E S T 1 8.              All c o m m u ni c ati o ns wit h I a n Gri g g ( w h et h er wit h y o u or t hir d

  p art y/ p arti es).

              R E Q U E S T 1 9.              All c o m m u ni c ati o ns wit h Ri c h ar d Z al us ki ( w h et h er wit h y o u or

  t hir d p art y/ p arti es).

              R E Q U E S T 2 0.              All c o m m u ni c ati o ns wit h D e b or a h K o b z a h ( w h et h er wit h y o u or

  t hir d p art y/ p arti es).

              R E Q U E S T 2 1.              All c o m m u ni c ati o ns wit h A n dr e w O’ H a g a n d at e d b et w e e n O ct o b er

  2 0 1 5 t o t h e pr es e nt.

              R E Q U E S T 2 2.              All c o m m u ni c ati o ns     wit h    R o b ert    M a c Gr e g or d at e d b et w e e n

  O ct o b er 2 0 1 5 t o t h e pr es e nt.

              R E Q U E S T 2 3.              All c o m m u ni c ati o ns wit h St ef a n M att h e ws d at e d b et w e e n O ct o b er

  2 0 1 5 t o t h e pr es e nt

              R E Q U E S T 2 4.              All c o m m u ni c ati o ns wit h C al vi n A yr e d at e d b et w e e n O ct o b er 2 0 1 5

  t o t h e pr es e nt

              R E Q U E S T 2 5.              All c o m m u ni c ati o ns wit h R o g er V er d at e d b et w e e n O ct o b er 2 0 1 5 t o

  t h e pr es e nt

              R E Q U E S T 2 6.              All c o m m u ni c ati o ns wit h J o h n      M at o nis d at e d b et w e e n O ct o b er

  2 0 1 5 t o t h e pr es e nt.

              R E Q U E S T 2 7.              All c o m m u ni c ati o ns wit h E d       M o y d at e d b et w e e n O ct o b er 2 0 1 5 t o

  t h e pr es e nt.

              R E Q U E S T 2 8.              All c o m m u ni c ati o ns wit h Tr a c e M a y er d at e d b et w e e n O ct o b er 2 0 1 5

  t o t h e pr es e nt.

              R E Q U E S T 2 9.              All c o m m u ni c ati o ns wit h Ni c k S z a b o d at e d b et w e e n O ct o b er 2 0 1 5

  t o t h e pr es e nt.


                                                                      10
                                                                 EXHIBIT 1
                                                                 PAGE 17
Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 19 of 116 Page ID #:27



   D at e d F e br u ar y 2 5 , 2 0 19                              R es p e ctf ull y s u b mitt e d,

                                                                    s/ V el v el ( D e vi n) Fr e e d m a n
                                                                    V el v el ( D e vi n) Fr e e d m a n, Es q.
                                                                    B OI E S S C HI L L E R F L E X N E R L L P
                                                                    1 0 0 S E S e c o n d Str e et, S uit e 2 8 0 0
                                                                    Mi a mi, Fl ori d a 3 3 1 3 1
                                                                    T el e p h o n e: ( 3 0 5) 5 3 9 -8 4 0 0
                                                                    F a csi mil e: ( 3 0 5) 5 3 9 -1 3 0 7
                                                                    vfr e e d m a n @ bsfll p. c o m

                                                                    K yl e W. R o c h e, Es q.
                                                                    A d mitt e d Pr o H a c Vi c e
                                                                    B OI E S S C HI L L E R F L E X N E R L L P
                                                                    3 3 3 M ai n Str e et
                                                                    Ar m o n k, N Y 1 0 5 0 4
                                                                    T el e p h o n e: ( 9 1 4) 7 4 9 -8 2 0 0
                                                                    F a csi mil e: ( 9 1 4) 7 4 9 -8 3 0 0
                                                                    kr o c h e @ bsfll p. c o m

                                                                    C o u ns el t o Pl ai ntiff s Ir a Kl ei m a n as P ers o n al
                                                                    R e pr es e nt ati v e of t h e Est at e of D a vi d Kl ei m a n a n d
                                                                    W & K I nf o D ef e ns e R es e ar c h, L L C.


                                               C E R TI FI C A T E O F S E R VI C E


            I H E R E B Y C E R TI F Y t h at o n F e br u ar y 2 5, 2 0 1 9, a tr u e a n d c orr e ct c o p y of t h e f or e g oi n g
  w as s er v e d o n all c o u ns el of r e c or d vi a e m ail.

                                                                         /s/ V el v el ( D e vi n) Fr e e d m a n
                                                                         V el v el ( D e vi n) Fr e e d m a n




                                                                    11
                                                               EXHIBIT 1
                                                               PAGE 18
Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 20 of 116 Page ID #:28




                    EXHIBIT 2




                                    EXHIBIT 2
                                    PAGE 19
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               83 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page01/14/2019
                                                          21 of 116 Page
                                                                    Page ID
                                                                         1 of
                                                                            #:29
                                                                              49



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative      CASE NO.: 9:18-cv-80176-BB
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC                            SECOND AMENDED COMPLAINT AND
                                                    JURY DEMAND
         Plaintiffs,

   v.

   CRAIG WRIGHT

         Defendant.


   Velvel (Devin) Freedman                        Kyle Roche (admitted pro hac vice)
   BOIES SCHILLER FLEXNER LLP                     BOIES SCHILLER FLEXNER LLP
   100 SE Second Street                           333 Main Street
   Miami, FL 33131                                Armonk, NY 10504
   Tel. (305)539-8400                             Tel. (914)749-8200
   Fax. (305)539-1307                             Fax. (914)749-8300
   Email: vfreedman@bsfllp.com                    Email: kroche@bsfllp.com

                                 ATTORNEYS FOR PLAINTIFFS




                                          EXHIBIT 2
                                          PAGE 20
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               83 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page01/14/2019
                                                          22 of 116 Page
                                                                    Page ID
                                                                         2 of
                                                                            #:30
                                                                              49



                                    SECOND AMENDED COMPLAINT

          Plaintiff Ira Kleiman, as personal representative of David Kleiman’s estate (“Ira”), and

  Plaintiff W&K Info Defense Research, LLC (“W&K”) hereby sue Defendant Craig Steven Wright

  (“Craig”) and state as follows:

                                                  PARTIES

        1.        Plaintiff Ira Kleiman, as personal representative, is a resident of Palm Beach

  County, Florida. He is David Kleiman’s (“Dave”) brother and the personal representative of his

  estate (“the estate”).

        2.        Plaintiff W&K Info Defense Research, LLC is a Florida limited liability company

  incorporated in 2011. During the times relevant to this Second Amended Complaint, W&K

  operated in Florida. This entity is one vehicle through which Defendant and Dave mined hundreds

  of thousands of bitcoins and created valuable blockchain intellectual property.

        3.        Defendant Craig Steven Wright is a resident of London, United Kingdom. He is

  Dave’s former business partner in W&K and otherwise.

                                      JURISDICTION AND VENUE

        4.        This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

  1332 as the parties are completely diverse in citizenship and the amount in controversy exceeds

  $75,000; this Court also has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

  1331 and 18 U.S.C. § 1836(c) because Plaintiffs’ Defense of Trade Secrets Act claim arises under

  the laws of the United States.

        5.        Venue lies within this District under 28 U.S.C. § 1391(b) because a substantial part

  of the events giving rise to these claims occurred in this District. These events include, but are not

  limited to: the wrongful taking of property belonging to a Florida estate and/or LLC within this

  District; the partnership of Dave and Craig within this District; the operation of W&K by Dave

                                                    2

                                               EXHIBIT 2
                                               PAGE 21
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               83 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page01/14/2019
                                                          23 of 116 Page
                                                                    Page ID
                                                                         3 of
                                                                            #:31
                                                                              49



  and Craig within this District; the mining of a substantial amount of bitcoins through the use of

  computer equipment located within this District and/or by equipment owned and/or operated by a

  Florida resident (Dave) or Florida LLC (W&K); the development of certain blockchain related

  intellectual property within this District; and the commission of a fraud against an estate in this

  District.

        6.       This Court has personal jurisdiction over Craig pursuant to Fla. Stat. § 48.193 as he

  operated, conducted, engaged in, and carried on a business venture in this state; committed tortious

  acts within this state; and caused injury to persons and property within this state at or about the

  time he was engaged in solicitation and service activities within this state.

                                          INTRODUCTION

        7.       This matter concerns the rightful ownership of hundreds of thousands of bitcoins1

  and the valuable intellectual property rights of various blockchain technologies. As of the date of

  the Amended Complaint filing, the value of these assets far exceed $11,427,755,048.02 USD

  (before punitive or treble damages); at their highest value they were worth over

  $27,332,125,781.93. Plaintiffs allege Defendant has stolen these bitcoins and intellectual property

  assets from them.

        8.       After Ira filed this claim, Craig committed a fraud on this Court in an attempt to

  circumvent its jurisdiction. As detailed in paragraphs 160 to 170 Craig filed a sworn declaration

  that is incontrovertibly false based on an affidavit (and supporting evidence) he previously

  submitted to an Australian court. The boldfaced misrepresentations Craig has told this Court

  demonstrate his desperation to avoid this suit.


  1
    The term “bitcoin” can refer to both a computer protocol and a unit of exchange. Accepted
  practice is to use the term “Bitcoin” to label the protocol, software, and community, and the term
  “bitcoin” to label the units of exchange.

                                                    3

                                               EXHIBIT 2
                                               PAGE 22
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               83 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page01/14/2019
                                                          24 of 116 Page
                                                                    Page ID
                                                                         4 of
                                                                            #:32
                                                                              49



        9.         Bitcoin is the world’s first decentralized cryptocurrency.         The concept and

  technology behind Bitcoin was first published in October 2008 when its pseudonymous creator,

  Satoshi Nakamoto, sent the now famous protocol to a mailing list of cryptography enthusiasts.

  That protocol has since spawned a system of value and exchange with a current market cap of

  ~$150 billion.

        10.        Based on information Ira Kleiman received directly from Dave, it is undeniable that

  Craig and Dave were involved in Bitcoin from its inception and, together, had accumulated a vast

  wealth of bitcoins from 2009 through 2013.

        11.        On April 26, 2013, mere months prior to Bitcoin’s entry into the mainstream, Dave

  died after a battle with MRSA.

        12.        Recognizing Dave’s family and friends weren’t aware of the extent of Dave’s

  Bitcoin and blockchain related activities, Craig perpetrated a scheme against Plaintiffs to seize

  their bitcoins and their rights to certain blockchain related intellectual property.

        13.        As part of this plan, Craig took control of Plaintiffs’ bitcoins and forged a series of

  contracts that purported to transfer Plaintiffs’ bitcoins and intellectual property assets to Craig

  and/or companies controlled by him. Craig backdated these contracts and forged Dave’s signature

  on them.

        14.        About a year after Dave’s death, and under pressure from an Australian Tax Office

  investigation, Craig reached out to Ira, Dave’s brother. Craig disclosed he had partnered with

  Dave to create Bitcoin, mine bitcoin, and create valuable intellectual property. But, he claimed

  Dave signed all these property rights away in exchange for a non-controlling share of a non-

  operational Australian company worth “millions.”




                                                     4

                                                 EXHIBIT 2
                                                 PAGE 23
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               83 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page01/14/2019
                                                          25 of 116 Page
                                                                    Page ID
                                                                         5 of
                                                                            #:33
                                                                              49



          15.      Craig told Ira he’d be able to sell Dave’s stake in the company in a few months.

  This was a lie in several respects. First, Dave had not in fact traded his bitcoin and intellectual

  property rights for an interest in the Australian company. Second, the company went bankrupt

  shortly after Craig misled the Australian Tax Office (“ATO”).

          16.      The ATO raided Craig’s home in late 2015 and Craig fled Australia for London.

  Since fleeing to London, Craig has lived a life of fame and fortune. In May 2016, he publicly

  revealed himself and Dave as the alleged creators of Bitcoin.

          17.      Craig currently serves as Chief Scientist of nChain, a UK company purporting to

  be the global leader in research and development of blockchain technologies. He also regularly

  posts pictures to his social media accounts of his lavish lifestyle.

          18.      To date, Craig has not returned any of the mined bitcoins or intellectual property

  rights belonging to Plaintiffs. This action is brought to rectify that injustice.

          19.      As described in detail below, Craig’s pattern of lies, deception, and fraudulent

  conduct continues even against this Court. His fraud on this Court is simply the latest step taken

  in Florida to defraud the estate and W&K.

                                        FACTUAL ALLEGATIONS

                                                    Bitcoin

          20.      Bitcoin is a decentralized digital currency with a current market cap of ~$150

  billion as of March 14, 2018.2 At its core, Bitcoin is simply a giant ledger that tracks the ownership

  and transfer of every bitcoin in existence. This ledger is called the bitcoin blockchain.

          21.      In order to transact with bitcoins, you must have a bitcoin wallet. Like a bank

  account number, each bitcoin wallet has a “public key” that is the “address” provided if one would


  2
      https://coinmarketcap.com/.

                                                     5

                                                EXHIBIT 2
                                                PAGE 24
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               83 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page01/14/2019
                                                          26 of 116 Page
                                                                    Page ID
                                                                         6 of
                                                                            #:34
                                                                              49



  like to receive bitcoin from others. Every wallet can be identified on the blockchain (by referring

  to its “public key”) along with the number of bitcoins inside that particular wallet. Wallets are

  separate computer files dedicated to storing information about specific bitcoins.

        22.       Each wallet is also assigned a “private key.” Unlike public keys, private keys are

  only known by the individual who creates the bitcoin wallet. The private key is like the “password”

  to the wallet. To send bitcoin out of a wallet, an individual must have the private key associated

  with the bitcoin wallet. This is similar to the manner in which one must have a PIN to withdraw

  cash from an ATM.

        23.       There are two methods of acquiring bitcoins. The first involves simply receiving

  bitcoins from someone. In fact, there are many businesses that operate “bitcoin exchanges,” such

  as coinbase.com, which is a bitcoin marketplace where individuals can purchase bitcoins with their

  native currency from individuals looking to sell.

        24.       The second way one can acquire bitcoins is by “mining” them.

        25.       There is no centralized authority that curates the Bitcoin blockchain. Consequently,

  the protocol has to incentivize individuals to curate the blockchain, i.e., to update the “ledger” with

  new transactions as they take place. This process is called “bitcoin mining.”

        26.       Anyone with internet access can “mine bitcoins” by employing computer power to

  solve a complex mathematical problem. The first “miner” who solves the problem gets the right

  to add a block of recent transactions to the blockchain, i.e., the right to update the ledger. In return

  for this work, the protocol pays the successful miner in newly minted bitcoins (the number of

  which is fixed by a pre-existing algorithm). This process is repeated every 10 minutes or so,

  ensuring an accurate and up to date record of all bitcoin transactions.




                                                     6

                                                EXHIBIT 2
                                                PAGE 25
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               83 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page01/14/2019
                                                          27 of 116 Page
                                                                    Page ID
                                                                         7 of
                                                                            #:35
                                                                              49



        27.      When the Bitcoin protocol was first launched in January 2009, the protocol paid

  the successful miner 50 bitcoins for each block of transactions added to the blockchain ledger. The

  protocol cuts this mining reward in half every four years so that the maximum amount of bitcoin

  in existence will never exceed 21 million. At the current mining rate and reward algorithm, this

  maximum circulation will be reached in circa 2140.

        28.      Today, the mining reward is 12.5 bitcoins for each block added to the blockchain.

  That, together with rising competition in mining bitcoins means it was easier to amass significant

  amounts of bitcoins in 2009, than now.

        29.      To date, just over 17 million of the total 21 million bitcoins have been mined.

                                           History of Bitcoin

        30.      On October 31, 2008, a white paper authored under the pseudonymous name

  Satoshi Nakamoto (“Satoshi”) titled Bitcoin: A Peer-to-Peer Electronic Cash System was posted

  to a mailing list of cryptography enthusiasts. This paper detailed novel methods of using a peer-

  to-peer network to generate what it described as “a system for electronic transactions without

  relying on trust.”

        31.      Less than three months later, the system outlined became a reality. On January 3,

  2009, Satoshi mined the first 50 bitcoins. To place a timestamp on the occasion, Satoshi left a text

  message digitally encoded on these first 50 bitcoins that read, “The Times 3 January 2009

  Chancellor on brink of second bailout for banks,” referring to that day’s headline in the British

  newspaper, The Times.

        32.      Hal Finney, one of the first supporters and adopters of Bitcoin, downloaded the

  bitcoin software that same day, and received 10 bitcoins from Satoshi in the world’s first bitcoin

  transaction.



                                                   7

                                               EXHIBIT 2
                                               PAGE 26
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               83 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page01/14/2019
                                                          28 of 116 Page
                                                                    Page ID
                                                                         8 of
                                                                            #:36
                                                                              49



       33.       Satoshi also created a website under the domain name bitcoin.org and continued to

  collaborate with other developers on the Bitcoin protocol until mid-2010. Around this time, he

  handed control of the Bitcoin source code repository to Gavin Andresen, another active member

  of the bitcoin development community, and disappeared. The last confirmed email from Satoshi

  was sent on April 23, 2011. It read, “I’ve moved on to other things. It’s in good hands with Gavin

  and everyone.”

       34.       For most of its early history, bitcoins were of relatively little value. Famously, the

  first documented commercial bitcoin transaction occurred when developer Laszlo Hanyecz used

  10,000 bitcoins to purchase two Domino’s pizzas on May 22, 2010. At today’s prices, those two

  pizzas would be worth approximately 1% of Domino’s total market cap.

       35.       During Bitcoin’s early history, cryptocurrencies were a niche technology with a

  small development community. Consequently, there was little competition for maintaining the

  ledger or “mining bitcoins.” Thus, individuals mining bitcoins through 2013 could expend

  relatively minor resources to accumulate large sums of bitcoins.

       36.       It has been widely reported that Satoshi Nakamoto mined approximately 1 million

  bitcoins during this time.3

                                           Bitcoin “forks”

       37.       Since its inception in 2009, Bitcoin has inspired the creation of over one thousand

  other digital currencies. Many of these new cryptocurrencies use characteristics of the initial

  Bitcoin program, but have made significant changes to the original model in an attempt to create




  3
          See       e.g.    http://time.com/money/5002378/bitcoin-creator-nakamoto-billionaire/;
  http://www.businessinsider.com/satoshi-nakamoto-owns-one-million-bitcoin-700-price-2016-6;
  https://eklitzke.org/how-many-bitcoins-did-satoshi-nakamoto-mine.

                                                   8

                                               EXHIBIT 2
                                               PAGE 27
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               83 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page01/14/2019
                                                          29 of 116 Page
                                                                    Page ID
                                                                         9 of
                                                                            #:37
                                                                              49



  an entirely new cryptocurrency with distinct functions or ones better suited to a specific market

  niche.

        38.      In other cases, individuals have taken the actual Bitcoin protocol and modified it in

  a way they believed would improve Bitcoin itself, e.g., by allowing more transactions into a single

  “block” of the blockchain.

        39.      If the “improved” Bitcoin protocol garners significant support, but less than a

  majority of support, a new version of “Bitcoin” is created. In these situations, the supporters of the

  new Bitcoin, have created a “fork” through which the original Bitcoin blockchain/ledger is divided

  into two distinct, but identical, copies, (i) the original Bitcoin, and (ii) the new Bitcoin. The result

  is that any individual who owned the original Bitcoin, now owns an identical amount of the new

  Bitcoin. After the point of the “fork,” the ledgers will diverge as owners “spend” the two assets

  differently.

        40.      This has happened numerous times to Bitocin. To date, however, the original

  Bitcoin protocol remains the most valuable in terms of its correlation to the US dollar, with a

  market capitalization of ~$150 billion at the time of filing. However, other noteworthy Bitcoin

  forks include Bitcoin Cash (market cap. of ~$25 billion), Bitcoin Gold (market cap. of ~$1.0

  billion), Bitcoin Private (market cap of ~$510 million), and Bitcoin Diamond (market cap. of

  ~$650 million).

        41.      As explained below, the bitcoins at the heart of this dispute were all mined prior to

  the creation of any of the aforementioned Bitcoin forks. Consequentially, Plaintiffs’ claims of




                                                     9

                                                EXHIBIT 2
                                                PAGE 28
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           30 of 116 Page
                                                                     Page 10
                                                                          ID of
                                                                             #:38
                                                                                49



  ownership over these original bitcoins necessarily implicates ownership over their “forked”

  counterparts (“forked assets”).4

                            Background on parties and key individuals

       42.       Dave Kleiman was born in 1967. Obsessed with computers and technology at an

  early age, he joined the U.S. Army in 1986 as a helicopter technician.

       43.       A few years after being honorably discharged, Dave got into a serious motorcycle

  accident which left him physically handicapped and wheelchair-bound. After this accident, Dave’s

  interest in computers intensified, and he began to build a reputation in computer forensics and

  secure network infrastructures.

       44.       Dave began working in the information technology security sector in 1990. He was

  a frequent speaker at national security conferences and was a regular contributor for many security

  related newsletters, websites, and online forums.

       45.       Dave was a member of several computer security organizations, including the

  International Association of Counter Terrorism and Security Professionals (IACSP), International

  Society of Forensic Computer Examiners (ISFCE), Information Systems Audit and Control

  Association (ISACA), High Technology Crime Investigation Association (HTCIA), Network and

  Systems Professionals Association (NaSPA), Association of Certified Fraud Examiners (ACFE),

  Anti-Terrorism Accreditation Board (ATAB), and ASIS International.

       46.       Dave was also a Secure Member and Sector Chief for Information Technology at

  the FBI’s InfraGard and a Member and Director of Education at the International Information

  Systems Forensics Association (IISFA). When he attended conferences, he was known as “Dave



  4
    Consequently, where appropriate, the word “bitcoins” should be construed to include claims over
  the “forked assets” as well.

                                                  10

                                              EXHIBIT 2
                                              PAGE 29
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           31 of 116 Page
                                                                     Page 11
                                                                          ID of
                                                                             #:39
                                                                                49



  Mississippi,” a nickname referring to the long string of three letter certificates that followed his

  name; which could literally be used to spell Mississippi.

         47.      Dave co-authored and was the technical editor of numerous publications, including

  Perfect Passwords: Selection, Protection and Authentication,5 and Security Log Management:

  Identifying Patterns in the Chaos.6

         48.      In 2010, Dave was hospitalized. He was in and out of medical facilities due to

  MRSA infected sores. On March 22, 2013, Dave signed out of the hospital against medical advice.

  He was unstable and nearing death.7 On April 26, 2013, Dave passed away.

         49.      Ira is Dave’s brother and the personal representative of his estate.

         50.      Craig is a 46-year-old Australian computer scientist and businessman. Craig began

  his career in information technology working for various entities in Australia, including the

  Australian Securities Exchange.       Craig claims to have many degrees, including doctorates,

  masters, and technical certifications; these claims are disputed.8

         51.      In May 2016, Craig claimed that he and Dave were Satoshi Nakamoto—the

  venerated creator of Bitcoin.




  5
  https://www.amazon.com/Perfect-Passwords-Selection-Protection-
  Authentication/dp/1597490415.
  6
      https://www.amazon.com/Security-Log-Management-Identifying-Patterns/dp/1597490423.
  7
      https://gizmodo.com/the-strange-life-and-death-of-dave-kleiman-a-computer-1747092460.
  8
     https://www.forbes.com/sites/thomasbrewster/2015/12/11/bitcoin-creator-satoshi-craig-wright-
  lies-hoax/#12e524116794.

                                                   11

                                               EXHIBIT 2
                                               PAGE 30
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           32 of 116 Page
                                                                     Page 12
                                                                          ID of
                                                                             #:40
                                                                                49



                                   Dave and Craig’s early relationship

          52.       Dave and Craig met in or around 2003. Both men had a longtime interest in cyber

  security and digital forensics, and the future of money. (Ex. 1 at 26).9

          53.       For years, they communicated on various topics related to the internet and file

  sharing. For example, in 2008 they co-authored a paper on the mechanics of overwriting hard

  drive data.10

          54.       Around that time, they began to speak about ways to use peer-to-peer file sharing,

  infamously used by the Napster music sharing service, to solve some of the most difficult issues

  in cryptography. (Ex. 1 at 27).

          55.       In March 2008, just a few months before Satoshi’s paper on the Bitcoin protocol

  was published, Craig emailed Dave saying: “I need your help editing a paper I am going to release

  later this year. I have been working on a new form of electronic money. Bit cash, Bitcoin . . . [y]ou

  are always there for me Dave. I want you to be part of it all.” (Ex. 32).11

          56.       After leaving his job in late 2008, Craig wrote to Dave: “I need your help. You

  edited my paper and now I need to have you aid me build this idea.” (Ex. 1 at 31). For the next

  few months, Craig and Dave worked to get Bitcoin operational.

          57.       On January 12, 2009, Craig, Dave, and two others sent each other bitcoin

  transactions recorded on the blockchain. (Ex. 1 at 32).

          58.       On November 26, 2009 (Thanksgiving Day), Ira Kleiman and Dave met at their

  father’s home for an early dinner. He and Dave discussed Facebook’s recent success and Ira asked




  9
      All Exhibit citations refer to the as filed ECF pagination.
  10
       https://www.vidarholen.net/~vidar/overwriting_hard_drive_data.pdf.
  11
       Craig sent a “copy” of this communication to Ira on March 6, 2014.
                                                     12

                                                  EXHIBIT 2
                                                  PAGE 31
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           33 of 116 Page
                                                                     Page 13
                                                                          ID of
                                                                             #:41
                                                                                49



  Dave if he was working on anything interesting. Dave responded by telling Ira he was working

  on “something bigger” than Facebook, that he was “creating his own money.”

        59.      Ira asked Dave to clarify and jokingly asked if Dave was making counterfeit money.

        60.      Dave responded by saying he was making “digital money.” He then opened his

  wallet, took out a business card, flipped it over, drew a “B” with a line or two through it, and

  commented on how “we” were working on a logo.

        61.      Dave told Ira he was working with a relatively wealthy foreign man who owned

  some properties. Ira asked Dave why he didn’t partner with this wealthy individual. Dave was

  silent, which Ira understood to be Dave’s concession they were already partners.

        62.      On May 20, 2014, Ira shared this story with Craig via email. (Ex. 2).

        63.      Craig responded that same day stating “we did partner ;)”. (Id.). Craig then

  commented on the “properties” stating, inter alia, that he owned 550 acres. (Id.). He then said, “I

  will have to see what I can dig up. The old Bitcoin logo we did is no longer used. I have a copy.”

  (Id.). Craig later provided Ira with a copy of this Bitcoin logo. (Id.).

        64.      This independent verification that Dave was creating “digital money” with Craig in

  2009, Craig’s admissions that he and Dave were “partners” in this venture, part of the Satoshi

  team, and that they were mining bitcoin through W&K, all lead to the inescapable conclusion that

  their collaboration in “creating” or “mining” bitcoin and intellectual property was continuous from

  2009 until Dave’s passing in 2013.

        65.      From their collaboration in 2008 until Dave’s death in 2013, Craig and Dave mined

  over a million of the initial bitcoins together (personally and through W&K). These bitcoins were,

  as all bitcoin are, stored in specifically identifiable bitcoin wallets that Craig has now asserted

  ownership over.



                                                   13

                                                EXHIBIT 2
                                                PAGE 32
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           34 of 116 Page
                                                                     Page 14
                                                                          ID of
                                                                             #:42
                                                                                49



       66.       Further, Dave, in partnership with Craig, created intellectual property both in his

  individual capacity and through W&K. As Craig email to Ira on March 7, 2014, “I had an idea,

  but it would never have executed without Dave.” The estate and/or W&K owns all this intellectual

  property.12

   Dave and Craig created W&K to mine bitcoin and develop blockchain related intellectual
                                       property

       67.       The exact structure of their joint mining activities, intellectual property

  development, and “partnership” from c. 2008 until February 2011 requires discovery to fully

  reveal.

       68.       From February 2011, Craig and Dave conducted their bitcoin mining activities and

  intellectual property research and development through W&K.

       69.       On February 14, 2011, Dave formed W&K Info Defense Research LLC (“W&K”)

  in Florida. The Articles of Incorporation for W&K list Dave as the managing member and

  registered agent. (Ex. 3).

       70.       W&K has no operating agreement and its exact ownership structure is unclear due

  to Craig’s contradictory statements. In an affidavit Craig filed in Australian court proceedings,

  Craig stated he and Dave each owned 50% of W&K. (Ex. 4 at 5). But in a fake “contract”

  produced by Craig, he states Dave owned legal title to 100% of W&K, while holding 50% in trust

  for Craig. (Ex. 5 at 3). He doubled down on some form of this equal split in a 2014 email to Ira,




  12
    The exact division of intellectual property ownership between Dave’s estate and/or W&K will
  be determined at trial. Accordingly, some counts contain a request for relief from both Plaintiffs,
  and it will be for the final finder of fact to determine what each Plaintiff is entitled to recover.

                                                  14

                                              EXHIBIT 2
                                              PAGE 33
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           35 of 116 Page
                                                                     Page 15
                                                                          ID of
                                                                             #:43
                                                                                49



  where he represented that “Dave owned 50% of” W&K. (Ex. 6 at 2),13 and when both he and his

  counsel referred to it as a “joint venture.” (Ex. 4 at 50, 57, 64, 71, 77, 84; Ex. 9 at 6). In contrast,

  Craig has testified to this Court that he does not have, and never has had, any interest in W&K.14

  (Ex. 29 ¶ 10). But it makes sense Craig would have some form of indirect interest as the entity

  appeared to be named after them both: Wright & Kleiman.

        71.       As best as can presently be discerned, Dave was the sole “member” of W&K, but

  Craig maintained some kind of beneficial ownership interest in W&K, which he subsequently

  disclaimed.

        72.       Regardless of its exact ownership structure, the purpose of W&K was clear: Craig

  and Dave created it to mine bitcoin and develop intellectual property.

        73.       First, on telephone conversations with Ira, Craig admitted this was W&K’s

  purpose.

        74.       Second, Craig has admitted this in writing multiple times. For example, in a

  “chronology” Craig sent to Ira, he wrote that that W&K “was set up to further statistical and risk

  mitigating algorithms, to develop some ideas around CBT learning methodologies, and to mine

  Bitcoin.” (Ex. 7). Craig also put this admission into legal documents he claims are valid stating

  that W&K “is the owner of and conducts the business known as Bitcoin mining and Software

  development / Research.” (Ex. 5 at 3). Finally, Craig has admitted this to third parties where, e.g.,



  13
    This Second Amended Complaint attaches certain emails with timestamps from Australian time
  zones. For consistency, the Second Amended Complaint has converted various timestamps to
  Eastern Standard Time.
  14
     When confronted with the claims in this lawsuit, Craig didn’t hesitate to continue his fraud
  against W&K and Dave’s estate by perjuring himself in a sworn declaration filed with this Court,
  wherein he now swears, in absolute conflict with his Australian affidavit, that he never had any
  interest in W&K. See Infra, 160-170. It seems that whatever interest he once held in W&K, he
  has disclaimed it.

                                                    15

                                                EXHIBIT 2
                                                PAGE 34
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           36 of 116 Page
                                                                     Page 16
                                                                          ID of
                                                                             #:44
                                                                                49



  on February 12, 2014, he emailed Dave’s former business partners stating “Dave and I had a

  project in the US. He ran it there . . . The company he ran there mined Bitcoin.” (Ex. 8 at 5).

       75.       Third, in leaked ATO transcripts, Craig’s bookkeeper states that “W&K was an

  entity created for the purpose of mining Bitcoins.” (Ex. 9 at 3).

       76.       Dave and Craig collaborated within W&K to create intellectual property. Craig

  then used W&K and this intellectual property to personally solicit business from the United States

  Department of Homeland Security (“DHS”). (Ex. 4 at 40-43).

       77.       Craig acted as W&K’s “authorized representative,” its “lead researcher,” and its

  “technical contact.” (Id. at 45-46, 50, 56-57, 63-64, 70-71, 76-77, 83-84, 90). Further, Craig

  repeatedly used W&K’s Florida address as his own, e.g., identifying it as his “mailing address.”

  (Id. at 50, 57, 64, 71, 77, 84). Craig has also held himself out as W&K’s “legal agent and

  representative” and its “Director/Australian Agent.” (Ex. 30).

       78.       Craig also claimed to have (i) delivered servers and other computer hardware to

  Florida for W&K’s use (Ex. 10 at 3 (Recital L)); (ii) provided “contract labour services” to W&K

  (Ex. 11 at 2); (iii) licensed software for W&K’s use (Ex. 10 at 3 (Recital M)); and (iv) loaned

  money to W&K for use in its Florida mining operation (Ex. 10 at 3 (Recital L); Ex. 11 at 3).

                       Dave and/or W&K owned a substantial amount of bitcoin

       79.       The exact number of bitcoins belonging to Dave’s estate and/or W&K will be

  determined at trial.15   That said, various documents including emails, “contracts,” spoken

  admissions, and transcripts from 2014 ATO meetings with Craig, his counsel, and his accountant




  15
     Accordingly, some counts contain a request for relief for both Plaintiffs, and it will be for the
  final finder of fact to determine how much each Plaintiff is entitled to recover.
                                                  16

                                               EXHIBIT 2
                                               PAGE 35
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           37 of 116 Page
                                                                     Page 17
                                                                          ID of
                                                                             #:45
                                                                                49



  evidence Dave and Craig owned and controlled approximately 1,100,111 bitcoins (either together

  personally or through their shared interest in W&K).

        80.       As discussed above, Craig admitted that he “did partner” with Dave in 2009 to

  create/mine “digital money,” i.e., bitcoins. And Craig has also admitted in multiple documents

  that W&K (beneficially owned, at the time, and in some form, by Dave and Craig) mined bitcoin.

  Due to the historically larger mining reward and low competition existing during that time, Craig

  and Dave’s continuous joint bitcoin mining activity since 2009 would have resulted in an

  unparalleled fortune of bitcoins.

        81.       Furthermore, in February 2014, Craig emailed two of Dave’s other business

  partners stating Dave had mined an enormous amount of bitcoins, an amount “far too large to

  email.” (Ex. 8 at 5).

        82.       In addition, a transcript of a February 18, 2014 meeting between the ATO and Craig

  demonstrates that Craig has led others to believe he took ownership of Dave’s bitcoin. The ATO

  investigator states:

                  We thought yes, you’ve picked up some bitcoin ownership from the
                  deceased director so we were trying to, you know, get the picture and
                  connect all the dots. (Ex. 12 at 20) (emphasis added).
        83.       Minutes from a February 26, 2014 meeting between the ATO and Craig’s

  bookkeeper (John Chester), document Craig’s bookkeeper stating that Dave had an incredible

  amount of bitcoin, and implying that Craig assumed ownership of them when he died:

                  Craig Wright had mined a lot of [b]itcoins . . . Craig had gotten
                  approximately 1.1 million [b]itcoins. There was a point in time, when he
                  had . . . around 10% of all the [b]itcoins out there. Mr Kleiman would
                  have had a similar amount. However, Mr Kleiman passed away during
                  that time. (Ex. 9 at 3) (emphasis added).
        84.       At the February 18, 2014 meeting, Craig’s counsel states that W&K’s bitcoins were

  transferred to Seychelles, Singapore, and UK trusts. As Dave owned between 50% to 100% of

                                                  17

                                              EXHIBIT 2
                                              PAGE 36
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           38 of 116 Page
                                                                     Page 18
                                                                          ID of
                                                                             #:46
                                                                                49



  W&K, at least half of the bitcoins allegedly transferred to the trusts belong to Dave (and/or they

  all belong to W&K):

                 In 2009 the mining of bitcoin commences *** 2011, bitcoin was
                 transferred overseas. R and D then conducted in the US under – by a joint
                 venture company formed as . . . effectively info defence research LOC.
                 Bitcoin mining continues throughout 2011. The bitcoins are derived by
                 companies in Singapore and the Seychelles or entities in Singapore and
                 the Seychelles, and they’re actually trusts. Trustee companies and trusts
                 established - or trustee companies in the United Kingdom and other trusts
                 established in the Seychelles. Further work was planned. In early April
                 2013 unfortunately Dave . . . dies in the US towards the end of April 2013.
                 (Id. at 6).
       85.       Years later, Craig admitted to Andrew O’Hagan that “his and Kleiman’s mining

  activity ha[d] led to a complicated trust.” (Ex. 1 at 36).

       86.       In a 2012 email Craig forwarded to Ira, Craig wrote to Dave reaffirming the joint

  nature of the bitcoin allegedly held in trust (emphasis added):

                 From: Craig Wright [mailto:craig@rcjbr.org]
                 Sent: Wednesday, 10 October 2012 4:55 PM
                 To: Dave Kleiman [mailto:dave@davekleiman.com]
                 Subject: FW: IFIP-WG11.9 CFP

                 We need to discuss the trsut [sic] and work out what the [expletive] we are
                 doing with it all. So, a good tax deductible way to have a visit and also
                 write a paper. (Ex. 31)

       87.       In fact, Craig consistently referred to the “trust” as both Craig and Dave’s, for

  example in another email Craig forwarded to Ira (emphasis added):

                 From: Craig S Wright
                 To: dave@davekleiman.com
                 Subject: This week
                 Date: Tue, 22 May 2012 09:45:31 +1000

                 Dave,
                 A recycled rant . . . the ATO are simply BS’ing again. It costs me money
                 and in a way I guess they want to get a result through attrition rather than
                 honesty. They will drain all I have if they can. We do not touch the trusts.
                 Not yet. Not even for this. ONE DAY, they will change the world. Not
                 millions, not billions. If I am right, they will be trillions and let them try

                                                   18

                                               EXHIBIT 2
                                               PAGE 37
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           39 of 116 Page
                                                                     Page 19
                                                                          ID of
                                                                             #:47
                                                                                49



                 [expletive] on us then. . . (Ex. 13) (bold emphasis added; profanity
                 redacted).

        88.      In a 2014 email exchange with Ira, Craig admitted that at least 300,000 of the

  1,000,000+ bitcoins allegedly held in trust belong to Dave:

                 From: Ira K <REDACTED@REDACTED>
                 To: Craig S Wright <craig.wright@hotwirepe.com>
                 Subject: Bond villains
                 Date: Sat, Mar 1, 2014 at 2:42 PM

                 Just to clarify on thoughts from previous email... In one of the email
                 exchanges between Dave and you, he mentioned that you had 1 million
                 Bitcoins in the trust and since you said he has 300,000 as his part. I was
                 figuring the other 700,000 is yours. Is that correct?
                 Ira
                  ---
                 From: Craig S Wright <craig.wright@hotwirepe.com>
                 To: Ira K <REDACTED@REDACTED>
                 Subject: Re: Bond villains
                 Date: Sat, Mar 1, 2014 at 3:00 PM

                 Around that. Minus what was needed for the company's use
                 Sent from my HTC. (Ex. 14).

        89.      As discussed below in more detail, Craig provided fraudulent contracts to the ATO

  in an attempt to substantiate his ownership of bitcoins and intellectual property assets that belonged

  to Dave and/or W&K. Their authenticity aside, however, these “contracts” produced by Craig

  constitute his admission that Dave, Craig, and W&K collectively owned hundreds of thousands of

  bitcoins.

        90.      For example, a 2011 contract produced by Craig includes a provision stating W&K

  expected to mine new bitcoin at a rate of 12,000 bitcoins per month for a period of over two years

  (312,000 bitcoin). (Ex.10).




                                                   19

                                               EXHIBIT 2
                                               PAGE 38
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           40 of 116 Page
                                                                     Page 20
                                                                          ID of
                                                                             #:48
                                                                                49



       91.        Further, a 2012 contract provided to Ira by the ATO lists Bitcoin wallets containing

  over 650,000 bitcoins (the “2012 Deed of Loan”). Next to the list of wallets and total bitcoin held,

  there is a handwritten annotation stating: “as agreed, all wallets to be held in UK in trust until all

  regulatory issues solved and Group Company formed with Dave K and CSW.” (Ex. 15 at 9). This

  annotation is in Craig’s handwriting.

       92.       As can be seen, Dave, in partnership with Craig, lawfully mined and possessed

  hundreds of thousands of bitcoins both in his individual capacity and through W&K.

       93.       The mined bitcoins were stored in wallets in the possession of Dave, Craig, W&K,

  and/or certain trusts. These wallets were not used for any purpose but to store the bitcoins for sale

  at some future date.

       94.       As “partners” from c. 2008-2011, and then in some form of “co-owners/members”

  of W&K from 2011-2013, Dave and Craig shared the private keys to the bitcoins they mined. As

  demonstrated from emails produced by Craig, his ability to control the bitcoins continued once

  they were, allegedly, placed in trust.

  After Dave’s death, Craig fraudulently converted the bitcoin and intellectual property that
                    belonged to, and was possessed by, Dave and/or W&K

       95.       After Dave’s death, Craig took sole ownership/control of all bitcoins and

  intellectual property owned by Dave and/or W&K and those that were held in trust for Dave and/or

  W&K and refuses to return any bitcoins or intellectual property to the estate or W&K.

       96.       It appears that Craig needed to use W&K and Dave’s assets to try and justify certain

  tax positions he claimed in Australia. To that end, he instituted an elaborate scheme to assert

  dominion over Dave’s and W&K’s bitcoin and intellectual property.

       97.       To accomplish this scheme, Craig drafted and backdated at least three contracts,

  and forged Dave’s signature on at least two, to create a fraudulent “paper trail” purporting to show


                                                   20

                                               EXHIBIT 2
                                               PAGE 39
 Case
 Case 9:18-cv-80176-BB
      2:19-mc-00083-CAS-E
                       Document
                           Document
                                83 Entered
                                    1-1 Filed
                                           on 06/05/19
                                              FLSD Docket
                                                       Page
                                                          01/14/2019
                                                            41 of 116 Page
                                                                      Page 21
                                                                           ID of
                                                                              #:49
                                                                                 49



    that Dave transferred bitcoins and intellectual property rights that belonged to Dave and W&K, to

    Craig. These fraudulent contracts include:

                         a.    2011 contract titled “Intellectual Property License Funding Agreement”

                  (the “2011 IP Agreement”) (Ex. 10);

                         b.    2012 contract titled “Deed of Loan” (the “2012 Deed of Loan”) (Ex. 15);

                  and

                         c.    2013 contract titled “Contract for the Sale of Shares of a Company Owning

                  Business” (the “2013 W&K Sale Agreement”) (Ex. 5).

            98.         On their face, these contracts are demonstrably fraudulent in a number of manners.

            99.         First, the electronic signatures on these documents are not Dave’s. They are

    substantially different than known examples of Dave’s electronic and written signatures:

              Authentic Signatures                               Signature on Fraudulent Contracts
2/1/201316 & 7/30/200317 & 2/22/2012                      4/22/2011 & 04/2/2013




    16
         See Ex. 16 (signature on Computer Forensics LLC Operating Agreement).
    17
         See Ex. 17 (signature on Dave’s last will and testament).

                                                        21

                                                    EXHIBIT 2
                                                    PAGE 40
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           42 of 116 Page
                                                                     Page 22
                                                                          ID of
                                                                             #:50
                                                                                49



          100.    In fact, this signature is a near identical copy of a computer-generated font called

  Otto, available here: https://www.wfonts.com/font/otto. When computer generated, this Otto font

  produces the signature:




          101.    When confronted with this information by Ira, Craig admitted the signatures were

  computer generated, but claimed there were other ways to prove their veracity.

          102.    Craig has never provided additional evidence of their legitimacy.

          103.    Second, the “Purchaser” listed in the 2013 W&K Sale Agreement is “Craig Wright

  R&D” and is further identified by its Australian Business Number (ABN) 97 481 146 384.

  However, the entity associated with this ABN was not identified as “Craig Wright R&D” until

  September 2, 2013 – over three months after Dave died.18

          104.    Third, the terms of the 2011 IP Agreement are nonsensical. While it purports to

  “finance” W&K through the transfer of around 215,000 bitcoin, and requires W&K to “fund the

  software development using bitcoin,” there was essentially nothing that could be purchased with

  bitcoins at that time. Thus, no one could “finance” or “fund” anything with bitcoins then. This

  calls the 2013 W&K Sale Agreement’s purported “release” of this nonsensical “financing

  arrangement” into question.

          105.    Fourth, the 2011 IP Agreement, the 2012 Deed of Loan, and the 2013 W&K Sale

  Agreement conflict with each other. The 2011 IP Agreement provides that Bitcoin wallet

  1933***XY8a would be held by Craig in escrow and revert to Craig only if W&K defaulted, but



  18
       https://abr.business.gov.au/SearchByAbnHistory.aspx?abn=97481146384

                                                  22

                                               EXHIBIT 2
                                               PAGE 41
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           43 of 116 Page
                                                                     Page 23
                                                                          ID of
                                                                             #:51
                                                                                49



  the 2013 W&K Sale Agreement provides that it will be “released to” Craig despite satisfaction of

  the liability, and the 2012 Deed of Loan shows that same wallet being placed into a trust by Craig

  with a notation that it be held there until Dave and Craig can set up a joint-company later.

       106.      Fifth, the 2013 W&K Sale Agreement references 250,000 bitcoin and then 250,500

  bitcoin as the amount of bitcoin Dave was to transfer to Craig.

       107.      Sixth, the fraudulent signatures aren’t witnessed or notarized. Even the most un-

  sophisticated parties would understand that a contract purporting to release and transfer property

  valued at eight figures should be substantiated in some way with witnesses and/or notaries.

       108.      Lastly, many of the contractual terms are extremely convenient for Craig. For

  example, the 2011 IP Agreement provides for confidentiality even from family members,

  stipulates the value of 215,000 bitcoin at 40,000,000 AUD (when it was really worth around

  ~$250,000), and includes a “typo” showing the date as 2013, and amending it by hand to 2011

  (likely because it was written in 2013).

       109.      These red flags are rendered even more suspicious by the fact that the 2013 W&K

  Sale Agreement was purportedly signed a mere 10 days after Dave left the VA hospital, and no

  more than three weeks before he died.

       110.      Craig has a documented history and habit of backdating contracts and documents

  to suit his needs. During the February 18, 2014 interview with Craig by the ATO, Craig admitted

  that he backdated certain tax invoices. (Ex. 12). Further, Wired has written that Craig likely

  backdated numerous blog posts to further his claim of being Satoshi.19 Finally, in its 2015 audit




  19
       https://www.wired.com/2015/12/new-clues-suggest-satoshi-suspect-craig-wright-may-be-a-
  hoaxer/.

                                                  23

                                              EXHIBIT 2
                                              PAGE 42
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           44 of 116 Page
                                                                     Page 24
                                                                          ID of
                                                                             #:52
                                                                                49



  of Coin-Exch, the ATO assessed tax liability and penalties against Craig for providing recklessly

  misleading tax information by, inter alia, backdating numerous documents. (Ex. 18).

       111.      As described herein, after Dave died, Craig unlawfully and without permission took

  control of the bitcoins from Dave’s estate and from W&K by exercising exclusive possession over

  the private keys necessary to own, move, or sell the bitcoins belonging to Dave and/or W&K;

  actually using those private keys to move these bitcoins out of their wallets; claiming to own

  bitcoins really owned by W&K and/or Dave by virtue of fraudulent contracts Craig created;

  refusing to return bitcoins that belonged to the estate and W&K; moving them to, or holding these

  bitcoins in, “trusts” known only to him and controlled by him and preventing these assets from

  being returned to the estate and/or W&K; and using those bitcoins (or the “rights” to them) to

  make large trades for his Australian businesses.

       112.      While the exact number of bitcoins stolen remains to be determined, by Craig’s

  admission, Dave’s estate is entitled to the possession of at least 300,000 bitcoins that Craig

  controls in a trust (along with their forked assets). But the estate may be entitled to even more

  bitcoins based on Dave and Craig’s partnership from 2009 until 2011.

       113.      Further, as Craig’s admitted that the mining continued within W&K from 2011,

  W&K is entitled to the possession of all bitcoins mined through its operations since 2011 (along

  with their forked assets).

       114.      To Plaintiffs’ best knowledge, information, and belief, these bitcoins could number

  around ~1,100,111.20 Together, these bitcoins and their forked assets are worth approximately




  20
    Should discovery reveal additional bitcoin were mined, either by Dave individually, or by W&K
  after Dave died, Plaintiffs may amend their Complaint to assert a claim over those bitcoins and
  their forked assets as well.

                                                 24

                                              EXHIBIT 2
                                              PAGE 43
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           45 of 116 Page
                                                                     Page 25
                                                                          ID of
                                                                             #:53
                                                                                49



  $11,427,755,048.02,    though    at   their   peak    in   December    2017    they   were    worth

  ~$27,332,125,781.68.

       115.      Ira has requested Craig return these bitcoins, but Craig has not done so. In light of

  this refusal, demanding the return of the forked assets would be futile.

       116.      Thus, Craig has wrongfully asserted dominion over Dave and W&K’s bitcoins

  forked assets, and intellectual property in a way that is inconsistent with Dave and W&K’s

  ownership of those bitcoins, forked assets, and intellectual property which has damaged them both.

     Craig attempts to launder the stolen title to W&K’s intellectual property, by securing
    “consent judgments” against W&K, without serving W&K, falsely representing W&K’s
                           consent, and using fraudulent contracts

       117.      In July and August 2013, Craig filed two claims in New South Wales Supreme

  Court against W&K for ~$28 million each. (Ex. 11).

       118.      In both claims, Craig alleged that W&K agreed to pay Craig for property and

  consulting services necessary to “complete research” and that this contract was “bonded against

  the intellectual property of [W&K].” (Ex. 11 at 3, 9). The pleadings alleged that “the contract

  stated that a breach would lead to liquidated damages [and if] the liquidated amount is not paid all

  IP systems returns to the sole ownership of [Craig].” (Id. at 4, 10). The statements of claim allege

  that the intellectual property at issue was the “software and code used in the creation of a Bitcoin

  system” and “used by the US Military, DHS and other associated parties.” (Id.).

       119.      W&K was never served, validly or otherwise, with these proceedings; Dave’s estate

  was not even aware of them until long after the judgments had been entered.

       120.      Craig prevented W&K from participating in these proceedings as, inter alia, he

  filed, in both lawsuits, a false “Acknowledgment of Liquidated Claim” on behalf of W&K where

  he represented that W&K accepted and agreed to his claims. (Ex. 30). In these filings, Craig

  falsely identified himself as the “legal agent and representative for the defendant” and its

                                                   25

                                                EXHIBIT 2
                                                PAGE 44
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           46 of 116 Page
                                                                     Page 26
                                                                          ID of
                                                                             #:54
                                                                                49



  “Director/Australian Agent” and falsely stated that “I acknowledge the whole of the amount being

  claimed by the plaintiff.” (Id.). Further, he falsely identified his Australian address and email as

  the “Address for service” for W&K. (Id.).

       121.      Craig further prevented W&K from participating in the proceedings, by filing, on

  August 28, 2013, Consent Orders in both cases. (Ex. 19). These filings represent to the Australian

  courts that W&K consented to judgment being entered against it through the signature of its

  “authorised officer,” a “J Wilson.” (Id. at 2). But J Wilson – Craig’s employee – was not

  authorized. Instead, Craig “elected” him a director at a “shareholder meeting” where only Craig

  was present and only Craig voted. (Ex. 4 at 5-6).

       122.      Craig did this even though (i) Craig did not have any direct or voting interest in this

  Florida LLC (only an indirect or beneficial interest), (ii) Dave’s estate (which held at least 50% of

  the interest in the LLC) was not notified of the meeting, and (iii) even if Craig had a 50% voting

  interest in W&K, the election of Wilson was void because the “meeting” lacked a quorum.

       123.      In April 2014, Ira first learned of these court proceedings, when the ATO sent him

  some of the court documents. Ira confronted Craig for taking Dave and W&K’s assets and

  concealing the court proceedings from Dave’s estate. Craig admitted his subterfuge, but defended

  himself by claiming the ends justified the means:

                 Ira: “. . . From [the] documents [I have] it appears clear to see a systematic
                 transfer of assets out of W&K back to you . . . But you never mentioned
                 any of the actions you were taking against W&K prior to contacting us.”

                 Craig: “Dave died. I did the actions to make sure that the court signed off
                 on what Dave and I planned.” (Ex. 20 at 18).

       124.      Importantly, these Australian claims, like the sworn testimony he submitted to this

  Court, are based on demonstrably false factual allegations. Specifically:




                                                   26

                                               EXHIBIT 2
                                               PAGE 45
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           47 of 116 Page
                                                                     Page 27
                                                                          ID of
                                                                             #:55
                                                                                49



       125.     The July 2013 claim alleges the existence of an October 27, 2008 contract between

  Craig and W&K, claiming that “[W&K] agreed to pay [Craig] for property and consulting

  services.” (Id. at 2). However, W&K did not exist in 2008.

       126.     Also, the July 2013 claim alleges:

                “[Craig] conducted four projects associated with the DHS (Dept. of Homeland

                Security USA) with [W&K] under contract:

                    a. BAA 11-02-TTA 01-0127-WP TTA 01 - Software Assurance: Software

                       Assurance through Economic Measures

                    b. BAS 11-02-TTA 05-0155-WP TTA 05 - Secure Resilient Systems and

                       Networks

                    c. BAA 11-02-TTA 09-0049-WP TTA 09 - Cyber Economics

                    d. BAA 11-02-TTA 14-0025-WP TTA 14 - Software Assurance MarketPlace

                       (SWAMP).” (Id. at 9-10).

       127.     The July 2013 claim goes on to state that “these funds were rated as:

                    a. TTA 01         US$ 650,000

                    b. TTA 05         US$ 1,8000,000 (sic)

                    c. TTA 09         US$ 2,200,000

                    d. TTA 14         US$ 1,200,000.” (Id. at 10).

       128.     However, these statements were false. The results of Freedom of Information Act

  requests by Ira to the DHS reveals that W&K’s applications for TTA 01, TTA 05, TTA 09, and

  TTA 14 were all denied by the DHS. (Ex. 21).

       129.     The August 2013 claim also contains a demonstrably false allegation, alleging the

  existence of a January 8, 2009 contract between Craig and W&K, claiming that “[W&K] agreed



                                                 27

                                             EXHIBIT 2
                                             PAGE 46
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           48 of 116 Page
                                                                     Page 28
                                                                          ID of
                                                                             #:56
                                                                                49



  to pay [Craig] for property and consulting services.” (Ex. 11 at 2). But again, W&K did not exist

  until 2011.

       130.      On November 6, 2013, judgments appear to have been entered for both Australian

  claims. (Ex. 22). Craig’s fraud to keep W&K and Dave’s estate out of the litigation was successful

  as, in the judgment, the Court “note[d] the agreement of the parties that [Craig] will accept the

  transfer of the intellectual property held by the plaintiff in full and final satisfaction of the

  judgment.” (Id.) (emphasis added).

       131.      To this day, Craig has used these fraudulently obtained judgments to assert

  ownership over the intellectual property assets developed by W&K and Dave. For example, in the

  February 18, 2014 meeting with the ATO, Craig’s attorney represented to the ATO that

  “intellectual property that had been acquired by Dr Wright from WK Info Defence is on-supplied

  to the Wright Family Trust and then broken up and transferred to other group entities, Hotwire,

  Coin Exchange . . . and so on.” (Ex. 12 at 7). And later again stating: “Remember there’s the IP

  coming out of WK Info Defence in the US came to Craig through Craig to the Wright Family Trust

  and then from the Wright Family Trust into Hotwire . . .” (Id. at 18). Further, as discussed in para

  142-143, the ATO has provided Ira with “deeds” drafted and executed by Craig which show that

  his companies have taken ownership over the intellectual property created by W&K and

  “transferred” by virtue of these fraudulently obtained “judgments.”

  Craig reaches out to Ira to cover up his fraud, deceive Ira into believing him, and secure an
                                ally in his fight against the ATO

       132.      With the ATO closely auditing Craig’s activities, Craig knew he had to reveal some

  of his and Dave’s bitcoin mining and blockchain work to justify various tax positions he took in

  Australia. Realizing this would lead the ATO to contact the Kleimans, Craig reached out first.




                                                  28

                                              EXHIBIT 2
                                              PAGE 47
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           49 of 116 Page
                                                                     Page 29
                                                                          ID of
                                                                             #:57
                                                                                49



       133.      Nearly ten months after Dave’s death, on February 11, 2014, Craig reached out to

  Dave and Ira’s 94 year old father Louis, and wrote:

                 Date: Feb. 11, 2014
                 From: Craig Wright <Craig.Wright@hotwirepe.com>
                 To: Louis <REDACTED@REDACTED>

                 Hello Louis,
                 Your son Dave and I are two of the three key people behind Bitcoin . . .
                 If you have any of Dave’s computer systems, you need to save a file named
                 “wallet.dat”. I will explain what this is later. Please understand, I do not
                 seek anything other than to give you information about your son.
                 Know also that Dave was a key part of an invention that will revolutionise
                 the world . . .
                 I will talk to you again soon.
                 When I can, I will let you know much more of Dave. I will also help you
                 recover what Dave owned.
                 I will let you know when I am in the USA. (Ex. 23).


       134.      As Louis Kleiman was elderly, Ira took over the correspondence with Craig.

       135.      Craig told Ira he was partners with Dave and that no one knew about their

  collaboration or W&K. He explained to Ira that W&K was involved in Bitcoin mining and that it

  was quite successful.

       136.      Shortly after informing Ira about W&K, Craig told Ira that Craig and Dave were

  planning on starting a new company together called “Coin-Exch.” He explained to Ira that Dave’s

  estate would receive shares in it worth millions.

       137.      On April 23, 2014, Craig wrote to Ira:

                 Date: April 23, 2014 8:56pm
                 From: Craig <craig@rcjbr.org>
                 To: Ira <REDACTED@REDACTED.com>




                                                     29

                                                  EXHIBIT 2
                                                  PAGE 48
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           50 of 116 Page
                                                                     Page 30
                                                                          ID of
                                                                             #:58
                                                                                49



                 The software Dave updated, and which I have transferred back in OUR
                 company, and it is OURs as you are Dave’s heir, was done at a zero tax
                 level. This is all good under the law. Basically the GST (like a Vat)
                 cancels as it is an international transfer
                 What company owns right now is:
                 ● Software – incl source code and perpetual licenses valued at over $50
                   million.
                 ● Intellectual Property, design, codes etc
                 ● Research claims. (Ex. 24).
       138.      At the same time Craig was defrauding the Kleimans, Craig also reached into

  Florida though an agent, Uyen Nguyen, to revive W&K after it had been administratively dissolved

  – to ensure he had control over it if necessary.

       139.      Consequently, on March 28, 2014, nearly a year after Dave died, W&K was

  reinstated by Craig’s agent, Uyen Nguyen (“Uyen”). (Ex. 25). Uyen removed Dave as the

  registered agent for W&K and listed herself. (Id.). She then added herself as manager and

  secretary and an entity named Coin-Exch Pty Ltd as director. (Id.; ECF 12 at 11 n3). But Coin-

  Exch Pty Ltd was merely Craig seizing control of W&K from the shadows, as it’s well established

  “Craig Wright” was the “director and controlling mind” of Coin-Exch Pty Ltd. (Ex. 18 at 5).21

       140.      Of course, despite Ira and Craig being in regular email contact at the time, Craig

  concealed this action from Ira.

  The ATO reached out to Ira to verify Craig’s allegations over W&K, and provided Ira with
      documents that demonstrate Craig assumed control over intellectual property that
                              belonged to W&K and/or Dave

       141.      As Craig expected, on April 15, 2014, an auditor from the ATO, reached out to Ira

  to inquire about his knowledge concerning the legal action Craig took against W&K. The auditor

  provided Ira copies of the 2011 IP Agreement and the 2013 W&K Sale Agreement.


  21
    https://www.arnnet.com.au/article/621503/australian-bitcoin-figure-supercomputing-company-
  enters-liquidation/.

                                                     30

                                               EXHIBIT 2
                                               PAGE 49
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           51 of 116 Page
                                                                     Page 31
                                                                          ID of
                                                                             #:59
                                                                                49



           142.   The ATO also provided Ira with three deeds, each titled “IP Deed of Assignment”

  and each executed on September 15, 2013 – nearly four months after Dave’s death. (Ex. 26; Ex.

  27; & Ex. 28). Each of these IP Deeds of Assignments assigned various intellectual property rights

  from DeMorgan Ltd to three entities: Coin-Exch Pty Ltd (Ex. 26), Hotwire Preemptive Intelligence

  Pty Ltd (Ex. 27), and Cloudcroft Pty Ltd (Ex. 28).

           143.   The deeds also described the source and nature of this IP: “The IP held in total by

  DeMorgan consists of source code, algorithms and patentable materials that have been obtained

  by Craig Wright R&D (ABD 97 481 146 384) through the following unrelated entities . . . W&K

  Information Defense Research LLC [as two batches).” (Ex. 26 at 4; Ex. 27 at 4; & Ex. 28 at 4).

   Craig continues to assure Ira and reveals the nature of the intellectual property owned by,
                          and misappropriated from, W&K and Dave

           144.   On April 22, 2014, Ira wrote to Craig that after he had time to review the documents

  sent by the ATO, he “felt like there [were] questionable discrepancies in the contracts between you

  and W&K such as Dave’s signatures, his resignation, transfer of all accountable value . . . .” (Ex.

  24 at 20).

           145.   To keep Ira from going public, Craig promised Ira that he could be paid out of what

  was owed to Dave’s estate “based on what Dave and I had been arranging.” (Id. at 12). On April

  23, 2014, Craig told Ira that he would receive the first $12 million payment in October 2014. (Id.

  at 8).

           146.   On the same day, trying to further placate Ira, and further evidencing Dave and the

  estate’s claim to W&K’s transferred intellectual property, Craig wrote Ira stating:

                  The software Dave updated and which I have transferred back in OUR
                  company, and it is OURs as you are Dave’s heir, was done at a zero tax
                  level . . . Dave took the 2 million lines of code that had in 2010 and
                  transformed these into a documented set of over 6 million lines of code.
                  (Id. at 2).


                                                  31

                                               EXHIBIT 2
                                               PAGE 50
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           52 of 116 Page
                                                                     Page 32
                                                                          ID of
                                                                             #:60
                                                                                49



       147.      On April 25, 2014, still trying to reassure Ira, Craig sent Ira a chronology of his

  activities related to W&K and the development of its intellectual property. In this document, Craig

  wrote:

                  There is a lot of IP and ‘stuff’ in the mix. All up, it’s around a hundred
                  million dollars’ worth. This IP originates in work CSW has been doing
                  for more than 10 years; it originates in things that came from W&K; it
                  has to do with the software acquired. The values and distribution . . .
                  amounts to a third each for Cloudcroft, Hotwire, and Coin exch.
                  Cloudcroft gets the security related IP, Coin-Exch gets the banking and
                  Hotwire gets all of the automation R&D based stuff. (Ex. 7).

       148.      The nature of this intellectual property transferred from W&K to DeMorgan, Coin-

  Exch, Hotwire Preemptive Intelligence, and Cloudcroft was further explained by Craig in a letter

  he published on DeMorgan’s website in 2015. This letter demonstrates that Coin-Exch, Hotwire

  Preemptive Intelligence, and Cloudcroft were involved in building out W&K’s intellectual

  property with R&D efforts targeted at “the development of smart contract and Blockchain based

  technologies” and “commercialisation of our Blockchain and smart contract systems research.”22

       149.      Craig’s promise of a multi-million dollar payment by October 2014, never came

  true. Craig blamed the delay on the ATO investigation and kept promising Ira he would see value

  when the investigation closed.

       150.      On October 9, 2015, Craig essentially stopped responding to Ira.

       151.      In November 2015, Dave’s friend and business partner, Patrick Paige reached out

  to Craig when a reporter called him inquiring about Craig and Dave’s involvement in Bitcoin.

  Craig responded:



  22
    http://www.businessinsider.com/craig-steven-wright-rumoured-bitcoin-creator-was-
  commercialising-blockchain-research-and-reviving-company-hotwire-2015-12;
  https://prwire.com.au/pr/51565/the-demorgan-ltd-group-of-companies-to-receive-up-to-54-
  million-from-ausindustry-r-amp-d-tax-rebate-scheme-1.

                                                  32

                                              EXHIBIT 2
                                              PAGE 51
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           53 of 116 Page
                                                                     Page 33
                                                                          ID of
                                                                             #:61
                                                                                49



                 Thanks for the heads up. Reporters are always troubling. They ignored
                 the stuff Dave and I did when he was alive. I don’t know what has started
                 to interest them now . . . as you know[, Dave] did a fair amount of
                 research with me. Most yet to be completed and published. (Ex. 8 at
                 13 (emphasis added)).

       152.      After Craig yet again confirmed Dave’s involvement in Bitcoin and the intellectual

  property they developed, Patrick wrote back:

                  . . . I think we both know Dave was a genius when it came to computers
                 and I sure would like Dave to get recognition for his part if any in the
                 development of bitcoins. I realize there is a lot of things to consider
                 releasing this information but my question is when? (Id. at 12).

       153.      Craig responded: “When it all comes out, there is no way Dave will be left out.

  We need at least a year more.” (Id. (emphasis added)).

                      Craig claims that he and Dave are Satoshi Nakamoto

       154.      On December 8, 2015, two popular tech publications, Wired and Gizmodo, outed

  Craig as Satoshi.23 Both articles also articulated Dave’s integral role in the development of

  Bitcoin. They described numerous details and leaked communications implicating Dave and

  Craig’s roles in creating and developing Bitcoin; they also discussed Dave and Craig’s

  accumulation of a vast hoard of bitcoin.

       155.      On May 2, 2016, nearly five months after the Wired and Gizmodo publications,

  Craig published a blog post in which he claimed to be Satoshi.24

       156.      Craig has readily admitted Dave was intimately involved in the creation of Bitcoin.

  In numerous interviews with Andrew O’Hagan, documented in The Satoshi Affair, Craig told



  23
    https://www.wired.com/2015/12/bitcoins-creator-satoshi-nakamoto-is-probably-this-unknown-
  australian-genius/; https://gizmodo.com/this-australian-says-he-and-his-dead-friend-invented-bi-
  1746958692.
  24
     https://qz.com/674129/an-australian-nobody-claims-to-be-the-inventor-of-bitcoin-but-no-one-
  knows-for-sure/.

                                                 33

                                              EXHIBIT 2
                                              PAGE 52
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           54 of 116 Page
                                                                     Page 34
                                                                          ID of
                                                                             #:62
                                                                                49



  O’Hagan that “[Craig] did the coding and that Kleiman helped him to write the white paper.” (Ex.

  1 at 31).

          157.     Further, in numerous emails to Ira, Craig admitted the same.

          158.     Craig currently serves as Chief Scientist of a UK company called nChain in

  London, where, in 2016, he filed dozens of patents related to Bitcoin and blockchain technology

  through this entity.25 The public filing of these patents disclosed to the public intellectual property

  belonging to Dave and W&K without the permission of Dave’s estate and/or W&K.

          159.     To date, neither Dave’s estate nor W&K have received the assets belonging to them

  as a result of their early involvement in Bitcoin and bitcoin mining.

                                         Fraud on this Court26

          160.     In Ira’s initial Complaint, as in this one, he alleged that (i) Craig and Dave held

  some form of interests in a Florida LLC called W&K, that (ii) through this LLC, and otherwise,

  they mined over 1.1 million bitcoins and developed extremely valuable intellectual property, that

  (iii) after Dave died, Craig took unlawful possession of all the bitcoins the Florida LLC mined and

  intellectual property it created (along with the bitcoin and intellectual property they

  mined/developed together personally), that (iv) Craig then tried to “launder” this stolen intellectual

  property by defrauding the Australian courts into entering consent orders transferring clean title

  over W&K’s intellectual property to Craig; and that (v) Craig needs to return the stolen property.

          161.     In response to this Complaint, Craig filed a motion to dismiss alleging he has

  essentially no connection to Florida or W&K.           His motion stated Plaintiff’s jurisdictional



  25
      https://www.reuters.com/article/us-bitcoin-wright-fund-exclusive/exclusive-company-behind-
  bitcoin-creator-sold-to-private-investors-idUSKBN17F26V.
  26
       The emphases appearing in this section have been added.


                                                    34

                                                EXHIBIT 2
                                                PAGE 53
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           55 of 116 Page
                                                                     Page 35
                                                                          ID of
                                                                             #:63
                                                                                49



  allegations were “frivolous” and “sanctionable.” (ECF D.E. 12 at 36). Craig supported these

  assertions with a sworn declaration stating he was never a shareholder, member, agent, employee,

  or representative of W&K. (Ex. 29 ¶¶ 11-12). He swore, under penalty of perjury under the laws

  of the United States, that he’s never exercised authority or control over W&K. (Id. ¶ 13).

         162.     He perjured himself.

         163.     To procure his fraudulent Australian judgments, Craig submitted an affidavit to the

  Supreme Court of New South Wales where Craig affirmed that:

                         “The shareholding of ‘W&K Info Defense LLC’ was:

                         1. Craig S Wright                   50.0%
                         2. David A Kleiman            50.0%”
  (Ex. 4 at 5).

         164.     Craig then doubled down on this ownership structure affirming further that “W&K

  Info Defense LLC was an incorporated partnership. All shares are held jointly.” (Id.). He then

  affirmed that he called a “shareholders meeting” on August 16, 2013 at which only he and Jamie

  Wilson were present. (Id.). Craig affirmed he was the sole vote that nominated Jamie Wilson to

  act as a director “for purposes of consenting to orders and the company to be wound down.” (Id.

  at 5).27

         165.     These affidavit statements directly contradict his sworn statements to this Court

  that (i) “I have never been a . . . shareholder . . . of W&K,” (ii) “I have never been a member of

  W&K,” and (iii) “I have never exercised authority or control over W&K . . .” (Ex. 29 ¶¶ 11-

  13).

         166.     But the perjury doesn’t end there.


  27
    Under Florida law, there is no such thing as an “incorporated partnership” and an LLC does not
  have “shares” or “directors” or hold shareholders’ meetings. The “owners” of an LLC are called
  “members.”

                                                  35

                                               EXHIBIT 2
                                               PAGE 54
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           56 of 116 Page
                                                                     Page 36
                                                                          ID of
                                                                             #:64
                                                                                49



        167.     Craig attached voluminous records to his Australian affidavit. These attachments

  evidence Craig signed as the “authorized representative” of W&K six (6) times (Ex. 4 at 56, 63,

  70, 76, 83, 90), identified himself as W&K’s “lead researcher” twice (id. at 45-46), its “technical

  contact” six (6) times (id. 50, 57, 64, 71, 77, 84), affiliates himself with W&K’s Florida address

  as, e.g., his “mailing address” twelve (12) times (id. at 49, 56-57, 63-64, 70-71, 76-77, 83-84,

  90), includes detailed descriptions of the computer programs and research Craig was attempting

  to get DHS to fund (id. at 50-94), and includes four (4) emails from DHS confirming Craig had

  uploaded various proposals on behalf of W&K attempting to secure funding (Id. at 40-43).

  Collectively, these documents clearly evidence Craig’s participation in operating W&K from

  Florida to solicit business from the United States DHS.

        168.     Obviously, these affidavit attachments are in direct conflict with Craig’s sworn

  statements to this Court that (i) “I have never been a . . . employee, or representative of W&K,”

  (ii) “I have never been an agent of W&K,” (iii) “I have never . . . developed software for any

  purpose relating to a Florida business, including W&K,” (iv) “I have never advertised services

  in Florida,” (v) “I have never had an office in Florida,” and (vi) “I have never exercised

  authority or control over W&K . . .” (Ex. 29 ¶¶ 6, 8, 11-13, 15).

        169.     As mentioned in ¶ 120, Craig also submitted two “Acknowledgment of Liquidated

  Claim” filings in Australia where he signed as the “legal agent and representative” of W&K and

  as its “Director/ Australian Agent.” (Ex. 30). As set forth in ¶¶ 138-139 he also acted as the

  “director” of W&K when he had his agent put Coin-Exch, his company, as its director. These

  also directly conflict with his sworn testimony above.

        170.     Craig’s boldfaced misrepresentations and perjury before this Court constitute a

  continuation of his grand fraud to unlawfully take Plaintiffs’ assets. Said differently, Craig’s latest



                                                    36

                                                EXHIBIT 2
                                                PAGE 55
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           57 of 116 Page
                                                                     Page 37
                                                                          ID of
                                                                             #:65
                                                                                49



  fraud on this Florida Court is simply one more action he’s taken in Florida to defraud Dave’s estate

  and W&K.

                                       CLAIMS FOR RELIEF

                                              COUNT I
                                             Conversion
                                  (Asserted by the Estate and W&K)

  Plaintiffs incorporate paragraphs 1 to 170.

       171.       On or about April 2013 through the present day, Defendant converted to his own

  use, bitcoins, forked assets, and intellectual properties that was then the property of, and owned

  by, the estate and/or W&K.

       172.       The property was worth between ~$201,728,340.04 and $27,332,125,781.68

  during the time Defendant has had possession over it.

            WHEREFORE, Plaintiffs demand judgment against Defendant for damages in the amount

  of at least $11,427,755,048.02 and/or return of the wrongfully converted bitcoins with their forked

  assets. Plaintiffs demands the return of the IP, or its fair market value. Plaintiffs also demand

  punitive damages, together with court costs, interest, and any other relief this Court deems just and

  proper.

                                             COUNT II
                                         Unjust Enrichment
                                  (Asserted by the Estate and W&K)

  Plaintiffs incorporate paragraphs 1 to 170.

       173.       Plaintiffs have conferred a benefit on the Defendant, who has knowledge thereof.

       174.       Defendant voluntarily accepted and retained the benefit conferred.

       175.       The circumstances render Defendant’s retention of the benefit inequitable unless

  the Defendant pays to Plaintiffs the value of the benefit.

       176.       Defendant has been unjustly enriched at Plaintiffs’ expense.

                                                   37

                                                EXHIBIT 2
                                                PAGE 56
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           58 of 116 Page
                                                                     Page 38
                                                                          ID of
                                                                             #:66
                                                                                49



        177.     Plaintiffs are entitled to damages as a result of Defendant’s unjust enrichment,

  including disgorgement of all monies and or properties unlawfully accepted and retained by

  Defendant from Plaintiffs.

         WHEREFORE, Plaintiffs demand judgment against Defendant for the return of the

  wrongfully retained property or monetary damages equaling to the value thereof, together with

  court costs, interest, and any other relief this Court deems just and proper.

                                             COUNT III
                                          Misappropriation
                                  (Asserted by the Estate and W&K)

  Plaintiffs incorporate paragraphs 1 to 170.

        178.     After Dave’s death, Craig unlawfully, willfully, and maliciously misappropriated

  trade secrets belonging to Dave and/or W&K relating to blockchain based technologies and smart

  contracts by using them for himself and using a series of fraudulent contracts, misrepresentations,

  and fraudulently obtained court judgments to transfer/acquire the property rights in these trade

  secrets to/for himself.

        179.     These trade secrets are generally described as programs, methods, techniques, and

  processes relating to blockchain based technologies and smart contracts. These trade secrets can

  be identified specifically as the software Dave developed personally and through W&K, i.e., those

  Craig attempted to have transferred through the fraudulent Australian judgments, which he then

  on-supplied to himself, the Wright Family Trust, DeMorgan and its subsidiaries.

        180.     These trade secrets derived actual and potential independent economic value from

  not being generally known to the public or to other persons who could obtain economic value from

  their disclosure or use. As evidence of the substantial economic value relating to these trade




                                                   38

                                                EXHIBIT 2
                                                PAGE 57
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           59 of 116 Page
                                                                     Page 39
                                                                          ID of
                                                                             #:67
                                                                                49



  secrets, Craig has used these trade secrets to develop new intellectual property and assets, some of

  which have resulted in the filing of new patents, through his work at nChain.

        181.       Dave and W&K possessed secret information and made reasonable efforts to

  maintain the secrecy of these trade secrets. Dave made no disclosures of these trade secrets to

  anyone but Craig.

        182.       As a proximate result of Craig’s unlawful misappropriation, Dave’s estate and/or

  W&K have suffered actual losses consisting of the loss in economic value associated with the trade

  secrets.

        183.       As a proximate result of Craig’s unlawful misappropriation, Dave’s estate and

  W&K are informed and believe that Craig has been unjustly enriched.

        184.       As a proximate result of Craig’s unlawful and willful misappropriation, Dave’s

  estate is entitled to a recovery of damages pursuant to Fla. Stat. § 688.004.

             WHEREFORE, Plaintiffs demand judgment against Defendant for all available damages

  caused by Craig’s misappropriation, including exemplary damages, together with court costs,

  interest, attorney’s fees pursuant to Fla. Stat. 688.005, and any other relief this Court deems just

  and proper.

                                             COUNT IV
                                Federal Defense of Trade Secrets Act
                                  (Asserted by the Estate and W&K)

  Plaintiffs incorporate paragraphs 1 to 170.

        185.       Craig’s conduct described in this Second Amended Complaint constitutes

  misappropriation of trade secrets under the Defend Trade Secrets Act. 18 U.S.C. §§ 1832.

        186.       These trade secrets are generally described as programs, methods, techniques, and

  processes relating to blockchain based technologies and smart contracts which is a product used


                                                   39

                                                EXHIBIT 2
                                                PAGE 58
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           60 of 116 Page
                                                                     Page 40
                                                                          ID of
                                                                             #:68
                                                                                49



  and intended to be used in interstate and foreign commerce. These trade secrets can be identified

  specifically as the software Dave developed personally and through W&K, i.e., those Craig

  attempted to have transferred through the fraudulent Australian judgments, which he then on-

  supplied to himself, the Wright Family Trust, DeMorgan and its subsidiaries.

       187.      These trade secrets derived actual and potential independent economic value from

  not being generally known to the public or to other persons who could obtain economic value from

  its disclosure or use. As evidence of the substantial economic value relating to these trade secrets,

  Craig has used these trade secrets to develop new intellectual property and assets, some of which

  have resulted in the filing of new patents, through his work at nChain.

       188.      Craig caused many of these patents to be filed after May 11, 2016.

       189.      Dave and W&K possessed secret information and made reasonable efforts to

  maintain the secrecy of these trade secrets. Dave made no disclosures of these trade secrets to

  anyone but Craig.

       190.      As a proximate result of Craig’s unlawful misappropriation, Dave’s estate has

  suffered actual losses consisting of the loss in economic value associated with the trade secrets.

       191.      As a proximate result of Craig’s unlawful misappropriation, Dave’s estate is

  informed and believes that Craig has been unjustly enriched.

         WHEREFORE, Plaintiffs demand judgment against Defendant for the value of the

  wrongfully taken intellectual property, together with court costs, interest, attorney’s fees, and any

  other relief this Court deems just and proper.




                                                   40

                                               EXHIBIT 2
                                               PAGE 59
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           61 of 116 Page
                                                                     Page 41
                                                                          ID of
                                                                             #:69
                                                                                49



                                               COUNT V
                                       Breach of Fiduciary Duty
                                    (Asserted by the Estate and W&K)

  Plaintiff incorporates paragraphs 1 to 170, and 178-191.

        192.        Although Craig did not have a direct ownership interest in W&K, he owed fiduciary

  duties to the LLC, as, inter alia, its agent, its purported “authorized representative,” “lead

  researcher,” “technical contact,” “legal agent and representative” and “Director/Australian Agent.”

  Although lacking any authority to do so, upon Dave’s death Craig assumed de facto control and

  management of W&K and thereby incurred fiduciary duties to act in the LLC’s, and its member’s,

  best interests.

        193.        In the alternative, just as the shareholders of a closely held corporation have

  partnership-like fiduciary duties to each other, Craig and Dave acted as partners in the management

  and operation of W&K, and thus Craig owed fiduciary duties of care, loyalty, and good faith to

  Dave, his estate, and W&K, by virtue of their joint venture.

        194.        In the alternative, if Craig was an actual member in W&K Info Defense LLC, Craig

   owed fiduciary duties of care, loyalty, and good faith to W&K, Dave, and his estate pursuant to

   Fla. Stat. § 605.04091.

        195.        Craig breached his fiduciary duty of loyalty and good faith, by, among other things,

   intentionally and wrongly transferring assets that belonged to Dave’s estate and/or W&K to

   himself and/or companies controlled by him.

        196.        Dave’s estate and or W&K have been damaged by Craig’s breach of his fiduciary

  duties.

            WHEREFORE, Plaintiffs demand judgment against Defendant for damages and/or return

  of the wrongfully taken bitcoins, forked assets, and intellectual property, together with court costs,

  interest, and any other relief this Court deems just and proper.

                                                    41

                                                 EXHIBIT 2
                                                 PAGE 60
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           62 of 116 Page
                                                                     Page 42
                                                                          ID of
                                                                             #:70
                                                                                49



                                            COUNT VI
                          Breach of Partnership Duties of Loyalty and Care
                                       (Asserted by the Estate)

  Plaintiff incorporates paragraphs 1 to 170, and 178-191.

         197.      From c. 2008 until at least the creation of W&K in 2011, Craig and Dave associated

  to carry on as co-owners of a business for profit to create Bitcoin, mine bitcoins, and create other

  block chain intellectual property. Pursuant to Fla. Stat. § 620.8202, and Craig’s admission of same,

  this formed a partnership.

         198.      Pursuant to Fla. Stat. § 620.8404(2), Craig owed Dave a duty of loyalty to, inter

  alia, “account to the partnership and hold as trustee for the partnership any property, profit, or

  benefit derived by the partner in the conduct and winding up of the partnership business or derived

  from a use by the partner of partnership property, including the appropriation of a partnership

  opportunity.

         199.      Pursuant to Fla. Stat. § 620.8404(3), Craig owed Dave a duty of care to refrain from

  engaging in intentional misconduct, or a knowing violation of law.

         200.      Craig breached these duties of loyalty and care by, inter alia, stealing Dave’s

  bitcoins and any intellectual property Dave owned and or designed during the c. 2008-2011

  timeframe (or any other time they partnered).

         201.      Pursuant to Fla. Stat. §§ 620.8405, Dave’s estate brings this action for breach of the

  duties of loyalty and care owed under Fla. Stat. § 620.8404, including but not limited to its rights

  pursuant to Fla. Stat. §§ 620.8401, 620.8403, 620.8807, its right to have its partnership interest

  purchased pursuant to § 620.8701, and to otherwise enforce the rights and protect the interests of

  Dave’s estate.




                                                    42

                                                 EXHIBIT 2
                                                 PAGE 61
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           63 of 116 Page
                                                                     Page 43
                                                                          ID of
                                                                             #:71
                                                                                49



          WHEREFORE, Plaintiff demands judgment against Defendant for damages, and purchase

  of his partnership interest together with court costs, interest, and any other relief this Court deems

  just and proper.

                                              COUNT VII
                                                 Fraud
                                   (Asserted by the Estate and W&K)

  Plaintiffs incorporate paragraphs 1 to 170.

          202.    As detailed above, Defendant made knowing false statements of fact, intentional

  omissions of material facts, and falsely promised future action with no intention of performing

  and/or specifically intending not to perform. These included, but are not limited to: that Dave and

  W&K’s bitcoins and intellectual property rights were transferred, sold, and/or returned to Craig

  pursuant to valid contracts; that Dave signed those contracts; that the estate would be able to sell

  its shares in Coin-Exch, that he would help the estate recover what Dave owned; that the estate

  could participate in Coin-Exch, that Craig did not have any of Dave’s or W&K’s bitcoins, and the

  fraudulent declaration submitted to this Court; and Craig’s omissions that he was pursuing

  judgments and lawsuits against W&K in Australia and that he had assumed control over W&K, its

  assets, and the estate’s assets as well.

          203.    Defendant took these actions/omissions with the purpose of inducing Plaintiffs to

  rely on these fraudulent acts and omissions.

          204.    Plaintiffs acted in reliance on Defendant’s fraudulent representations and

  omissions. This reliance included, but was not limited to, not challenging Craig’s legal claims in

  Australia, expending time and resources reviewing fraudulent documents, delaying uncovering

  Craig’s fraud and bringing this lawsuit, and not securing the bitcoins and intellectual property they

  owned and/or controlled.



                                                    43

                                                 EXHIBIT 2
                                                 PAGE 62
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           64 of 116 Page
                                                                     Page 44
                                                                          ID of
                                                                             #:72
                                                                                49



         205.      As a direct and proximate result of their reliance, Plaintiffs were damaged and

  injured. This includes, but is not limited to, the continued conversion and misappropriation of their

  bitcoins, forked assets, trade secrets, and intellectual property; by the expenditure of resources

  interacting with the ATO and investigating Craig’s fraud; by the entry of the Australian court

  judgements entered against W&K; by the inability to pursue business opportunities due to the lack

  of access to the aforementioned assets.

         WHEREFORE, Plaintiffs demand judgment against Defendant for actual, nominal,

  consequential, special, and punitive damages in an amount to be determined at trial, together with

  court costs, interest, and any other relief this Court deems just and proper.

                                             COUNT VIII
                                          Constructive Fraud
                                   (Asserted by the Estate and W&K)

  Plaintiffs incorporate paragraphs 1 to 170, and 192-205.

         206.      As detailed above, a fiduciary relationship existed between Craig and W&K and

  Craig and Ira.

         207.      Craig invited W&K and Ira’s utmost trust and loyalty as their fiduciary.

         208.      Plaintiffs reposed the utmost trust and loyalty in Craig.

         209.      Craig intentionally violated Plaintiffs trust and confidence, took unconscionable

  advantage of Plaintiffs, abused and took improper advantage of their confidential and fiduciary

  relationship, and materially breached his fiduciary duties to them both by knowingly making false

  statements of fact, intentional omissions of material facts, remaining silent in light of a duty to

  speak, falsely promising future action with no intention of performing and/or specifically intending

  not to perform, and by engaging in unfair methods against them. These fraudulent

  representations/omissions included, but are not limited to: that Dave and W&K’s bitcoins and

  intellectual property rights were transferred, sold, and/or returned to Craig pursuant to valid

                                                    44

                                                EXHIBIT 2
                                                PAGE 63
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           65 of 116 Page
                                                                     Page 45
                                                                          ID of
                                                                             #:73
                                                                                49



  contracts; that Dave signed those contracts; that the estate would be able to sell its shares in Coin-

  Exch, that he would help the estate recover what Dave owned; that the estate could participate in

  Coin-Exch, that Craig did not have any of Dave’s or W&K’s bitcoins, and the fraudulent

  declaration submitted to this Court; and Craig’s omissions that he was pursuing judgments and

  lawsuits against W&K in Australia and that he had assumed control over W&K, its assets, and the

  estate’s assets as well.

          210.    As detailed above, at the time Craig made those false statements and material

  omissions, and concealed his misconduct, a fiduciary relationship existed between Craig and Ira,

  and Craig and W&K, as Craig owed fiduciary duties and duties of care and loyalty to the estate

  and W&K. Craig induced Ira’s reliance and Craig took an improper/unconscionable/unfair

  advantage of, and abused, the fiduciary and confidential relationship at Ira and W&K’s expense.

  Craig’s misrepresentations and omissions were intentional, for the specific purpose of defrauding

  the estate and W&K of their property, but in any event, regardless of intent, Craig is liable for

  constructive fraud.

          211.    Plaintiffs acted in reliance on Defendants fraudulent and unfair representations and

  omissions. This reliance included, but was not limited to, not challenging Craig’s legal claims in

  Australia, expending time and resources reviewing fraudulent documents, delaying uncovering

  Craig’s fraud and bringing this lawsuit, and not securing the bitcoins and intellectual property they

  owned and/or controlled.

          212.    As a direct and proximate result of their reliance, Plaintiffs were damaged and

  injured. This includes, but is not limited to, the continued conversion and misappropriation of their

  bitcoins, forked assets, trade secrets, and intellectual property; by the expenditure of resources

  interacting with the ATO and investigating Craig’s fraud; by the entry of the Australian court



                                                   45

                                               EXHIBIT 2
                                               PAGE 64
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           66 of 116 Page
                                                                     Page 46
                                                                          ID of
                                                                             #:74
                                                                                49



  judgements entered against W&K; by the inability to pursue business opportunities due to the lack

  of access to the aforementioned assets.

         WHEREFORE, Plaintiffs demand judgment against Defendant for actual, nominal,

  consequential, special, and punitive damages in an amount to be determined at trial, together with

  court costs, interest, and any other relief this Court deems just and proper.

                                             COUNT IX
                                       Permanent Injunction
                                  (Asserted by the Estate and W&K)

  Plaintiffs incorporate paragraphs 1 to 170.

         213.      Craig’s unlawful taking of the bitcoins and intellectual property belonging to

  Plaintiffs has resulted in great and irreparable injury to them both as they have been deprived of

  unique, limited, and valuable digital assets.

         214.      Neither Plaintiff can be fully compensated in damages and is without adequate

  remedy at law.

         WHEREFORE, Plaintiffs request this Court enter an injunction ordering Defendant to

  return all bitcoins, forked assets, and intellectual property unlawfully taken from Plaintiffs.

                                             COUNT X
                                   Civil Theft - § 772.11 Fla. Stat.,
                                  (Asserted by the Estate and W&K)

  Plaintiffs incorporate paragraphs 1 to 170.

       215.        On or about April 2013 through the present day, Defendant knowingly and

  wrongfully took, with felonious criminal intent, bitcoins, forked assets, and intellectual properties

  that were then the property of, and owned by, the estate and/or W&K.




                                                     46

                                                  EXHIBIT 2
                                                  PAGE 65
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           67 of 116 Page
                                                                     Page 47
                                                                          ID of
                                                                             #:75
                                                                                49



        216.        Defendant took these with the intent to deprive Plaintiffs of the right to these

  properties and to appropriate the properties to his own use and the use of others not entitled to use

  the properties.

        217.        Defendant also trafficked in, and endeavored to traffic in, properties that he knew

  were stolen and properties that he initiated, organized, planned, financed, directed, managed, and

  supervised, the theft of.

        218.        The properties were worth between ~$201,728,340.04 and $27,332,125,781.68

  during the time Defendant has had possession over them.

        219.        The actions taken by Defendant were done intentionally and maliciously as part of

  a scheme designed to defraud Plaintiffs of their assets.

        220.        On June 19, 2018, pursuant to § 772.11 Fla. Stat., counsel for Plaintiffs sent the

  demand required by Florida Law required to initiate a claim for civil theft. (Ex. 33.)

        221.        Defendant has not complied with that demand.

        222.        Plaintiffs have been damaged as a result of Defendants actions.

        223.        Plaintiffs have retained the undersigned to represent them in this action and in so

  doing have incurred an obligation for the payment of attorney’s fees and costs.

         WHEREFORE, Plaintiffs demand judgment against Defendant awarding damages,

  including treble damages and attorney’s fees pursuant to § 772.11 Fla. Stat. as well as ordering

  Defendant to divest himself of relevant enterprise(s), as well as granting such other relief as the

  Court deems just, equitable and proper.




                                                    47

                                                 EXHIBIT 2
                                                 PAGE 66
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           68 of 116 Page
                                                                     Page 48
                                                                          ID of
                                                                             #:76
                                                                                49



                Plaintiffs demand a trial by jury for all issues triable by right.

  Dated: January 14, 2019

                                             Respectfully submitted,

                                             BOIES SCHILLER FLEXNER LLP

                                             By: /s/Velvel Devin Freedman
                                             Velvel (Devin) Freedman
                                             BOIES SCHILLER FLEXNER LLP
                                             100 SE Second Street
                                             Miami, FL 33131
                                             Tel. (305)539-8400
                                             Fax. (305)539-1307
                                             Email: vfreedman@bsfllp.com

                                             Kyle Roche
                                             BOIES SCHILLER FLEXNER LLP
                                             333 Main Street
                                             Armonk, NY 10504
                                             Tel. (914)749-8200
                                             Fax. (914)749-8300
                                             Email: kroche@bsfllp.com
                                             Admitted pro hac vice

                                             Attorneys for Plaintiffs
                                             IRA KLEIMAN in his capacity as Personal
                                             Representative of the Estate of David Kleiman and
                                             W&K Info Defense Research, LLC.




                                               48

                                            EXHIBIT 2
                                            PAGE 67
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               83 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         01/14/2019
                                                           69 of 116 Page
                                                                     Page 49
                                                                          ID of
                                                                             #:77
                                                                                49



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 14, 2019, a true and correct copy of the foregoing

  was filed with CM/ECF, which caused a copy to be served on all counsel of record.


                                                  /s/ Velvel (Devin) Freedman
                                                  Velvel (Devin) Freedman




                                               49

                                            EXHIBIT 2
                                            PAGE 68
Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 70 of 116 Page ID #:78




                    EXHIBIT 3




                                    EXHIBIT 3
                                    PAGE 69
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page12/27/2018
                                                          71 of 116 Page
                                                                    Page ID
                                                                         1 of
                                                                            #:79
                                                                              39



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                          CASE No. 18-CV-80176-BLOOM/Reinhart

  IRA KLEIMAN, et al.,

            Plaintiffs,

  v.

  CRAIG WRIGHT,

        Defendant.
  _________________________/


                            ORDER ON MOTION TO DISMISS

            THIS CAUSE is before the Court upon Defendant Craig Wright’s (“Craig” or

  “Defendant”) Motion to Dismiss, ECF No. [33] (the “Motion”). The Court has

  considered the Motion, the record, the parties’ briefs, and the applicable law. For the

  reasons that follow, the Motion is granted in part and denied in part.

       I.   BACKGROUND

            Plaintiff W&K Info Defense Research, LLC is a Florida limited liability company

  that was incorporated in 2011. ECF No. [24], at ¶ 2. Plaintiff Ira Kleiman is David

  Kleiman’s (“Dave”) brother and is the personal representative of his estate (the “Estate”),

  and is a resident of Palm Beach County, Florida. Id. at ¶ 1. Defendant Craig Wright is

  an Australian citizen who presently resides in London, England. Id. at ¶ 3.

            Dave and Craig met in or around 2003. Id. at ¶ 52. Their relationship centered

  around their mutual interest in cyber security, digital forensics, and the future of money.

  Id. Around 2008, Dave and Craig began to speak about ways to use peer-to-peer file

  sharing to solve issues in cryptography. Id. at ¶ 54. The Amended Complaint alleges




                                               EXHIBIT 3
                                               PAGE 70
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page12/27/2018
                                                          72 of 116 Page
                                                                    Page ID
                                                                         2 of
                                                                            #:80
                                                                              39
                                                  CASE No. 18-cv-80176-BLOOM/Valle


  that for the next several years, Dave and Craig worked together in developing Bitcoin,

  and that through their collaboration they mined over a million bitcoins together. Id. at

  ¶¶ 53-57, 65. These bitcoins were stored in specifically identifiable bitcoin wallets, over

  which Craig now asserts ownership. Id. at ¶ 65.

             A. Bitcoin

         On October 31, 2008, a white paper authored under the pseudonymous name

  Satoshi Nakamoto (the “Satoshi White Paper”) titled Bitcoin: A Peer-to-Peer Electronic

  Cash System was posted to a mailing list of cryptography enthusiasts. Id. at ¶ 30. This

  paper detailed novel methods of using a peer-to-peer network to generate what it

  described as “a system for electronic transactions without relying on trust.” Id. In May

  of 2016, Craig publicly claimed that he and Dave were the creators of Bitcoin. Id. at ¶

  16. Bitcoin is a decentralized digital currency that uses a ledger to track the ownership

  and transfer of every bitcoin in existence. Id. at ¶ 20. This ledger is called the “Bitcoin

  Blockchain.” Id. In order to complete a transaction with bitcoins, you must have a

  bitcoin wallet. Id. at ¶ 21. “Wallets” are computer files dedicated to storing bitcoin

  information. Id. Each bitcoin wallet has a “public key” that is used as the “address” to

  receive bitcoin from others. Id. Each wallet is also assigned a “private key.” Id. at ¶ 22.

  To send bitcoin out of a wallet, an individual must have the private key associated with

  that bitcoin wallet. Id.

         There are two methods of acquiring bitcoins. The first is simply receiving bitcoins

  from someone. Id. at ¶ 23.     The second way one can acquire a bitcoin is by “mining”

  them. Id. at ¶ 24. Bitcoin is designed without a centralized authority to curate the

  blockchain. Id. at ¶ 25. Therefore, “mining” is a process through which anyone with



                                              2

                                              EXHIBIT 3
                                              PAGE 71
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page12/27/2018
                                                          73 of 116 Page
                                                                    Page ID
                                                                         3 of
                                                                            #:81
                                                                              39
                                                    CASE No. 18-cv-80176-BLOOM/Valle


  internet access can update the ledger and “mine bitcoins” by employing computer power

  to solve a complex computer problem. Id. at ¶ 26. The first “miner” who solves the

  problem gets the right to update the ledger by adding a block of recent transactions to the

  blockchain. Id. The protocol pays the successful miner in newly minted bitcoins, the

  number of which is determined by a pre-existing algorithm. Id.

         Since its beginning, Bitcoin has inspired the creation of over one thousand other

  digital currencies. Id. at ¶ 37. These new currencies often borrow from the initial Bitcoin

  program but make changes to the model in an attempt to create a new cryptocurrency

  with distinct functions or more suited to a specific market or niche. Id. In other cases,

  Bitcoin has been modified by individuals in a way they believed would improve the

  Bitcoin itself, such as by allowing more transactions into a single block of blockchain.

  Id. at ¶ 38. In these situations, the supporters of the new Bitcoin, have created a “fork”

  through which the original Bitcoin blockchain/ledger is divided into two distinct, but

  identical, copies, (i) the original Bitcoin, and (ii) the new Bitcoin. Id. at ¶ 39. The result

  is that any individual who owned the original Bitcoin now owns an identical amount of

  the new Bitcoin. Id.

             B. W&K Info Defense Research, LLC

         On February 14, 2011, Dave formed W&K Info Defense Research LLC

  (“W&K”) in Florida. Id. at ¶ 69. The Articles of Incorporation for W&K list Dave as

  the managing member and registered agent. Id. Dave and Craig allegedly created W&K

  to mine bitcoin and develop intellectual property. Id. at ¶ 72. W&K has no operating

  agreement, and Plaintiffs claim that due to receiving several conflicting statements from

  Craig, they are not certain of the exact ownership structure of W&K. Id. at ¶ 70. Dave, in



                                                3

                                               EXHIBIT 3
                                               PAGE 72
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page12/27/2018
                                                          74 of 116 Page
                                                                    Page ID
                                                                         4 of
                                                                            #:82
                                                                              39
                                                     CASE No. 18-cv-80176-BLOOM/Valle


  partnership with Craig, created intellectual property both in his individual capacity and

  through W&K. Id. at ¶ 66. Plaintiffs assert that the Estate and/or W&K own all of this

  intellectual property. Id.

         W&K was used to solicit business from the United States Department of

  Homeland Security (“DHS”). Id. at ¶ 76. Craig acted in many different capacities on

  behalf of W&K, including authorized representative, lead researcher, technical contact,

  legal agent and representative and Director/Australian Agent. Id. at ¶ 77. Craig also

  used W&K’s Florida address as his mailing address associated with W&K. Id.

             C. Dave Kleiman’s Death

         Dave passed away in April of 2013. Id. at ¶ 48. The Amended Complaint alleges

  that after Dave’s death, Craig unlawfully and without permission took control of the

  bitcoins from the Estate and from W&K once he had exclusive possession over the

  private keys necessary to own, move, or sell the bitcoins belonging to Dave and/or

  W&K. Id. at ¶ 111. Craig used the private keys that Dave and Craig shared to move the

  bitcoins out of their wallets and then claimed to own bitcoins really owned by W&K

  and/or Dave by creating a series of fraudulent contracts and documents. Id. Craig then

  moved the stolen bitcoin into trusts only known and controlled by him for use in

  making large trades for his Australian businesses. Id. While the exact number of

  bitcoins stolen remains to be determined, the Amended Complaint contends that the

  Estate is entitled to at least 300,000 bitcoins, along with their forked assets. Id. at ¶ 112.

             D. The Australian Judgments

         After Dave’s death, in July and August of 2013, Craig filed two claims in the

  Supreme Court of New South Wales against W&K for approximately $28 million each.



                                                 4

                                                EXHIBIT 3
                                                PAGE 73
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page12/27/2018
                                                          75 of 116 Page
                                                                    Page ID
                                                                         5 of
                                                                            #:83
                                                                              39
                                                   CASE No. 18-cv-80176-BLOOM/Valle


  Id. at ¶ 117. In both claims, Craig alleged that W&K agreed to pay Craig for property and

  consulting services necessary to “complete research,” and that this contract was “bonded

  against the intellectual property of [W&K].” Id. at ¶ 118. In his pleadings filed before

  the Australian courts, Craig claimed that any breach of contract “would lead to liquidated

  damages [and if] the liquidated amount is not paid all IP systems returns to the sole

  ownership of [Craig].” Id. The statements of claim alleged that the intellectual property

  at issue was the “software and code used in the creation of a Bitcoin system” and “used

  by the US Military, DHS and other associated parties.” Id. Plaintiffs claim that W&K

  was never served with process for these proceedings in Australia. Id. at ¶ 119.

         In both lawsuits, Craig filed an “Acknowledgment of Liquidated Claim” on

  behalf of W&K where he represented that W&K accepted and agreed to his claims.

  Id. at ¶ 120. In the Australian court filings, Craig apparently falsely identified himself as

  the “legal agent and representative for the defendant” and its “Director/Australian

  Agent.” Id. Further, he falsely identified his Australian address and email as the

  “address for service” for W&K. Id. On August 28, 2013, Craig filed proposed consent

  orders in both cases. Id. at ¶ 121. These filings represented to the Australian courts that

  W&K consented to judgment being entered against it through the signature of its

  “authorised officer . . . J Wilson.” Id. “J Wilson” was actually Craig’s employee and was

  not an authorized officer for W&K. Id. Although Craig did not have direct or voting

  interest in W&K, Craig “elected” Wilson as a director during a “shareholder meeting”

  where only Craig was present. Id. at ¶ 122. On November 6, 2013, the Supreme Court

  of New South Wales entered judgments in favor of Craig for both claims (the

  “Australian Judgments”). Id. at ¶ 130.



                                               5

                                               EXHIBIT 3
                                               PAGE 74
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page12/27/2018
                                                          76 of 116 Page
                                                                    Page ID
                                                                         6 of
                                                                            #:84
                                                                              39
                                                 CASE No. 18-cv-80176-BLOOM/Valle


             E . The Australian Tax Office Investigation

         Sometime after Dave’s death, the Australian Tax Office (“ATO”) began

  investigating Craig. Plaintiffs claim Craig needed to use W&K and Dave’s assets to

  justify tax positions he claimed in Australia. Id. at ¶ 96. To accomplish this, Craig

  forged and backdated several contracts to create a fraudulent “paper trail” purporting to

  show that Dave transferred bitcoins and intellectual property rights belonging to Dave

  and W&K to Craig. Id. at ¶ 97.

         During the course of that investigation, the ATO conducted several meetings with

  Craig and his counsel in Australia, where Craig allegedly told the ATO officials that he

  had rightfully taken ownership of Dave’s bitcoin upon his death. Id. at ¶¶ 82-84.

  During one of these meetings with the ATO, Craig’s counsel indicated that W&K’s

  bitcoins had been transferred into trusts located in Seychelles, Singapore, and the

  United Kingdom. Id. at ¶ 84.

         Craig’s attorney further represented to the ATO officials that intellectual

  property that had been acquired by Craig from W&K was “on-supplied to the Craig

  Family Trust and then broken up and transferred to other group entities, Hotwire, Coin

  Exchange . . . and so on.” Id. at ¶ 131. Craig then provided the fraudulent contracts to

  the ATO in an attempt to substantiate his ownership of bitcoins and intellectual property

  that had originally belonged to Dave and/or W&K. Id. at ¶ 89.

             F. The ATO Contacts the Kleiman Family

         On February 11, 2014, the Amended Complaint alleges that with the “ATO closely

  auditing Craig’s activities,” Craig grew concerned that the ATO would eventually contact

  the Kleiman family. Id. at ¶¶ 132-133. Craig decided to contact the Kleiman family



                                             6

                                             EXHIBIT 3
                                             PAGE 75
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page12/27/2018
                                                          77 of 116 Page
                                                                    Page ID
                                                                         7 of
                                                                            #:85
                                                                              39
                                                  CASE No. 18-cv-80176-BLOOM/Valle


  before the ATO did. Id. at ¶ 132. Craig reached out via email to Dave’s elderly father.

  Id. at ¶ 133. He initially instructed him to save any wallet files found on Dave’s computer

  and indicated that he would give additional information at a later date. Id. Craig also

  represented that he was not seeking “anything other than to give [Dave’s father]

  information about [his] son,” and that he would help the Estate “recover what Dave

  owned.” Id. Ira Kleiman (“Ira”), Dave’s brother, took over the correspondence with

  Craig. Id. at ¶ 134.

         Craig told Ira that he was partners with Dave and no one knew about their

  collaboration or W&K. Id. at ¶ 135. Craig explained to Ira that W&K was involved in

  Bitcoin mining and that it was very successful. Id. Craig revealed that he and Dave were

  planning on starting a new company together called “Coin-Exch.” Id. at ¶ 136. Craig

  told Ira that the Estate would receive shares in the new company “worth millions.” Id.

         On March 28, 2014, W&K was reinstated by Craig’s agent, Uyen Nguyen

  (“Uyen”). Id. at ¶ 139. Uyen removed Dave as the registered agent for W&K and listed

  herself instead. Id. She then added herself as manager and secretary and an entity named

  “Coin-Exch Pty Ltd” as director.     Id. Although he was in regular contact with them,

  Craig concealed the reinstatement of W&K from the Estate. Id. at ¶ 140.

         In April of 2014, Ira first learned of the Australian Judgments, when an ATO

  auditor sent him some of the Australian court documents. Id. at ¶ 123. The auditor

  provided Ira copies of the allegedly fraudulent documents given to the ATO by Craig.

  Id. at ¶¶ 123, 141-142.

         The ATO provided Ira with three deeds, each titled “IP Deed of

  Assignment” and each executed on September 15, 2013. Id. at ¶ 142. Each of these IP



                                              7

                                              EXHIBIT 3
                                              PAGE 76
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page12/27/2018
                                                          78 of 116 Page
                                                                    Page ID
                                                                         8 of
                                                                            #:86
                                                                              39
                                                       CASE No. 18-cv-80176-BLOOM/Valle


  Deeds of Assignments assigned various intellectual property rights from an Australian

  company named “DeMorgan Ltd” to three separate Australian entities: Coin-Exch Pty,

  Ltd., Hotwire Preemptive Intelligence Pty, Ltd., and Cloudcroft Pty, Ltd. Id. The deeds

  described the source and nature of the IP as consisting of “source code, algorithms and

  patentable materials that have been obtained by Craig . . . through the following

  unrelated entities . . . [W&K].” Id. at ¶ 143.

             G. Ira Confronts Craig

         On April 22, 2014, Ira confronted Craig about the documents he had received

  from the ATO via email. Id. at ¶ 144. Ira told Craig that after reviewing the documents

  sent to him by the ATO, he “felt like there [were] questionable discrepancies in the

  contracts between [Craig] and W&K such as Dave’s signatures, his resignation, transfer of

  all accountable value.”    Id. Craig responded that his actions were taken “to make sure

  that the court signed off on what Dave and [he] planned,” and Craig then promised Ira

  that the Estate could be paid what was owed to it. Id. at ¶ 145.

         On April 25, 2014, Craig sent Ira a chronology of his activities related to W&K

  and the development of its intellectual property. Id. at ¶ 147. In this document, Craig

  wrote “[t]here is a lot of IP and ‘stuff’ in the mix. All up, it’s around a hundred

  million dollars’ worth. This IP originates in work CSW has been doing for more than

  10 years; it originates in things that came from W&K; it has to do with the software

  acquired. The values and distribution . . . amounts to a third each for Cloudcroft,

  Hotwire, and Coin exch.” Id.

         Craig’s promise to Ira of the multi-million dollar payment never came true. Id.

  at ¶ 149. Craig blamed any delay on the ATO investigation and kept promising Ira he



                                                   8

                                                   EXHIBIT 3
                                                   PAGE 77
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page12/27/2018
                                                          79 of 116 Page
                                                                    Page ID
                                                                         9 of
                                                                            #:87
                                                                              39
                                                    CASE No. 18-cv-80176-BLOOM/Valle


  would see value when the investigation closed. Id. By October 9, 2015, Craig essentially

  stopped responding to Ira’s attempts to contact him. Id. at ¶ 150.

         The ATO raided Craig’s home in late 2015 and Craig fled Australia for

  London. Id. at ¶ 16. Craig currently serves as Chief Scientist of a UK company called

  nChain in London. Id. at ¶ 158. In 2016, Craig filed dozens of patents related to

  bitcoin and blockchain technology through nChain. Id. To date, neither the Estate nor

  W&K has received the assets allegedly belonging to them as a result of Dave’s early

  involvement in bitcoin and bitcoin mining. Id. at ¶ 159.

         The Defendant seeks to dismiss Plaintiffs’ Amended Complaint on several

  grounds, including lack of standing, the failure to bring this action as a derivative suit, res

  judicata, forum non conveniens, the expiration of the applicable statute of limitations,

  international abstention, lack of personal jurisdiction and the failure to state legally

  sufficient claims. ECF No. [33].

   II.   LEGAL STANDARD

         Rule 8 of the Federal Rules of Civil Procedure requires that a pleading contain “a

  short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

  R. Civ. P. 8(a)(2). Although a complaint “does not need detailed factual allegations,” it

  must provide “more than labels and conclusions, and a formulaic recitation of the

  elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

  (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s

  pleading standard “demands more than an unadorned, the-defendant-unlawfully-harmed-

  me accusation”). In the same vein, a complaint may not rest on “‘naked assertion[s]’

  devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550



                                                9

                                                EXHIBIT 3
                                                PAGE 78
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               68 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         12/27/2018
                                                           80 of 116 Page
                                                                     Page 10
                                                                          ID of
                                                                             #:88
                                                                                39
                                                    CASE No. 18-cv-80176-BLOOM/Valle


  U.S. at 557 (alteration in original)). “Factual allegations must be enough to raise a right

  to relief above the speculative level.” Twombly, 550 U.S. at 555. These elements are

  required to survive a motion brought under Rule 12(b)(6), which requests dismissal for

  “failure to state a claim upon which relief can be granted.”

         When reviewing a motion under Rule 12(b)(6), a court, as a general rule, must

  accept the plaintiff’s allegations as true and evaluate all plausible inferences derived from

  those facts in favor of the plaintiff. See Miccosukee Tribe of Indians of Fla. v. S.

  Everglades Restoration Alliance, 304 F.3d 1076, 1084 (11th Cir. 2002); AXA Equitable

  Life Ins. Co. v. Infinity Fin. Grp., LLC, 608 F. Supp. 2d 1349, 1353 (S.D. Fla. 2009).

  However, this tenet does not apply to legal conclusions, and courts “are not bound to

  accept as true a legal conclusion couched as a factual allegation.” Twombly, 550 U.S. at

  555; see Iqbal, 556 U.S. at 678; Thaeter v. Palm Beach Cnty. Sheriff’s Office, 449 F.3d

  1342, 1352 (11th Cir. 2006). Moreover, “courts may infer from the factual allegations in

  the complaint ‘obvious alternative explanations,’ which suggest lawful conduct rather

  than the unlawful conduct the plaintiff would ask the court to infer.” Am. Dental Ass’n v.

  Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010) (quoting Iqbal, 556 U.S. at 682).

  III.   ANALYSIS

         As stated supra, the Defendant moves to dismiss Plaintiffs’ Amended Complaint

  on several grounds. The Court addresses Defendant’s arguments in turn.

         A. Standing

         Defendant argues that only W&K has standing to maintain an action for the

  recovery of intellectual property created or bitcoins mined after February 2011 because

  the “amended complaint makes clear that Dave Kleiman’s alleged business relationship



                                               10

                                               EXHIBIT 3
                                               PAGE 79
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               68 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         12/27/2018
                                                           81 of 116 Page
                                                                     Page 11
                                                                          ID of
                                                                             #:89
                                                                                39
                                                   CASE No. 18-cv-80176-BLOOM/Valle


  was conducted through W&K,” and thus the Estate itself lacks standing to bring claims

  relating to these assets created during this time.      ECF No. [33], at 12.     Secondly,

  Defendant claims that Plaintiffs lack standing because they failed to adequately allege the

  existence of a 2008 to 2011 partnership between the Defendant and Dave. Id. The Court

  is unpersuaded by both arguments.

         “Standing for Article III purposes requires a plaintiff to provide evidence of an

  injury in fact, causation and redress[a]bility.” Dermer v. Miami-Dade Cty., 599 F.3d

  1217, 1220 (11th Cir. 2010) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61

  (1992)). Specifically, “[t]o have standing, a plaintiff must show (1) he has suffered an

  injury in fact that is (a) concrete and particularized and (b) actual or imminent, not

  conjectural or hypothetical; (2) the injury is fairly traceable to conduct of the defendant;

  and (3) it is likely, not just merely speculative, that the injury will be redressed by a

  favorable decision.” Kelly v. Harris, 331 F.3d 817, 819-20 (11th Cir. 2003); see Bochese

  v. Town of Ponce Inlet, 405 F.3d 964, 980 (11th Cir. 2005) (same).

         Defendant claims that “[n]owhere does Plaintiff allege that Dave Kleiman had a

  direct, personal partnership with Dr. Wright from February 2011 until his death in April

  2013.” ECF No. [33], at 12. The Amended Complaint, however, includes allegations that

  Dave personally partnered with the Defendant (after 2011) to create the assets at issue in

  this lawsuit. For example, the Amended Complaint alleges that “[f]rom [Dave and

  Craig’s] collaboration in 2008 until Dave’s death in 2013, Craig and Dave mined over a

  million of the initial bitcoins together (personally and through W&K). Id. at ¶ 65

  (emphasis added). The Amended Complaint also alleges that “Dave, in partnership with

  Craig, created intellectual property both in his individual capacity and through W&K.”



                                              11

                                              EXHIBIT 3
                                              PAGE 80
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               68 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         12/27/2018
                                                           82 of 116 Page
                                                                     Page 12
                                                                          ID of
                                                                             #:90
                                                                                39
                                                      CASE No. 18-cv-80176-BLOOM/Valle


  Id. at ¶¶ 65-66 (emphasis added). Taking these allegations as true, as the Court must do

  for the purposes of analyzing the Motion to Dismiss, the Court finds that the Estate has

  sufficiently alleged that it sustained an injury for the loss of intellectual property and

  bitcoin, created and mined after February 2011, and therefore would have standing to

  bring claims for these assets.

          Defendant also claims that Plaintiffs failed to adequately allege the existence of a

  partnership between the Defendant and Dave Kleiman. ECF No. [33], at 13. Fla. Stat. §

  620.8202(1) states that “the association of two or more persons to carry on as co-owners

  a business for profit forms a partnership, whether or not the persons intend to form a

  partnership.” A party attempting to prove the existence of a partnership has the burden of

  demonstrating the satisfaction of the elements. Kislak v. Kreedian, 95 So. 2d 510, 515

  (Fla. 1957).    The Court notes that the statutory language does not require that a

  partnership be reduced to writing. 1

          Consistent with Fla. Stat. § 620.8202(1), the Amended Complaint alleges that

  “Craig and Dave associated to carry on as co-owners of a business for profit to create

  Bitcoin, mine bitcoins, and create other block chain intellectual property.” ECF No. [24],

  at ¶ 197. Further, the Defendant is alleged to have expressly admitted to having engaged

  in this partnership with Dave. Id. at ¶ 63. The Amended Complaint also alleges that the

  Defendant and Dave, starting in 2008 through 2013, partnered together to research and

  1
    Defendant also argues that because the “alleged oral “partnership” agreement was not reduced
  to writing [it] is barred by the statute of frauds.” ECF No. [33], at 14. Defendant’s sole factual
  support is the fact that the partnership between Dave and the Defendant was alleged to have
  lasted longer than two years. Id. The fact that a partnership lasts longer than one year does not
  mean that the parties originally “intended and contemplated that performance of the agreement
  would take longer than one year.” Yates v. Ball, 132 Fla. 132, 181 So. 341, 344 (1937). Here,
  after a close review of the Amended Complaint, the Court cannot, as a matter of law, conclude
  that the terms of the oral partnership agreement, as pled, originally contemplated an agreement to
  be performed beyond one year.
                                                 12

                                                 EXHIBIT 3
                                                 PAGE 81
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               68 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         12/27/2018
                                                           83 of 116 Page
                                                                     Page 13
                                                                          ID of
                                                                             #:91
                                                                                39
                                                     CASE No. 18-cv-80176-BLOOM/Valle


  complete a paper about bitcoin, and to help get the idea “operational.” Id. at ¶¶ 55-56.

  Accordingly, the Court concludes that Plaintiffs have sufficiently alleged a partnership

  existed between Dave and the Defendant for the purposes of a Motion to Dismiss.

         B. Derivative Suit

         Defendant also argues that the Amended Complaint should be dismissed because

  Plaintiffs’ claim should have been brought as a derivative suit. See ECF No. [33], at 15.

  Defendant, however, has not provided the Court with any factual or legal analysis of how

  this principle may apply to the case at hand. See Anderson v. Branch Banking & Tr. Co.,

  119 F. Supp. 3d 1328, 1345 (S.D. Fla. 2015) (“A litigant who fails to press a point by

  supporting it with pertinent authority, or by showing why it is sound despite a lack of

  supporting authority or in the face of contrary authority, forfeits the point. [The Court]

  will not do his research for him.”) (citing Pelfresne v. Vill. of Williams Bay, 917 F.2d

  1017, 1023 (7th Cir. 1990) (Posner, J.)). Accordingly, this argument is denied.

         C. Res Judicata

         Next Defendant argues that W&K’s claims arising from the Defendant’s alleged

  possession of the intellectual property is barred by the doctrine of res judicata because

  ownership of the intellectual property was already decided by the Supreme Court of New

  South Wales. ECF No. [33], at 16. A final judgment or order on the merits operates as

  res judicata in a subsequent proceeding between the parties on the same cause of action.

  Albrecht v. State, 444 So.2d 8 (Fla. 1984); O’Brien v. Brickell Townhouse, Inc., 439 So.

  2d 982 (Fla. 3d DCA 1983); Sanchez v. Martin, 416 So. 2d 15 (Fla. 3d DCA 1982). The

  doctrine of collateral estoppel, or issue preclusion, like res judicata, requires the existence




                                                13

                                                EXHIBIT 3
                                                PAGE 82
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               68 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         12/27/2018
                                                           84 of 116 Page
                                                                     Page 14
                                                                          ID of
                                                                             #:92
                                                                                39
                                                   CASE No. 18-cv-80176-BLOOM/Valle


  of a “final judgment on the merits” as a necessary element. Papa John’s International,

  Inc. v. Cosentino, 916 So. 2d 977 (Fla. 4th DCA 2005).

         Here, the prior judgments at issue and that form the basis of Defendant’s res

  judicata defense are the Australian Judgments. The Australian Judgments were rendered

  subsequent to the Defendant’s filing of the two consent orders in the two Australian

  lawsuits.   ECF No. [24], at ¶ 121.     These filings, which are alleged to have been

  submitted without authorization, represented to the Australian courts that W&K

  consented to the judgment being entered against it. Id. Plaintiffs have attached the

  “record of proceedings” for both of the Australian lawsuits to its Amended Complaint.

  ECF No. [24-22]. From a review of the record of proceedings the Court cannot readily

  determine what issues were decided by the Supreme Court of New South Wales in

  rendering the Australian Judgments. A court may not dismiss a claim on res judicata

  grounds where it is not apparent from the face of the order that it was issued as a final

  judgment on the merits of the case. See Papa John’s International, Inc. v. Cosentino, 916

  So. 2d 977, 984 (Fla. 4th DCA 2005) (finding that the circuit court erred in dismissing a

  plaintiff’s claims where pleading did not demonstrate on its face that a consent order

  issued in a prior case was a final judgment on the merits of the claims). Here, the “record

  of proceedings” state only that money judgments have been entered in “favour of [Craig

  Wright],” and further noting “the agreement of the parties that [Craig Wright] will accept

  transfer of the intellectual property held by the plaintiff in full satisfaction of the

  judgment.” ECF No. [24-22], at 4-5, 8. Ambiguity of a record that there was a final

  judgment on the merits covering a party’s claims precludes dismissal on res judicata

  grounds.    See generally, Papa John’s International, Inc., 916 So. 2d at 984.       Here,



                                              14

                                              EXHIBIT 3
                                              PAGE 83
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               68 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         12/27/2018
                                                           85 of 116 Page
                                                                     Page 15
                                                                          ID of
                                                                             #:93
                                                                                39
                                                    CASE No. 18-cv-80176-BLOOM/Valle


  Defendant’s argument for dismissal on res judicata grounds must fail because it is not

  clear from a review of the record that the Australian Judgments were decided by the

  Australian court on the merits of the case. In order for a court to dismiss a party’s claims

  on the grounds of res judicata, the necessary element of a “final judgment on the merits”

  must be met.

         Additionally, the Florida Supreme Court has held that res judicata does not apply

  when its application would defeat the ends of justice. deCancino v. E. Airlines, Inc., 283

  So. 2d 97, 98 (Fla. 1973) (“the doctrine will not be invoked where it will work an

  injustice.”). Here, the Plaintiffs assert, and the Defendant allegedly admitted, that the

  Australian lawsuits were initiated by the Defendant in an attempt to “make sure the court

  signed off on what Dave and [Craig] planned.” ECF Nos. [24]. at ¶ 123, [24-20], at 18.

  The Plaintiffs also contend that they were never served with process that these suits were

  underway. Id. at ¶ 119. In light of these facts, it would be an injustice to the Plaintiffs to

  allow the doctrine of res judicata to be invoked. Accordingly, the Court declines to

  dismiss Plaintiffs’ claims on res judicata grounds.

         D. Forum Non Conveniens

         Defendant argues that in the event the Court finds that the Plaintiffs have standing

  and that their claims are not barred by the doctrine of res judicata, dismissal would still

  be required on forum non conveniens grounds. The doctrine of forum non conveniens

  permits a court to decline to exercise jurisdiction when the convenience of the parties and

  the interests of justice weigh in favor of trying the action in an alternative forum. Piper

  Aircraft Co. v. Reyno, 454 U.S. 235, 241, 102 S. Ct. 252, 70 L.Ed.2d 419 (1981).

  Analytically, the court’s examination is three-pronged. Id. When moving to dismiss a



                                               15

                                               EXHIBIT 3
                                               PAGE 84
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               68 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         12/27/2018
                                                           86 of 116 Page
                                                                     Page 16
                                                                          ID of
                                                                             #:94
                                                                                39
                                                    CASE No. 18-cv-80176-BLOOM/Valle


  case on forum non conveniens grounds, the movant must show: (1) the availability of an

  alternative and adequate forum; (2) that public and private factors weigh in favor of

  dismissal; and (3) that the plaintiff can reinstate his suit in the alternative forum. See

  Leon v. Millon Air, Inc., 251 F.3d 1305, 1311 (11th Cir. 2001).

         The Supreme Court has “characterized forum non conveniens as essentially, ‘a

  supervening venue provision, permitting displacement of the ordinary rules of venue

  when, in light of certain conditions, the trial court thinks that jurisdiction ought to be

  declined.’” Sinochem Int’l Co. Ltd. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 429

  (2007) (quoting Am. Dredging Co. v. Miller, 510 U.S. 443, 453 (1994)). “The doctrine of

  forum non conveniens permits a court with venue to decline to exercise its jurisdiction

  when the parties’ and court’s own convenience, as well as the relevant public and private

  interests, indicate that the action should be tried in a different forum.” Pierre-Louis v.

  Newvac Corp., 584 F.3d 1052, 1056 (11th Cir. 2009). “This tool ‘is to be favored’ for

  ensuring that federal courts only hear ‘those cases where contacts with the American

  forum predominate.’” Aldana v. Fresh Del Monte Produce, Inc., No. 01-3399-CIV, 2007

  WL 3054986, at *3 (S.D. Fla. Oct. 16, 2007), aff’d sub nom, Aldana v. Del Monte Fresh

  Produce N.A., Inc., 578 F.3d 1283 (11th Cir. 2009) (quoting Sigalas v. Lido Maritime,

  Inc., 776 F.2d 1512, 1519 n.10 (11th Cir. 1985)).

         The defendant invoking forum non conveniens “bears a heavy burden in opposing

  the plaintiff’s chosen forum.” Sinochem Int’l Co. Ltd., 549 U.S. at 430. In fact, at the

  outset, the scale tips in favor of a plaintiff’s chosen forum when the plaintiff is a domestic

  citizen. Duha v. Agrium, Inc., 448 F.3d 867, 874–75 (6th Cir. 2006). There is a strong

  presumption by the Supreme Court that forum non conveniens should only be employed



                                               16

                                               EXHIBIT 3
                                               PAGE 85
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               68 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         12/27/2018
                                                           87 of 116 Page
                                                                     Page 17
                                                                          ID of
                                                                             #:95
                                                                                39
                                                   CASE No. 18-cv-80176-BLOOM/Valle


  in “exceptional circumstances” and that “unless the balance is strongly in favor of the

  defendant, the plaintiff’s choice of forum should rarely be disturbed.” Gulf Oil Corp. v.

  Gilbert, 330 U.S. 501, 508 (1947). The general rule, therefore, is that dismissal for forum

  non conveniens is proper only when a defendant “establish[es] such oppressiveness and

  vexation . . . as to be out of all proportion to plaintiff’s convenience, which may be

  shown to be slight or nonexistent.” Koster v. (Am.) Lumbermens Mut. Cas. Co., 330 U.S.

  518, 524 (1947). To the extent that courts consider matters outside the complaint, courts

  must “draw all reasonable inference and factual conflicts in favor of the plaintiff.” OOO-

  RM Invest v. Net Element Int’l, Inc., No. 14-20903-CIV, 2014 WL 12613283, at *2–3

  (S.D. Fla. Nov. 3, 2014) (citing Webster v. Royal Caribbean Cruises, Ltd., 124 F. Supp.

  2d 1317, 1320 (S.D. Fla. 2000) and Wai v. Rainbow Holdings, 315 F. Supp. 2d 1261,

  1268 (S.D. Fla. 2004)).

                 i.     Availability and Adequacy of an Alternative Forum

         “Availability and adequacy warrant separate consideration.” Leon v. Million Air,

  Inc., 251 F.3d 1305, 1311 (11th Cir. 2001). Ordinarily, an alternative forum is available

  simply “when the defendant is amenable to process in the other jurisdiction.” Piper, 454

  U.S. at 255 n.22 (internal citation omitted). If the remedy offered in the other forum is

  unsatisfactory, this requirement may not be satisfied. See Id. “[T]he Supreme Court has

  instructed us that a remedy is inadequate when it amounts to ‘no remedy at all.’” Aldana,

  578 F.3d at 1290 (quoting Piper, 454 U.S. at 254).

         Defendant’s sworn declarations of Gordon Grieve (“Grieve”), 2 a lawyer admitted

  to practice in Australia, state that claims raised by Plaintiffs in the Amended Complaint


  2
   The declarations of Gordon Grieve, ECF No. [33-1] and [33-2], are appropriately considered
  when determining a motion to dismiss based on the doctrine of forum non conveniens. Ochoa v.
                                              17

                                              EXHIBIT 3
                                              PAGE 86
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               68 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         12/27/2018
                                                           88 of 116 Page
                                                                     Page 18
                                                                          ID of
                                                                             #:96
                                                                                39
                                                      CASE No. 18-cv-80176-BLOOM/Valle


  may be filed in Australia if they are dismissed by this Court. See ECF No. [33-2], at ¶ 5.

  The Defendant also filed an affidavit in which he affirmed that he was amenable to

  service of process for litigation in New South Wales. ECF No. [33-3], at ¶ 23. Because

  the Court finds that Defendant is susceptible to suit in Australia, the “availability” prong

  is satisfied. See Aldana, 578 F.3d at 1290 (“In order to be available, the foreign court

  must be able to assert jurisdiction over the litigation sought to be transferred.”). The

  “adequacy” consideration is similarly satisfied because all of Plaintiffs’ claims are

  cognizable under Australian law. See ECF No. [33-2], at ¶ 5. Even when an alternate

  forum is available, however, the defendant still maintains a heavy burden in

  demonstrating the offsetting disadvantage to litigating in the plaintiff’s chosen forum.

                  ii.     Private Interest Factors

          Once an adequate alternative forum has been established, the Supreme Court has

  directed district courts to consider the “private interest of the litigant.” Gulf Oil Corp. v.

  Gilbert, 330 U.S. 501, 508, 67 S. Ct. 839, 91 L.Ed. 1055 (1947). If the court finds that

  private factors favor dismissal, the Court then determines whether or not factors of public

  interest tip the balance in favor of a trial in a foreign forum. La Seguridad v. Transytur

  Line, 707 F.2d 1304, 1307 (11th Cir. 1983). The private interest factors a court may

  consider in its forum non conveniens analysis include (1) ease of access to sources of

  proof and evidence; (2) availability and costs of obtaining willing and unwilling

  witnesses, and (3) “all other practical problems that make trial of the case easy,

  expeditious and inexpensive.” Id. When plaintiffs are “citizens, residents, or corporations


  Empresas ICA, S.A.B. de C.V., Case No. 11-CIV-23898, 2013 WL 5674697 at *4 (S.D. Fla. Oct.
  17, 2013) (relying on sworn declarations attached to a motion to dismiss of foreign attorneys in
  forum non conveniens analysis). Plaintiff has not filed any expert declaration opining on foreign
  law in opposition to Defendant’s Motion.
                                                 18

                                                 EXHIBIT 3
                                                 PAGE 87
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               68 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         12/27/2018
                                                           89 of 116 Page
                                                                     Page 19
                                                                          ID of
                                                                             #:97
                                                                                39
                                                   CASE No. 18-cv-80176-BLOOM/Valle


  of this country,” the Eleventh Circuit mandates that a district court “‘require positive

  evidence of unusually extreme circumstances, and should be thoroughly convinced that

  material injustice is manifest before exercising any such discretion as may exist to deny a

  United States citizen access to the courts of this country.’” SME Racks, Inc. v. Sistemas

  Mecanicos Para Electronica, S.A., 382 F.3d 1097, 1101–02 (11th Cir. 2004); see also La

  Seguridad, 707 F.2d at 1308 n.7.

         The deference given to a plaintiff’s choice of forum is especially strong in the

  Eleventh Circuit. Here, both Plaintiffs are residents of Florida and citizens of the United

  States. Therefore this Court gives Plaintiffs’ choice of forum a high level of deference

  and presumption of convenience. See TNT USA, Inc. v. TrafiExpress, S.A. de C.V., 434

  F. Supp. 2d 1322, 1333 (S.D. Fla. 2006). Defendant claims that several factors weigh in

  favor of dismissal on forum non conveniens grounds, including the fact that Defendant’s

  alleged conduct took place in Australia, that a number of witnesses may be in Australia

  (or abroad), and that Australian law may have to be analyzed. Additionally, the

  Defendant argues that “this Court could not properly adjudicate any of [Plaintiffs’] claims

  without disregarding, disrespecting, and undermining the Australian court that rendered

  the Australian Judgments,” and that this factor weighs heavily in favor of dismissal. ECF

  No. [33], at 24.

         As an initial matter, the Defendant is correct that this Court cannot invalidate or

  void the Australian Judgments, as it is without authority to do so. And the Defendant is

  also correct that the appropriate forum to address fraud on the court, would be the court

  in which the Plaintiffs claim the fraud was to have occurred. Tr. Int’l Corp. v. Nagy, No.

  15-80253-CIV, 2017 WL 5248425, at *6 (S.D. Fla. Mar. 28, 2017) (finding that if a



                                              19

                                              EXHIBIT 3
                                              PAGE 88
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               68 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         12/27/2018
                                                           90 of 116 Page
                                                                     Page 20
                                                                          ID of
                                                                             #:98
                                                                                39
                                                   CASE No. 18-cv-80176-BLOOM/Valle


  defendant has used a foreign legal system in some way “which was not above board,”

  then the foreign forum was the correct place to address this concern.).          However,

  Plaintiffs have asserted that the Australian judgments, if valid, only transferred title to

  some of the intellectual property at issue in this case. ECF No. [50], at 30. Therefore,

  even if this Court found that the Australian Judgments somehow barred some of the

  Plaintiffs’ claims the “maximum preclusive effect would only bar Plaintiffs claims to

  W&K’s intellectual property, leaving the overwhelming majority of Plaintiffs’ claims. . .

  pending before this Court.” Id. To the extent that independent claims exist, there is no

  reason why this forum would not be the proper forum to adjudicate them. Moreover,

  while this Court does not have authority to invalidate the Australian Judgments, it can

  make a factual finding as to whether the contractual agreements used by the Defendant in

  procuring the Australian Judgments were fraudulent. Therefore, this Court finds that the

  existence of the Australian Judgments is not an “unusual and extreme factor” warranting

  dismissal on forum non conveniens grounds. La Seguridad, 707 F.2d at 1308 n.7.

         The Court continues its forum non conveniens analysis by considering whether

  sources of proof are accessed with relative ease in Plaintiffs’ chosen forum, “[p]erhaps

  the most important ‘private interest’ of the litigants is access to evidence.” Ford v.

  Brown, 319 F.3d 1302, 1308 (11th Cir. 2003). The ease of access to sources of evidence

  in this case is another factor weighing in the Plaintiffs’ favor. The Defendant claims that

  the majority of evidence relevant to this action is located abroad.        The Plaintiffs,

  however, argue that the “majority of the witnesses and evidence necessary to prove the

  factual issues “at the core of Plaintiff’s claims,” are located in Florida and the United

  States.” ECF No. [50], at 19.



                                              20

                                              EXHIBIT 3
                                              PAGE 89
Case
Case 9:18-cv-80176-BB
     2:19-mc-00083-CAS-E
                      Document
                          Document
                               68 Entered
                                   1-1 Filed
                                          on 06/05/19
                                             FLSD Docket
                                                      Page
                                                         12/27/2018
                                                           91 of 116 Page
                                                                     Page 21
                                                                          ID of
                                                                             #:99
                                                                                39
                                                      CASE No. 18-cv-80176-BLOOM/Valle


          In their opposition to Defendant’s Motion, the Plaintiffs identified nine witnesses

  located in Florida alone and another five witnesses located in the United States that they

  claim will assist in the establishment of the core facts of their claim.             Id. at 20.

  Conversely, the Defendant claims many his witnesses are located in Australia or abroad. 3

  ECF No. [33], at 22-23. Nonetheless, the presence of witnesses outside of the United

  States is insufficient to overcome the strong presumption afforded to domestic

  plaintiffs. Ward v. Kerzner International Hotels Ltd., 2005 WL 2456191 at *3 (S.D. Fla.

  Mar. 30, 2005); Aldana, 578 F.3d at 1293; Esfeld v. Costa Crociere, S.P.A., 289 F.3d

  1300, 1303 (11th Cir.2002)(“[F]ederal courts, in the forum non conveniens context, do

  not focus on the connection between the case and a particular state, but rather on the

  connection of the case to the United States as a whole.”).

          Additionally, Defendant argues that the relevant witnesses and evidence related to

  this case are located in Australia and/or are confidential and protected from disclosure

  under Australian law, and thus not subject to the compulsory process of this forum. ECF

  No. [33], at 23. Plaintiffs claim that much of the evidence the Defendant has identified as

  foreign “can be displayed and printed from a computer with an Internet connection . . .

  [or] are in [Defendant’s] own records, his agent’s records, or are records he can easily

  obtain or view in Florida.”       ECF No. [50], at 24.         These documents include the

  documents from the ATO investigation, the Australian court filings, and documents in the

  possession of the Defendant and/or his Australian companies. The Court agrees with the

  Plaintiffs that much of this evidence that the Defendant asserts is beyond the compulsory

  process of this Court, is under the direct control of the Defendant. The Defendant does

  3
    Not even the Defendant himself is located in Australia, as he has since relocated to the United
  Kingdom. ECF No. [24], at ¶ 3. The Court notes that the United Kingdom is in closer proximity
  to the United States than to Australia.
                                                 21

                                                 EXHIBIT 3
                                                 PAGE 90
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page12/27/2018
                                                          92 of 116 Page
                                                                    Page ID
                                                                         22 #:100
                                                                            of 39
                                                    CASE No. 18-cv-80176-BLOOM/Valle


  not need compulsory process to compel the testimony of his own agents or employees.

  Wagner, 984 F. Supp. 2d at 1315 (foreign witnesses insufficient to overcome strong

  presumption because they were “at least arguably associated with or employees of

  [defendant]”); Ward, 2005 WL 2456191, at *1 (foreign witnesses insufficient to override

  strong presumption because they were defendant’s “own agents and employees”); TNT

  USA Inc., 434 F. Supp. 2d at 1334 (no dismissal because foreign witnesses are “under the

  control” of defendant); Doe v. Sun Int’l Hotels, Ltd., 20 F. Supp. 2d 1328, 1330 (S.D. Fla.

  1998) (no dismissal because “key defense witnesses are employees of the defendant”).

         Further, in today’s advanced technological age the exchange of electronically

  stored evidence is not unduly burdensome, and the Court is confident that much of the

  evidence identified as foreign “can be displayed and printed from a computer with an

  Internet connection.” TNT USA, 434 F. Supp. 2d at 1334; see also City Pension Fund for

  Firefighters and Police Officers in City of Miami Beach v. Aracruz Cellulose S.A., 41 F.

  Supp. 3d 1369, 1411 (S. D. Fla. 2011) (dismissal denied because “[a]lthough the majority

  of proof may be located in Brazil, many of the documents and records are likely

  electronically stored and can easily be transferred.”).

         This Court finds that the Defendant has not satisfied his burden of setting forth

  “positive evidence of unusually extreme circumstances” sufficient to overcome the strong

  presumption in favor of Plaintiffs’ choice of forum. Ward, 2005 WL 2456191, at

  *4. Defendant fails to provide arguments that “material injustice is manifest” such that

  the Court should be compelled to deny the Plaintiffs their access to United States courts.

  The Court therefore finds that the private interest factors weigh against granting dismissal

  on the grounds of forum non conveniens.



                                               22

                                               EXHIBIT 3
                                               PAGE 91
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page12/27/2018
                                                          93 of 116 Page
                                                                    Page ID
                                                                         23 #:101
                                                                            of 39
                                                    CASE No. 18-cv-80176-BLOOM/Valle


                 iii.    Public Interest Factors

         In the Eleventh Circuit, “[a] trial court will look at the private interests first and

  then, if the balance of the private interests are found ‘to be in equipoise or near

  equipoise,’ it will ‘determine whether or not factors of public interest tip the balance in

  favor of a trial in a foreign forum.’” King v. Cessna Aircraft Co., 562 F.3d 1374, 1382

  (11th Cir. 2009) (quoting La Seguridad, 707 F.2d at 1307). This Court has concluded

  that the private interest factors do not align in favor of Defendant’s position for dismissal

  on forum non conveniens grounds and are thus not in equipoise. Nonetheless, the public

  interest factors also weigh againsts dismissal. The Supreme Court has advised that the

  public factors for this Court’s consideration are:

                 [T]he administrative difficulties flowing from court
                 congestion; the local interest in having localized
                 controversies decided at home; the interest in having the
                 trial of a diversity case in a forum that is at home with the
                 law that must govern the action; the avoidance of
                 unnecessary problems in conflict of laws, or in the
                 application of foreign law; and the unfairness of burdening
                 citizens in an unrelated forum with jury duty.

  Piper Aircraft Co., 454 U.S. at 241 n.6 (internal quotations omitted).

         Further, in SME Racks, Inc. v. Sistemas Mecanicos Para Electronica, S.A., the

  Eleventh Circuit Court of Appeals made clear that the “United States has a strong interest

  in providing a forum for its citizens’ grievances against an allegedly predatory foreign

  business.” Id. It is also worth noting that “although the Southern District of Florida has

  one of the busiest dockets in the United States” this factor should be accorded little or no

  weight in the analysis. Morse v. Sun In’l Hotels Ltd., 2001 WL 34874967, at *6 (S.D.

  Fla. Feb. 26, 2001).




                                               23

                                               EXHIBIT 3
                                               PAGE 92
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page12/27/2018
                                                          94 of 116 Page
                                                                    Page ID
                                                                         24 #:102
                                                                            of 39
                                                    CASE No. 18-cv-80176-BLOOM/Valle


         Additionally, it is clear that the instant action is in key respects a localized Florida

  controversy. This Court emphasizes that the federal interest is “very strong . . . [when] its

  citizens are allegedly victims and the injury occurs on home soil.” SME Racks, 382 F.3d

  at 1104. This controversy concerns a Florida company, regarding Florida assets (bitcoins

  mined in Florida) and intellectual property developed by that Florida company, where

  both the injured parties are Florida citizens. Therefore, the Southern District of Florida

  undeniably has a strong interest in adjudicating a case in which its residents claim that

  harm was committed against them.

         Additionally, Defendant argues that in allowing this case to proceed, the Court

  would be required to apply Australian law because the Amended Complaint relies on

  “Australian legal documents,” and because certain contracts at issue “contain the parties’

  agreement to submit any dispute to the jurisdiction of the courts of New South Wales,

  Australia.”   ECF No. [33], at 21-22.       Even if foreign law were to play a role in

  interpreting the contract provisions at issue, this alone is not enough to defeat the

  Plaintiffs ability to litigate the case here in the United States.        TNT USA, Inc v.

  TrafiExpress, S.A. de C.V., 434 F. Supp. 2d 1322, 1335 (S.D. Fla. 2006) (finding that

  foreign contractual provisions could be properly adjudicated within the American forum,

  and that the interpretation of foreign law within the contract provisions alone was not

  enough to take away the plaintiff’s ability to litigate in its choice forum); see also SME

  Racks, Inc., 382 F.3d at 1104–05 (finding that “while the application of foreign law is an

  important factor to be considered in weighing the public interests, this factor cannot be

  accorded dispositive weight.”); Burt v. Isthmus Development Co., 218 F.2d 353, 358 (5th

  Cir.1955) (finding the need to apply foreign law to decide a controversy does not amount



                                               24

                                               EXHIBIT 3
                                               PAGE 93
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page12/27/2018
                                                          95 of 116 Page
                                                                    Page ID
                                                                         25 #:103
                                                                            of 39
                                                     CASE No. 18-cv-80176-BLOOM/Valle


  to a sound reason to dismiss the case). Accordingly, this Court finds that the public

  interest factors do not direct dismissal of this case. The Defendant has not met his heavy

  burden of opposing Plaintiffs, and dismissal on forum non conveniens grounds is

  therefore not warranted.

           E. International Abstention

           Defendant also argues that dismissal is required in application of the international

  abstention doctrine.     In general, federal courts have an obligation to exercise the

  jurisdiction conferred upon them. Colo. River Water Conservation Dist. v. United

  States, 424 U.S. 800, 817, 96 S. Ct. 1236, 1246, 47 L.Ed.2d 483 (1976). However,

  abstention from the exercise of jurisdiction is appropriate in some private international

  disputes. Turner Entertainment Co. v. Degeto Film GmbH, 25 F.3d 1512, 1518 (11th

  Cir. 1994). Abstention is the exception instead of the rule, and “courts regularly permit

  parallel proceedings in an American court and a foreign court.” Ortega Trujillo v.

  Conover & Co. Commc’ns, 221 F.3d 1262, 1265 (11th Cir. 2000).                   The doctrine

  of international abstention enables courts to abstain and stay proceedings in this country

  in favor of litigation proceeding elsewhere. In examining whether abstention is

  appropriate, courts must consider issues of international comity, fairness to litigants, and

  the efficient use of scarce judicial resources. See Turner Entm’t Co. v. Degeto Film

  GmbH, 25 F.3d 1512, 1518 (11th Cir. 1994). International comity “is the recognition

  which one nation allows within its territory to the legislative, executive, or judicial acts of

  another nation, having due regard both to international duty and convenience, and to the

  rights of its own citizens, or of other persons who are under the protection of its

  laws.”    Posner v. Essex Ins. Co., Ltd., 178 F.3d 1209, 1223 n. 25 (11th



                                                25

                                                EXHIBIT 3
                                                PAGE 94
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page12/27/2018
                                                          96 of 116 Page
                                                                    Page ID
                                                                         26 #:104
                                                                            of 39
                                                   CASE No. 18-cv-80176-BLOOM/Valle


  Cir.1999) (quoting Hilton v. Guyot, 159 U.S. 113, 163–64, 16 S.Ct. 139, 40 L.Ed. 95

  (1895)). In considering the fairness to litigants, the court should consider the order in

  which the suits were filed, the more convenient forum, the possibility of prejudice

  resulting from abstention, and the risk of inconsistent judgments. See Turner, 25 F.3d at

  1521–22; Posner, 178 F.3d at 1224. Finally, with regard to the efficient use of scarce

  resources, courts must consider the inconvenience of the federal forum, the desirability of

  avoiding piecemeal litigation, whether the actions have common parties and issues, and

  whether the alternative forum is likely to render a prompt resolution. Turner, 25 F.3d at

  1522.

          The Court finds that the Amended Complaint should not be dismissed based on

  the doctrine of international abstention. First, principles of international comity do not

  favor abstention. This case is distinct from the proceedings brought in Australia, as those

  proceedings did not address any of the tort claims brought by the Plaintiffs in the instant

  action and Plaintiffs have alleged the Australian Judgments do not even begin to cover all

  of the assets and property sought in the Amended Complaint. ECF No. [50], at 34 (The

  Australian Judgments “maximum preclusive effect would only bar Plaintiffs claims to

  W&K’s intellectual property, leaving the overwhelming majority of Plaintiffs’ claims.”).

  With regard to fairness to litigants, this factor also does not favor abstention. While the

  Australian lawsuits were undoubtedly filed first, Plaintiffs allege that the Defendant

  failed to serve the Plaintiffs or provide adequate notice that the lawsuits were underway.

  ECF No. [24], at ¶ 119. Moreover, as discussed supra, the United States is the more

  convenient forum to adjudicate Plaintiffs’ claims. Finally, the Court does not believe the

  efficient use of judicial resources compels abstention. The proceedings in Australia were



                                              26

                                              EXHIBIT 3
                                              PAGE 95
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page12/27/2018
                                                          97 of 116 Page
                                                                    Page ID
                                                                         27 #:105
                                                                            of 39
                                                    CASE No. 18-cv-80176-BLOOM/Valle


  ministerial in nature, in that they were never contested by W&K and were rendered as a

  result of consent judgments. Further, it is not readily apparent that the Supreme Court of

  New South Wales adjudicated the claims on the merits. Lastly, since the Australian

  lawsuits are currently closed, there is presently no parallel case to which this Court would

  abstain. In essence, the resolution of the instant matter will not result in piecemeal

  litigation or otherwise waste judicial resources. Accordingly, the Court rejects the

  argument that the Amended Complaint should be dismissed based upon the doctrine

  of international abstention.

         F. Personal Jurisdiction

         Defendant also argues that the Amended Complaint does not properly assert

  personal jurisdiction over the Defendant. He contends that the Plaintiffs have failed to

  establish personal jurisdiction under Fla. Stat. § 48.193(1)(a)(1-2), as the Amended

  Complaint fails to show that the Defendant committed the wrongful acts in the course of

  “[o]perating, conducting, engaging in, or carrying on a business” or “committed tortious

  acts” while physically in the state of Florida or in the United States. ECF No. [33], at 34.

         Physical presence in the forum state is not required to establish personal

  jurisdiction under Fla. Stat. 48.193(a)(1-2). Wendt v. Horowitz, 822 So. 2d 1252, 1260

  (Fla. 2002); see also Canadian Steel, Inc. v. HFP Capital Markets, LLC, No. 11-23650-

  CIV, 2012 WL 2326119, at *4 (S.D. Fla. June 19, 2012) (following the “clear weight of

  binding Eleventh Circuit authority on this question” and holding plaintiffs’ established

  personal jurisdiction under 1(a)(2) solely “on the basis of its allegations that it suffered

  injury in Florida from Defendants’ intentional torts.”). Indeed, the Eleventh Circuit has

  held that a court may assert jurisdiction over a “nonresident defendant who commits a



                                               27

                                               EXHIBIT 3
                                               PAGE 96
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page12/27/2018
                                                          98 of 116 Page
                                                                    Page ID
                                                                         28 #:106
                                                                            of 39
                                                    CASE No. 18-cv-80176-BLOOM/Valle


  tort outside of the state that causes injury inside the state.” Brennan v. Roman Catholic

  Diocese of Syracuse New York, Inc., 322 F. App’x 852, 855 (11th Cir. 2009) (citing

  Posner v. Essex Ins. Co., 178 F.3d 1209, 1217 (11th Cir. 1999)). Thus when an out-of-

  state defendant commits an intentional tort against a Florida citizen, as the Plaintiffs have

  alleged occurred in the instant matter, the defendant has caused the necessary Florida

  injury and is subject to jurisdiction here. Therefore, the Court finds that Plaintiffs have

  alleged a prima facie case for jurisdiction over Defendant pursuant to Fla. Stat. §

  48.193(1-2), based on the allegations of the Amended Complaint. In so finding, the

  Court follows the clear weight of binding Eleventh Circuit authority on this question. In

  particular, the Court is bound by the Eleventh Circuit's pronouncement in Licciardello v.

  Lovelady, 544 F.3d 1280 (11th Cir. 2008), that § 48.193(1)(b) of the Florida long-arm

  statute permits jurisdiction over an out-of-state defendant who commits an out-of-state

  tort, so long as that tort caused an injury in Florida. See 544 F.3d at 1283 (citing Posner

  v. Essex Ins. Co., 178 F.3d 1209, 1216 (11th Cir.1999)).

         G. Statute of Limitations

         Defendant further moves to dismiss all of Plaintiffs’ claims arguing that they are

  barred by the applicable statute of limitations. Defendant asserts that a four-year statute

  of limitations applies to Plaintiffs’ claims for conversion (Count I), Unjust Enrichment

  (Count II), breach of fiduciary duty (Count V), breach of partnership duties and loyalty of

  care (Count VI), fraud (Count VII), constructive fraud (VIII), and permanent injunction

  (IX). ECF [33], at 36. Concerning Plaintiffs’ misappropriation claims (Counts III and

  IV), Defendant asserts that a three-year statute of limitations applies. Id. “Generally,

  whether a claim is barred by the statute of limitations should be raised as an affirmative



                                               28

                                               EXHIBIT 3
                                               PAGE 97
Case 2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 Entered
                                  1-1 Filed
                                          on06/05/19
                                             FLSD Docket
                                                     Page12/27/2018
                                                          99 of 116 Page
                                                                    Page ID
                                                                         29 #:107
                                                                            of 39
                                                    CASE No. 18-cv-80176-BLOOM/Valle


  defense in the answer rather than in a motion to dismiss . . . However, if facts on the

  face of the pleadings show that the statute of limitations bars the action, the defense can

  be raised by motion to dismiss.” Spadaro v. City of Miramar, 855 F. Supp. 2d 1317,

  1328 (S.D. Fla. 2012) (citing Cabral v. City of Miami Beach, 76 So.3d 324, 326 (Fla. 3d

  DCA 2011)); see also Keira v. U.S. Postal Inspection Serv., 157 Fed.Appx. 135, 136

  (11th Cir. 2005) (“At the motion-to-dismiss stage, a complaint may be dismissed on the

  basis of a statute-of-limitations defense only if it appears beyond a doubt that Plaintiffs

  can prove no set of facts that toll the statute.”) (internal quotation marks and citation

  omitted). “A statute of limitations bar is an affirmative defense, and plaintiffs are not

  required to negate an affirmative defense in their complaint.” La Grasta v. First Union

  Securities, Inc., 358 F.3d 840, 845 (11th Cir. 2004) (internal citations and quotations

  omitted). “[A] Rule 12(b)(6) dismissal on statute of limitations grounds is appropriate

  only if it is apparent from the face of the complaint that the claim is time barred.” Id.

         Concerning Plaintiffs’ claims to which the four-year statute of limitations applies

  (Counts I, II, V, VI, VII, VIII and IX), Defendant claims that the last act establishing

  these causes of action occurred when Dave Kleiman died or, at the latest, by November

  2013, when the Defendant obtained the Australian Judgments.             Id. at 37.    In their

  Opposition, Plaintiffs argue that the Defendant has identified the incorrect accrual dates,

  that issues of fact predominate the accrual of Plaintiffs’ claims, and that the relevant

  Florida authority permits the tolling of the statute of limitations. ECF No. [50], at 43.

  The Court agrees that the wrong accrual date related to these claims has been identified

  by the Defendant and that Plaintiffs have alleged facts sufficient to demonstrate that




                                               29

                                                EXHIBIT 3
                                                PAGE 98
Case
Case2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 1-1
                                  Entered
                                      Filedon06/05/19
                                              FLSD Docket
                                                      Page12/27/2018
                                                           100 of 116 Page
                                                                      Page 30
                                                                           ID of
                                                                              #:108
                                                                                 39
                                                       CASE No. 18-cv-80176-BLOOM/Valle


   under the doctrine of fraudulent concealment, the statute of limitations could have been

   tolled.

             Florida law permits the tolling of a statute of limitations “when a plaintiff alleges

   fraudulent concealment.” Razor Capital, LLC v. CMAX Fin. LLC, 17-80388-CIV, 2017

   WL 3481761, at *4 (S.D. Fla. Aug. 14, 2017); see also Raie v. Cheminova, Inc., 336 F.3d

   1278, 1282 n.1 (11th Cir. 2003) (“Fraudulent concealment requires the defendants to

   engage in the willful concealment of the cause of action using fraudulent means to

   achieve that concealment.”) (citing Berisford v. Jack Eckerd Corp., 667 So. 2d 809, 811-

   12 (Fla. 4th DCA 1995)); Nardone v. Reynolds, 333 So. 2d 25, 39 (Fla. 1976) (“[T]he

   statute of limitations will be tolled when it can be shown that fraud has been perpetrated

   on the injured party sufficient to place him in ignorance of his right to a cause of action or

   to prevent him for discovering his injury.”); Vargas By & Through Vargas v. Glades

   General Hosp., 566 So. 2d 282, 285 (Fla. 4th DCA 1990) (“[T]he courts will not protect

   defendants who are directly responsible for the delays of filing because of their own

   willful acts; it is a doctrine to prevent the court from participating in the fraud of the

   defendant.”). To show fraudulent concealment, a plaintiff must show “(1) successful

   concealment of the cause of action; (2) fraudulent means to achieve that concealment and

   (3) that the plaintiff exercised reasonable care and diligence in seeking to discover the

   facts that form the basis of the claim.” Razor Capital, 2017 WL 3481761 at *4.

   “[W]hether or not fraudulent concealment is sufficient to toll the statute of limitations is a

   question of fact.” Id. (citing Walker v. Dunne, 368 So. 2d 640, 641 (Fla. 2nd DCA

   1979)).




                                                  30

                                                  EXHIBIT 3
                                                  PAGE 99
Case
Case2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 1-1
                                  Entered
                                      Filedon06/05/19
                                              FLSD Docket
                                                      Page12/27/2018
                                                           101 of 116 Page
                                                                      Page 31
                                                                           ID of
                                                                              #:109
                                                                                 39
                                                     CASE No. 18-cv-80176-BLOOM/Valle


          Here, Plaintiffs have alleged that the Defendant engaged in a fraudulent scheme to

   take control of assets belonging to the Estate and W&K by initiating lawsuits in Australia

   without giving any of the Plaintiffs notice that the suits were underway. In order to

   procure the Plaintiffs’ property, the Plaintiffs claim that the Defendant forged several

   contracts to make it seem like Dave had willingly given the Defendant W&K’s

   intellectual property and bitcoins. ECF No. [24], at ¶ 97. Plaintiffs assert that they only

   became aware of the facts that give rise to the claims asserts in Counts (Counts I, II, V,

   VI, VII, VIII and IX) in April 2014. Id. at ¶ 123. Further, when the Defendant was

   confronted by Ira about the Australian Judgments, Defendant admitted that he had taken

   such actions because “Dave died” and he wanted to “make sure that the court signed off

   on what [they had] planned. Id. Because the Court is required to assume all factual

   allegations as true, this is the time when the statute of limitations begins to run. As such,

   these claims were timely brought within the four-year period, and were not barred by the

   statute of limitations. If, during discovery, it becomes apparent that Plaintiffs became

   aware of the Defendant’s conduct more than four years before the filing of the instant

   action, Defendant may raise the statute of limitations issue again in a motion for

   summary judgment. Del Monte Fresh Produce Co. v. Dole Food Co., 136 F. Supp. 2d

   1271, 1293–94 (S.D. Fla. 2001).

          Turning to the Plaintiffs’ misappropriation claims (Count III and IV), section

   688.007 of the Florida Statutes provides that “[a]n action for misappropriation must be

   brought within three years after the misappropriation is discovered or by the exercise of

   reasonable diligence should have been discovered.” Fla. Stat. § 688.007. A proceeding

   under 18 U.S.C. §1836 must be commenced within 3 years after the date on which the



                                                31

                                                EXHIBIT 3
                                                PAGE 100
Case
Case2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 1-1
                                  Entered
                                      Filedon06/05/19
                                              FLSD Docket
                                                      Page12/27/2018
                                                           102 of 116 Page
                                                                      Page 32
                                                                           ID of
                                                                              #:110
                                                                                 39
                                                     CASE No. 18-cv-80176-BLOOM/Valle


   misappropriation is discovered or should have been discovered. See 18 U.S.C. §1836

   (b)(3)(d). Dismissal on statute of limitations grounds is appropriate only if it is “apparent

   from the face of the complaint” that the claim is time-barred. La Grasta v. First Union

   Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004).

          The Court has carefully reviewed the Amended Complaint, and finds that the

   Plaintiffs’ misappropriation claims are barred by the three-year statute of limitations

   based on the facts as alleged on the face of the Amended Complaint. The instant action

   was filed on February 14, 2018. ECF No. [1]. The Amended Complaint directly states

   that Plaintiffs became aware of the Australian Judgments when an ATO auditor contacted

   Ira Kleiman on April 15, 2014 – which is well beyond the three-year statute of limitations

   period for Plaintiffs misappropriation claims. ECF No. [24], at ¶¶ 123, 141-143. The

   Amended Complaint alleges that on April 22, 2014, Ira confronted the Defendant via

   email and stated that he “felt like there [were] questionable discrepancies in the contracts

   between you and W&K such as Dave’s signatures, his resignation, transfer of all

   accountable value . . . .” Id. at 144; ECF No. [24-24], at 20. Counts III and IV of the

   Amended Complaint relate directly to the trade secrets that are identified as “those Craig

   attempted to have transferred through the fraudulent Australian judgments.” ECF No.

   [24], at 43.   Thus, Plaintiffs have affirmatively stated that they were aware of the

   Defendant’s conduct on April 22, 2014, which is the conduct that gives rise to their

   claims for misappropriation. Even if they did not know the extent of the harm, upon

   learning of the Defendant’s conduct from the ATO auditor, the Plaintiffs should have

   discovered the Defendant’s misapplication of the trade secrets through the “exercise of

   reasonable diligence.”



                                                32

                                                EXHIBIT 3
                                                PAGE 101
Case
Case2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 1-1
                                  Entered
                                      Filedon06/05/19
                                              FLSD Docket
                                                      Page12/27/2018
                                                           103 of 116 Page
                                                                      Page 33
                                                                           ID of
                                                                              #:111
                                                                                 39
                                                     CASE No. 18-cv-80176-BLOOM/Valle


          In light of the fact that the Court can determine from the face of the Amended

   Complaint that the statute of limitations has run, Plaintiffs’ claims for misappropriation in

   Count III and IV are dismissed. See Caplen v. Guardian Life Ins. Co. of Am., 1996 WL

   1057652     *4,    No.    96–8359–CIV       (S.D.    Fla.    Oct.    22,   1996)     (stating

   that statute of limitations may be raised on motion to dismiss only if court can determine

   from face of complaint that limitations period has run).

          H. Failure to State Sustainable Claims

          In his final argument for the dismissal of the Amended Complaint, the Defendant

   claims that the Amended Complaint fails to state “sustainable claims.” ECF No. [33], at

   40. Defendant claims that “the amended complaint does not allege a coherent or

   justiciable basis for relief” and instead “tells a tall tale,” which is “far-fetched and

   apparently fabricated as a Rube Goldberg contraption.” Id.

          In reviewing a “Rule 12(b)(6) [motion] for failure to state a claim, [courts]

   accept[] the factual allegations in the complaint as true and constru[e] them in the light

   most favorable to the plaintiffs.” Adinolfe v. United Techs. Corp., 768 F.3d 1161, 1169

   (11th Cir. 2014). Accordingly, at this stage, the Court construes the facts alleged in the

   light most favorable to the Plaintiffs and disagrees with the Defendant that the Amended

   Complaint is “implausible” on its face.

          The Defendant also argues that Plaintiffs have failed to adequately allege a claim

   for conversion (Count I) of the bitcoins at issue in this case, because as a form of money

   the Plaintiffs failed “to allege that any of the purported bitcoins were specifically

   identifiable or that Dave Kleiman had exclusive ownership of any identifiable bitcoins.”

   ECF No. [33], at 49. Plaintiffs argue that bitcoin is not “money” but rather a commodity,



                                                33

                                                EXHIBIT 3
                                                PAGE 102
Case
Case2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 1-1
                                  Entered
                                      Filedon06/05/19
                                              FLSD Docket
                                                      Page12/27/2018
                                                           104 of 116 Page
                                                                      Page 34
                                                                           ID of
                                                                              #:112
                                                                                 39
                                                   CASE No. 18-cv-80176-BLOOM/Valle


   and regardless of whether it is money, they have identified the bitcoin with sufficient

   specificity. ECF No. [50], at 51.

          Florida law defines the tort of conversion as “the wrongful exercise of dominion

   or control over property to the detriment of the rights of one entitled to possession.”

   United States v. Bailey, 288 F. Supp. 2d 1261, 1269 (M.D. Fla. 2003) aff’d, 419 F.3d

   1208 (11th Cir. 2005) (citing Bel-Bel Int’l Corp. v. Cmty. Bank of Homestead, 162 F.3d

   1101, 1108 (11th Cir. 1998)); see Deutsche Bank Nat. Trust Co. v. Foxx, 971 F. Supp. 2d

   1106, 1119 (M.D. Fla. 2013) (“Conversion is an unauthorized act that deprives a person

   of his property permanently or for an indefinite time”). To establish a claim for

   conversion of money under Florida law, a claimant must demonstrate: (1) specific and

   identifiable money; (2) possession or an immediate right to possess that money; (3) an

   unauthorized act which deprives plaintiff of that money; and (4) a demand for return of

   the money and a refusal to do so. Bailey, 288 F. Supp. 2d at 1264 (citing Navid v.

   Uiterwyk Corp., 130 B.R. 594, 595-596 (M.D. Fla. 1991)). An action for conversion of

   money consists of three elements: specific and identifiable money, a deprivation of

   money belonging to another, and an unauthorized act, which deprives another of his

   money. Navid, 130 B.R. at 595 (M.D. Fla. 1991).

          The Eleventh Circuit Court of Appeals has yet to decide whether bitcoin is

   considered “money” for the purposes of a claim of conversion in a civil context. As cited

   by the Defendant, however, courts in other districts have held that bitcoin qualified as

   money for the purposes of indicting and prosecuting a defendant on federal money

   laundering statutes. See e.g., United States v. Faiella, 39 F. Supp. 3d 544, 545 (S.D.N.Y.

   2014); see also SEC v. Shavers, 2013 WL 4028182, at *2 (E.D. Tex. Aug. 6, 2013) (“It is



                                              34

                                              EXHIBIT 3
                                              PAGE 103
Case
Case2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 1-1
                                  Entered
                                      Filedon06/05/19
                                              FLSD Docket
                                                      Page12/27/2018
                                                           105 of 116 Page
                                                                      Page 35
                                                                           ID of
                                                                              #:113
                                                                                 39
                                                     CASE No. 18-cv-80176-BLOOM/Valle


   clear that Bitcoin can be used as money. It can be used to purchase goods or services....

   [I]t can also be exchanged for conventional currencies....”). Plaintiffs argue that even if

   “the specificity requirement for conversion of money claims applies, the [Amended

   Complaint] sufficiently identifies the bitcoins Plaintiffs owned.” See ECF No. [50], at

   48. The Court agrees with the Plaintiffs.

          Whether or not bitcoin is “money” for the purposes of a conversion claim, the

   Court agrees with the Plaintiffs that they have sufficiently (and with specificity) alleged a

   claim for conversion. In regards to the bitcoin’s specificity and identity, Plaintiffs have

   alleged that the bitcoin blockchain is “a giant ledger that tracks the ownership and

   transfer of every bitcoin in existence and that every bitcoin wallet and the number of

   bitcoin inside that particular wallet can be identified on the blockchain by referring to its

   “public key.” ECF No. [24], at ¶¶ 20-21. Further Plaintiffs claim that the bitcoin at issue

   were “stored in specifically identifiable bitcoin wallets.” Id. at ¶ 65. Defendant also

   argues that Plaintiffs have failed to “allege exactly how many bitcoins Dave Kleiman

   supposedly owned at any time in the past.” ECF No. [33], at 48. Plaintiffs, however,

   have directly alleged that Defendant admitted that Dave owned at “least 300,000 of the

   1,000,000+ bitcoins allegedly held in trust.” ECF No. [24], at ¶ 88. The Plaintiffs have

   also alleged that the bitcoins were transferred to trusts located in “Seychelles, Singapore,

   and [the] UK.” ECF No. [33], at ¶ 84.

          Here, the Court finds that Plaintiffs have sufficiently alleged a claim for

   conversion. The Amended Complaint alleges that Defendant converted at least 300,000

   bitcoins upon Dave’s death and transferred them to various international trusts, which




                                                35

                                                EXHIBIT 3
                                                PAGE 104
Case
Case2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 1-1
                                  Entered
                                      Filedon06/05/19
                                              FLSD Docket
                                                      Page12/27/2018
                                                           106 of 116 Page
                                                                      Page 36
                                                                           ID of
                                                                              #:114
                                                                                 39
                                                   CASE No. 18-cv-80176-BLOOM/Valle


   was an unauthorized act that deprived the Plaintiffs of the bitcoins therein. Accordingly,

   Plaintiffs’ claim for conversion (Count I) survives Defendant’s Motion to Dismiss.

          Lastly, Defendant argues that Plaintiffs failed to adequately allege a claim for

   constructive fraud because the Plaintiffs failed to identify the existence of a fiduciary

   relationship between the Defendant and Ira Kleiman. ECF No. [33], at 49-50. Under

   Florida law, constructive fraud occurs “when a duty under a confidential or fiduciary

   relationship has been abused or where an unconscionable advantage has been taken.”

   Levy v. Levy, 862 So. 2d 48, 53 (Fla. 3d DCA 2003). The Florida Supreme Court has

   stated that the relation and duties involved need not be legal; instead, “they may be

   moral, social, domestic, or personal.” Doe v. Evans, 814 So. 2d 370, 374 (Fla. 2002). A

   fiduciary or confidential relationship exists where “confidence is reposed by one party

   and a trust is accepted by the other, or where confidence has been acquired and abused.”

   Id. The origin of the confidence is immaterial. See Id. Thus, “[t]he term ‘fiduciary or

   confidential relation’ is a very broad one.” Am. Honda Motor Co. v. Motorcycle Info.

   Network, Inc., 390 F. Supp. 2d 1170, 1179 (M.D. Fla. 2005) (quoting Quinn v. Phipps,

   113 So. 419, 420 (Fla. 1927) ).

          To state a claim for breach of a fiduciary or confidential relationship, “a party

   must allege some degree of dependency on one side and some degree of undertaking on

   the other side to advise, counsel, and protect the weaker party.” Watkins v. NCNB Nat.

   Bank of Fla., N.A., 622 So. 2d 1063, 1065 (Fla. 3d DCA 1993) (quoting Bankest Imports,

   Inc. v. ISCA Corp., 717 F. Supp. 1537, 1541 (S.D. Fla. 1989)). “The fact that one party

   places trust or confidence in the other does not create a confidential relationship in the

   absence of some recognition, acceptance or undertaking of the duties of a fiduciary on the



                                              36

                                              EXHIBIT 3
                                              PAGE 105
Case
Case2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 1-1
                                  Entered
                                      Filedon06/05/19
                                              FLSD Docket
                                                      Page12/27/2018
                                                           107 of 116 Page
                                                                      Page 37
                                                                           ID of
                                                                              #:115
                                                                                 39
                                                     CASE No. 18-cv-80176-BLOOM/Valle


   part of the other party.” Lanz v. Resolution Trust Corp., 764 F. Supp. 176, 179 (S.D. Fla.

   1991).

            The Defendant argues that Plaintiffs have failed to adequately allege a claim for

   constructive fraud because Plaintiffs failed to “identify the fiduciary relationship that [the

   Defendant] purportedly breached other than to say that it was a “fiduciary” one, let alone

   allege that [the Defendant] ever “recognized, accepted, or undertook” any fiduciary

   duties to Ira Kleiman or W&K after Dave Kleiman died.” ECF No. [33], at 50. As an

   initial matter, as this Court has previously noted, “[u]nless the relationship is formed

   through an express agreement, whether a fiduciary relationship exists is necessarily fact-

   specific to a particular case. “Therefore a claim alleging the existence of a fiduciary duty

   usually is not subject to dismissal under Rule 12(b)(6)’ because it ‘is often impossible to

   say that [a] plaintiff will be unable to prove the existence of a fiduciary relationship.’”

   Hansen v. Premier Aviation Holdings, LLC, No. 17-CV-61025, 2017 WL 8893119, at *4

   (S.D. Fla. Nov. 21, 2017) (quoting Reuss v. Orlando Health, Inc., 140 F. Supp. 3d 1299,

   1304 (M.D. Fla 2015) (quoting Childers v. N.Y. Presbyterian Hosp., 36 F. Supp. 3d 292,

   300 (S.D.N.Y. 2014))).

            Additionally, under Florida law, constructive fraud also occurs “where an

   unconscionable advantage has been taken” of a weaker party. Plaintiffs allege that the

   Defendant took advantage of a family (the Estate) who was unaware of its deceased’s

   involvement in an invention that is alleged to have revolutionized the world and took

   control of property and assets that the Estate was unaware existed. Specifically, the

   Amended Complaint alleges that the Defendant reached out to Dave’s elderly father 10-

   months after his son’s passing, representing that he was not “seek[ing] anything other



                                                37

                                                EXHIBIT 3
                                                PAGE 106
Case
Case2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 1-1
                                  Entered
                                      Filedon06/05/19
                                              FLSD Docket
                                                      Page12/27/2018
                                                           108 of 116 Page
                                                                      Page 38
                                                                           ID of
                                                                              #:116
                                                                                 39
                                                    CASE No. 18-cv-80176-BLOOM/Valle


   than to give [him] information about [his] son,” offering to help the Kleiman family

   recover what Dave owned. ECF No. [24], at ¶ 133. The Amended Complaint further

   alleges that the Defendant provided the Estate with details and insight on the new

   company (Coin-Exch.) that the Defendant and Dave had intended to start together, and

   told the Estate that they would receive shares in the company “worth millions.” Id. at ¶

   136. The Amended Complaint, also claims that the Defendant made several fraudulent

   omissions and misrepresentations to the Estate related to the property and assets at issue

   in this action. See Id. at ¶¶ 14, 138-139, 149. At this stage of the pleadings, and

   accepting Plaintiffs’ allegations as true, Plaintiffs have sufficiently asserted a claim for

   constructive fraud and the Court finds that Count VIII also survives Defendant’s Motion

   to Dismiss.

   IV.    CONCLUSION

          Accordingly, it is ORDERED and ADJUDGED as follows:

              1. Defendant’s Motion to Dismiss the Amended Complaint, ECF No. [33], is

                  GRANTED in part and DENIED in part.                 Counts III and IV of

                  Plaintiffs’ Amended Complaint, ECF No. [33], are DISMISSED WITH

                  PREJUDICE.

              2. Defendant shall answer Counts I, II, V-IX of the Amended Complaint,

                  ECF No. [24], no later than January 10, 2019.

          DONE AND ORDERED in Miami, Florida, this 27th day of December, 2018.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

                                               38

                                               EXHIBIT 3
                                               PAGE 107
Case
Case2:19-mc-00083-CAS-E
     9:18-cv-80176-BB Document
                         Document
                               68 1-1
                                  Entered
                                      Filedon06/05/19
                                              FLSD Docket
                                                      Page12/27/2018
                                                           109 of 116 Page
                                                                      Page 39
                                                                           ID of
                                                                              #:117
                                                                                 39
                                          CASE No. 18-cv-80176-BLOOM/Valle



   Copies to:

   Counsel of Record




                                     39

                                     EXHIBIT 3
                                     PAGE 108
Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 110 of 116 Page ID #:118




                     EXHIBIT 4




                                     EXHIBIT 4
                                     PAGE 109
Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 111 of 116 Page ID #:119




                                     EXHIBIT 4
                                     PAGE 110
Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 112 of 116 Page ID #:120




                     EXHIBIT 5




                                     EXHIBIT 5
                                     PAGE 111
Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 113 of 116 Page ID #:121




   VIA CERTIFIED MAIL

   May 23, 2019

   Joseph Vaughn Perling
   4908 Calle Robleda
   Agoura Hills, CA 91301

          RE:     Subpoena to Produce Documents in Connection with Kleiman v. Wright,
                  No. 18-cv-80176 (S.D. Fla.)


   Dear Mr. Vaughn Perling:

           I represent the Estate of Dave Kleiman and W&K Info Defense Research LLC in
   Kleiman v. Wright, No. 9:18-cv-80176 (S.D. Fla.), a case in federal court in Florida brought by
   my clients against Craig Wright. As you know, on March 20, 2019, you were served with a
   subpoena in connection with that case. That subpoena—which was issued on February 25, 2019,
   and is attached to this letter—commanded you to produce certain documents by March 27, 2019
   to the offices of Boies Schiller Flexner LLP, located at 725 S Figueroa Street in Los Angeles,
   CA 90017.

            At this point, almost two months have passed since the March 27 deadline, and you have
   neither complied with nor objected to the subpoena. By failing to respond in any way to the
   subpoena, you have waived any objections you may have had to the subpoena. See, e.g., McCoy
   v. Southwest Airlines Co., Inc., 211 F.R.D. 381, 384-85 (C.D. Cal. 2002) (“a nonparty’s failure to
   timely make objections to a Rule 45 subpoena duces tecum generally requires the court to find
   that any objection, including attorney-client privilege, has been waived”). If you do not send us
   all of the documents in your possession, custody or control that are requested in Schedule A to
   the subpoena by June 3, 2019, or you do not notify us by that date that you will produce those
   documents, we will file a motion in the U.S. District Court for the Central District of California
   requesting that the Court enter an order (1) compelling you to produce the documents requested
   in the subpoena, and (2) requiring you to show cause as to why you should not be held in
   contempt for disregarding the subpoena. See, e.g., Morin v. County of Riverside, No. ED CV 14-
   141-GW (SP), 2014 WL 12597117, at *2 (C.D. Cal. Oct. 27, 2014) (ordering person that failed
   to respond to subpoena to comply with subpoena and “show cause why he should not be held in
   contempt”).




                                               EXHIBIT 5
                                               PAGE 112
Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 114 of 116 Page ID #:122




   Joseph Vaughn Perling
   May 23, 2019
   Page 2 of 2


          If you would like to resolve this matter informally instead of in court, please email me
   at mpritt@bsfllp.com or call me at (510) 874-1012 as soon as possible and, in any event, by June
   3, 2019.


                                                      Sincerely,




                                                      ________________________
                                                      Maxwell V. Pritt

                                                      Boies Schiller Flexner LLP
                                                      1999 Harrison Street, Suite 900
                                                      Oakland, CA 96412


   Encl.




                                              EXHIBIT 5
                                              PAGE 113
Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 115 of 116 Page ID #:123




                     EXHIBIT 6




                                     EXHIBIT 6
                                     PAGE 114
Case 2:19-mc-00083-CAS-E Document 1-1 Filed 06/05/19 Page 116 of 116 Page ID #:124




                                     EXHIBIT 6
                                     PAGE 115
